 

 

Exhibit 10.4

LOAN AGREEMENT

(FIXED RATE PORTFOLIO)

between

TRT NOIP FIXED MEZZ HOLDCO LLC,

a Delaware limited liability company

as Borrower

and

iSTAR FINANCIAL INC.,

as Lender

Dated as of June     , 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page SECTION 1 DEFINITIONS    1

  1.1

   General Definitions    1

  1.2

   Terms; Utilization of GAAP for Purposes of Financial Statements Under
Agreement    17

  1.3

   Other Definitional Provisions    17

  1.4

   Absence of Senior Loan    18 SECTION 2 AMOUNTS AND TERMS OF THE LOAN    18

  2.1

   Loan Disbursement and Notes    18

  2.2

   Interest    19

  2.3

   Payments    20

  2.4

   Payments and Prepayments on the Loan.    20

  2.5

   Lender’s Records; Mutilated, Destroyed or Lost Notes    22

  2.6

   Taxes    22

  2.7

   Application of Payments    23

  2.8

   Right of Set-Off; Escrow Fee    24 SECTION 3 CONDITIONS TO LOAN    25

  3.1

   Conditions to Funding of the Loan on the Closing Date    25 SECTION 4
REPRESENTATIONS AND WARRANTIES    26

  4.1

   Organization, Powers, Qualification and Organization Chart    26

  4.2

   Authorization of Borrowing; No Conflicts; Governmental Consents; Binding
Obligations and License and
    Security Interests of Loan Documents    27

  4.3

   Indebtedness    28

  4.4

   Title    28

  4.5

   Litigation    29

  4.6

   Payment of Taxes    29

  4.7

   Governmental Regulation; Margin Loan    29

  4.8

   ERISA    30

  4.9

   Broker’s Fees    30

  4.10

   Solvency    30

  4.11

   Insurance    31

  4.12

   Single Purpose Bankruptcy Remote Entities    31

  4.13

   Representations Remade    31 SECTION 5 AFFIRMATIVE COVENANTS    31

  5.1

   Financial Statements and Other Reports    31

  5.2

   Existence; Qualification    34

  5.3

   Payment of Impositions    34

  5.4

   Insurance    34

  5.5

   Inspection; Lender Meeting    35

  5.6

   Compliance with Laws    36

  5.7

   Further Assurances    36

  5.8

   Property Owners and Holdco    36

  5.9

   Special Purpose Entity    36



--------------------------------------------------------------------------------

     Page SECTION 6 INTENTIONALLY OMITTED    37 SECTION 7 NEGATIVE COVENANTS   
37

  7.1

   Indebtedness    37

  7.2

   Liens and Related Matters    37

  7.3

   Senior Loan Documents    37

  7.4

   Restriction on Fundamental Changes    38

  7.5

   Transactions with Affiliates    38

  7.6

   Use of Lender’s Name    39

  7.7

   ERISA    39

  7.8

   Due on Sale or Encumbrance    39

  7.9

   Payments; Distributions    43

  7.10

   Approval Matters    43 SECTION 8 CASUALTY AND CONDEMNATION    43 SECTION 9
DEFAULT, RIGHTS AND REMEDIES    44

  9.1

   Event of Default    44

  9.2

   Acceleration and Remedies    46

  9.3

   Remedies Cumulative; Waivers; Reasonable Charges    47

  9.4

   Put Agreements.    47 SECTION 10 SECONDARY MARKET TRANSACTION    47

  10.1

   Secondary Market Transaction    47 SECTION 11 MISCELLANEOUS    48

  11.1

   Expenses and Attorneys’ Fees    48

  11.2

   Certain Lender Matters    49

  11.3

   Indemnity    50

  11.4

   Amendments and Waivers    51

  11.5

   Notices    52

  11.6

   Survival of Warranties and Certain Agreements    52

  11.7

   Miscellaneous    53

  11.8

   APPLICABLE LAW    53

  11.9

   Successors and Assigns    53

  11.10

   CONSENT TO JURISDICTION AND SERVICE OF PROCESS    53

  11.11

   WAIVER OF JURY TRIAL    54

  11.12

   Publicity    55

  11.13

   Performance by Lender/Attorney-in-Fact    55

  11.14

   Brokerage Claims    56

  11.15

   Agreement    56



--------------------------------------------------------------------------------

LOAN AGREEMENT

(FIXED RATE) PORTFOLIO)

THIS LOAN AGREEMENT (FIXED RATE) PORTFOLIO) (this “Agreement”) dated as of
June     , 2010, by TRT NOIP FIXED MEZZ HOLDCO LLC, a Delaware limited liability
company (“Borrower”), having an address at c/o Dividend Capital Total Realty
Trust, 518 17th Street, Denver, Colorado 80202 and iSTAR FINANCIAL INC., a
Maryland corporation (together with its successors and assigns, hereinafter
referred to as “Lender”), with offices at 1114 Avenue of the Americas, New York,
New York 10036.

R E C I T A L S

A. Each Person identified on Exhibit A is the fee owner of the Property
identified opposite the name of such Person on Exhibit A (each such Person,
together with a Substitute Owner that may own a Substitute Property, is a
“Property Owner” and all of such Persons are the “Property Owners”).

B. TRT NOIP Fixed Real Estate Holdco LLC, a Delaware limited liability company
(“Holdco”) is, indirectly, the owner of 100% of the membership interests and/or
partnership interests in each Property Owner.

C. Borrower is the owner of 100% of the membership interests in Holdco.

D. Borrower desires to borrow from Lender, and Lender desires to lend to
Borrower, a loan in the maximum amount of up to $57,870,000.

NOW, THEREFORE, in consideration of the foregoing and of the covenants,
conditions and agreements contained herein, Borrower and Lender agree as
follows:

SECTION 1

DEFINITIONS

1.1 General Definitions.

In addition to any other terms defined in this Agreement, the following terms
shall have the following meanings:

“Administrative Agent” is defined in Section 12.3.

“Affiliate” means any Person: (A) directly or indirectly controlling, controlled
by, or under common control with, another Person; (B) directly or indirectly
owning or holding forty-nine percent (49%) or more of any equity interest in
another Person; or (C) forty-nine percent (49%) or more of whose voting stock or
other equity interest is directly or indirectly owned or held by such other
Person.

“Agreement” means this Loan Agreement (Fixed Rate Portfolio) (including all
schedules, exhibits, annexes and appendices hereto), as amended, modified or
supplemented from time to time.

 

1



--------------------------------------------------------------------------------

“Applicable Minimum Senior Release Price” means, for each Property, the minimum
payment required to be paid to the Senior Lender pursuant to the Senior Loan
Documents to effect a Sale of such Property (or, in connection with a defeasance
of the Lien of the Senior Mortgage encumbering the applicable Property) without
the occurrence of a Senior Loan Default or Senior Loan Event of Default.

“Approval Matters” means any one or more of the following: (a) the execution and
delivery of Leases (and related guarantees) and modifications, supplements,
amendments and restatements of Leases (and related guarantees), (b) enforcement
of Leases (and related guarantees) against a defaulting tenant (and, if
applicable, guarantor); (c) consents to assignments and subleases by a tenant
under a Lease; (d) the execution and delivery of Material Contracts and
amendments, modifications, replacements, restatements or terminations of
Material Contracts, the giving or withholding of material waivers, consents and
approvals under, the request for material waivers, consents and approvals under,
and enforcement of, such Material Contracts against a defaulting Person;
(e) operating and capital budgets in respect of any Property Owner or any
Property, any material changes to any such budgets, the incurring of material
liability not set forth in any such budgets and any material expenditures not
set forth in any such budgets; (f) material capital improvements whether or not
set forth in a budget approved by Lender; (g) except as required under the
Senior Loan Documents, the institution, termination or modification of any
lockbox or other cash management arrangements and documents establishing,
maintaining or requiring any such arrangements pertaining to any Property, any
Property Owner, Holdco or Borrower; provided, however, during the continuance of
an Event of Default, “Approval Matters” described in part (d) of this definition
shall include all contracts and agreements, including management agreements,
brokerage agreements, service contracts and construction contracts between a
Property Owner and another Person, whether or not the same are Material
Contracts.

“Authorized Officer” means the chief executive officer, chief financial officer
or other executive officer of Borrower.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time and all rules and regulations
promulgated thereunder.

“Base Rate” means, as applicable: (A) with respect to Tranche A, (i) a fixed
rate per annum equal to five and four hundred forty-five thousandths percent
(5.445%), or (ii) if the applicable Resolution Conditions are satisfied prior to
the expiration of the Resolution Expiration Period, a fixed rate per annum equal
to (a) ten percent (10%) during the period commencing on the date when the last
of the applicable Resolution Conditions are first satisfied and ending on the
third anniversary of the Closing Date, (b) twelve percent (12%) during the
period commencing on the day after the third anniversary of the Closing Date and
ending on the seventh anniversary of the Closing Date, and (c) thirteen percent
(13%) during the period commencing on the day following the seventh anniversary
of the Closing Date and continuing thereafter, and (B) with respect to Tranche
B, a fixed rate per annum equal to (a) ten percent (10%) during the period
commencing on the Closing Date and ending on the third anniversary of the
Closing Date, (b) twelve percent (12%) during the period commencing on the day
after the third anniversary of the Closing Date and ending on the seventh
anniversary of the Closing Date, and (c) thirteen percent (13%) during the
period commencing on the day following the seventh anniversary of the Closing
Date and continuing thereafter.

 

2



--------------------------------------------------------------------------------

“Borrower’s Advisor” is defined in Section 4.9.

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are required by law to be closed.

“Carveout Guarantor” means Dividend Capital Total Realty Operating Partnership
LP, a Delaware limited partnership.

“Carveout Guaranty” means that certain guaranty of Carveout Guarantor in favor
of Lender of even date herewith.

“Change of Control” means the occurrence of any one or more of the following:
(i) a Person (together with any one or more of its Affiliates) shall have
acquired, in one or more transactions, ownership or control of a majority of the
voting Securities of DCTRT or (ii) DCTRT shall cease to Control Borrower.

“Closing” means that the disbursement of the proceeds of the Loan shall have
been made to, or upon the order of, Borrower.

“Closing Checklist” means the closing checklist attached hereto as Exhibit E.

“Closing Date” means the date hereof.

“Code” means the United States Internal Revenue Code of 1986, and any rule or
regulation promulgated thereunder from time to time.

“Collateral” means the Pledged Interests and all other personal property of
Borrower pledged or mortgaged to Lender as collateral security for repayment of
the Loan and all “proceeds” (as defined in the UCC) of any of the foregoing
Pledged Interests or other property.

“Companion Borrowers” means the “Borrowers” as defined in the Companion Loan
Agreement.

“Companion Loan” means the “Loan” as defined in the Companion Loan Agreement.

“Companion Loan Agreement” means the Loan Agreement (Floating Rate Portfolio) of
even date herewith among Companion Borrowers and Lender.

“Companion Loan Documents” means the “Loan Documents” as defined in the
Companion Loan Agreement.

“Companion Proceeds” means “Net Sales Proceeds” and “Net Refinancing Proceeds”
each as defined in the Companion Loan Documents.

 

3



--------------------------------------------------------------------------------

“Companion Sale of a Property” means a “Sale of a Property” as defined in the
Companion Loan Documents”.

“Confidential Information” is defined in Section 11.12.

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any interest rate swap agreement, interest rate cap agreement, interest rate
collar agreement or other similar agreement or arrangement designed to protect
the applicable Person against fluctuations in interest rates; or (d) under any
foreign exchange contract, currency swap agreement or other similar agreement or
arrangement designed to protect that Person against fluctuations in currency
values. Contingent Obligations shall include (1) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another, (2) the obligation to make
take-or-pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement, and (3) any liability of such Person for
the obligations of another through any agreement to purchase, repurchase or
otherwise acquire such obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another. The amount of any Contingent Obligation shall be equal to the
amount of the obligation so guaranteed or otherwise supported or, if not a fixed
and determined amount, the amount determined in accordance with GAAP.

“Control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) means the possession directly
or indirectly of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“DCTRT” means Dividend Capital Total Realty Trust Inc., a Maryland corporation,
and its successors.

“DCTRT Group” means the Related Parties and DCTRT.

“Debt Service Coverage Calculation Date” is the date of the closing of the
applicable Modification or Refinancing.

“Debt Service Coverage Period” is defined in the definition of Debt Service
Coverage Ratio.

“Debt Service Coverage Ratio” means the ratio of (a) Net Adjusted Operating
Income during the period commencing on the date that is one year prior to the
final day of the Loan Month in which the Debt Service Coverage Calculation Date
occurs and ending on the final day

 

4



--------------------------------------------------------------------------------

of the Loan Month in which the Debt Service Coverage Calculation Date occurs;
provided, however, if the Debt Service Coverage Calculation Date occurs prior to
the first anniversary of the Closing Date, Lender shall reasonably adjust such
calculation to annualize Net Adjusted Operating Income, (b) the aggregate amount
of the payments of scheduled interest and principal to be paid on the Loan and
the Senior Loan during the period “Debt Service Coverage Period”) commencing on
the day immediately following the final day of the Loan Month in which the Debt
Service Coverage Calculation Date occurs and ending on the anniversary of such
day (assuming for such purposes that interest (i) on the Loan is calculated at
an interest rate equal to the Base Rate scheduled to be in effect from time to
time during the Debt Service Coverage Period and (ii) on the Senior Loan is
calculated at an interest rate equal to the interest rate scheduled to in effect
for the Senior Loan during the Debt Service Coverage Period and that the
principal amount of each the Loan and the Senior Loan during such period will be
the principal amount of the Loan and Senior Loan, as applicable, as of the
Calculation Date in question less scheduled amortization, but computed after
giving effect to principal reduction and other changes in economic terms in
connection with the related Refinancing, Sale of a Property or Modification).

“Debt Service Coverage Target Ratio” means 1.75 to 1 (1.75:1).

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition or event were not
cured or removed within any applicable grace or cure period.

“Default Rate” means a rate per annum equal to the Base Rate plus five percent
(5%).

“Default Interest” is defined in Section 2.2(A).

“Distribution” is defined in Section 7.9.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Earn-Out Amendment” means an amendment to the Senior Loan and the Senior Loan
Documents pursuant to which, inter alia, the Northrop Property is added as
collateral for the Senior Loan and the portion of the Senior Loan allocable to
the Northrop Property is funded by the Senior Lender, all upon the terms and
conditions provided for in the Senior Loan Documents as in effect on the date
hereof.

“Embargoed Person” is defined in Section 4.7.

“Environmental Laws” means all present and future federal, state and/or local
laws, statutes, ordinances, codes, rules, regulations, orders, decrees,
licenses, decisions, orders, injunctions, requirements and/or directives of
Governmental Authorities, as well as common law, imposing liability, standards
of conduct or otherwise pertains or relates to, or for, for the environment,
industrial hygiene, the regulation of Hazardous Substances, natural resources,
pollution or waste management that are applicable to the Property.

“ERISA” means the Employee Retirement Income Security Act of 1974, and all rules
and regulations promulgated thereunder.

 

5



--------------------------------------------------------------------------------

“Event of Default” is defined in Section 9.1.

“Excess Interest” is defined in Section 2.2(C).

“Excluded Lease” means a Lease (a) that has expired by its terms or that is
scheduled to expire by its terms during the applicable Debt Service Coverage
Period unless the tenant under such Lease has timely and properly notified
Property Owner that it will renew or extend the term of such Lease, (b) that has
a tenant or Lease guarantor that has filed a voluntary proceeding under the
Bankruptcy Code, has consented to an involuntary proceeding under the Bankruptcy
Code, is a debtor in an involuntary proceeding under the Bankruptcy Code that
has not been dismissed within one hundred twenty (120) days of the filing of
such involuntary proceeding, has made an assignment for the benefit of creditors
or is the subject of a reorganization, receivership, composition or analogous
proceeding that has not been dismissed within one hundred twenty (120) days
after the initiation thereof (unless, in any such instance, in the case of a
proceeding where the tenant is the debtor, the tenant has assumed the Lease and
such assumption has been approved by order of the court in the proceeding that
has become final by appeal or lapse of time for appeal and, if such tenant’s
obligations under such Lease have been guaranteed, such guarantor has ratified
and confirmed its guaranty), (c) that has a tenant that has vacated the
applicable premises and such tenant does not maintain a credit rating for its
long-term unsecured debt as established by Standard & Poors, a division of The
McGraw-Hill Companies, Inc. of BBB- or better or (d) that has a tenant that is
in monetary default or material non-monetary default beyond the expiration of
any applicable curative period.

“Financing Statements” means the UCC-1 Financing Statements naming Borrower, as
debtor, and Lender, as secured party, and filed with such filing offices as
Lender may require.

“Foreclosure Event” means the occurrence of an Event of Default specified in
Sections 9.1(A), 9.1(B), 9.1(D), 9.1(E), 9.1(F), (9.1)(M), 9.1(N), or 9.1(O).
For the avoidance of doubt, a default under either Put Agreement by DCTRT shall
not be a Foreclosure Event.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, as of the date in question.

“Governmental Authority” means the United States of America, any state, any
foreign governments and any political subdivision or regional division of the
foregoing, and any agency, department, court, regulatory body, commission,
board, bureau or instrumentality of any of them.

“Harborside Interests” means membership, partnership or other ownership
interests in any Harborside Owner.

“Harborside Owner” means Plaza X Leasing Associates L.L.C., Plaza X Realty
L.L.C., Plaza X Urban Renewal Associates L.L.C., American Financial Exchange
L.LC., and TRT Harborside LLC.

“Harborside Proceeds” means without duplication, (a) any and all monetary
consideration or other economic compensation, whether direct or indirect, that
is received by a Harborside Owner (or any other Person that is an Affiliate of a
Harborside Owner) for, or in connection with, a sale or other disposition of all
or any part of the Harborside Property or

 

6



--------------------------------------------------------------------------------

Harborside Interests, including the stated purchase price, cash, prepaid
expenses and contracts for the seller’s service and the service of an Affiliate
of a Harborside Owner, but deducting (i) the reasonable, verifiable, customary,
actual and bona fide closing costs incurred in connection with such sale or
disposition not paid to an Affiliate of a Harborside Owner (other than a
disposition fee of up to 1% of the stated purchase price that may be paid to an
Affiliate of DCTRT) including independent third party brokers’ commissions,
title charges, survey costs, escrow charges, transfer taxes, and net prorations
in favor of purchaser incurred in connection with such sale or disposition,
(ii) amounts necessary to fully repay, satisfy or defease any loan (x) held by a
Person that is not a member of the DCTRT Group, a Harborside Owner or Person
that is an Affiliate of a Harborside Owner or member of the DCTRT Group and
(y) secured by the Harborside Property and/or Harborside Interests; and
(iii) any escrows or holdbacks under the until released to, or upon the order
of, a Harborside Owner and (b) the proceeds of any financing or refinancing
(excluding financing closing on the date hereof) in which any part of the
Harborside Property or Harborside Interests serves as collateral adjusted by
deducting proceeds applied to satisfy then existing mortgage loans not held by a
Harborside Owner or their respective Affiliates and the reasonable, verifiable,
customary, actual and bona fide closing costs incurred in connection with a
financing or refinancing to the extent not paid to any Harborside Owner or any
of their respective Affiliates, including, independent third party brokers’
commissions, title charges, survey costs, escrow charges, transfer taxes,
attorneys’ fees, professional and consultant costs, environmental and
engineering report costs, and application and commitment fees, if any, incurred
in connection with the applicable financing or refinancing.

“Harborside Property” means the real estate described on Exhibit C attached
hereto and related property and leases among or between any Harborside Owner.

“Hazardous Materials” means (a) any pollutants, toxic pollutants, oil, gasoline,
petroleum products, asbestos, materials or substances containing asbestos,
explosives, chemical liquids or solids, radioactive materials, polychlorinated
biphenyls or related or similar materials, or any other solid, liquid or other
emission, substance, material, product or by-product defined, listed or
regulated as a hazardous, noxious, toxic or solid substance, material or waste
or defined, listed or regulated as causing cancer or reproductive toxicity, or
otherwise defined, listed or regulated as hazardous or toxic in, pursuant to, or
by any federal, state or local law, ordinance, rule, or regulation, now or
hereafter enacted, amended or modified, in each case to the extent applicable to
the Properties including the Comprehensive Environmental Response, Compensation,
and Liability Act (42 U.S.C. Section 9601, et seq.); the Hazardous Materials
Transportation Act (49 U.S.C. Section 1801, et seq.); the Resource Conservation
and Recovery Act (42 U.S.C. Section 6901, et seq.); Sections 25117, 25281, 25316
or 25501 of the California Health & Safety Code; any so-called “Superfund” or
“Superlien” law; the Toxic Substance Control Act of 1976 (15 U.S.C. Section 2601
et seq.); the Clean Water Act (33 U.S.C. Section 1251 et seq.); and the Clean
Air Act (42 U.S.C. Section 7901 et seq.); (b) any substance which is or contains
asbestos, radon, polychlorinated biphenyl, urea formaldehyde foam insulation,
explosive or radioactive material, lead paint, motor fuel or other petroleum
hydrocarbons; (c) fungus, mold, mildew, or other biological agents the presence
of which may adversely affect the health of individuals or other animals or
materially adversely affect the value or utility of the Properties, and/or
(d) any other substance which causes or poses a threat to cause a contamination
or nuisance with respect to all or any portion of the Properties or any adjacent
property or a hazard to the environment or to the health or safety of Persons.

 

7



--------------------------------------------------------------------------------

“Improvements” means all buildings, improvements, alterations or appurtenances
now, or at any time hereafter, located upon, in, under or above the Land or any
part thereof and comprise part of the Property.

“Indebtedness”: With respect to any Person means, without duplication, (a) any
indebtedness of such Person for borrowed money (whether by loan, the issuance
and sale of debt securities or the sale of any property or asset of such Person
to another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property from such Person); (b) any obligations of
such Person for the deferred purchase price of property or services; (c) any
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments; (d) any obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (e) any obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases; (f) any obligations of such Person as a result of any final judgment
rendered against such Person or any settlement agreement entered into by such
Person with respect to any litigation unless such obligations are stayed upon
appeal (for so long as such appeal shall be maintained) or are fully discharged
or bonded within one hundred and twenty (120) days after the entry of such
judgment or execution of such settlement agreement; (g) any obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit; (h) any Contingent Obligations; (i) any
Indebtedness of others referred to in clauses (a) through (h) above or
clause (j) below guaranteed directly or indirectly in any manner by such Person,
or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Indebtedness or to advance or supply funds
for the payment or purchase of such Indebtedness, (2) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Indebtedness or to
assure the holder of such Indebtedness against loss, (3) to supply funds to or
in any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered) or (4) otherwise to assure a creditor against loss; and
(j) any Indebtedness referred to in clauses (a) through (i) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness.

“Indemnified Liabilities” is defined in Section 11.3.

“Indemnitees” is defined in Section 11.3.

“Independent Person” is defined in Schedule 4.12.

“Intercreditor Agreement” means the Intercreditor Agreement between Lender and
Senior Lender of even date herewith and, from and after mutual execution and
delivery thereof, any analogous document executed and delivered in connection
with a Permitted Refinancing.

 

8



--------------------------------------------------------------------------------

“Interest Period” means the period of time beginning on the first (1st) day of a
Loan Month and ending on the last day of such Loan Month; provided, however, the
first Interest Period shall commence on the Closing Date and continues to and
includes June 30, 2010.

“Interest Rate” means the applicable of the Base Rate or the Default Rate.

“Intervening Entity” means any Persons (other than the Property Owners) in which
Borrower or Holdco owns a direct or indirect ownership interest.

“Land” means the real estate legally described on Exhibit B.

“Late Charge” is defined in Section 2.2(D).

“Leases” means any and all leases, subleases, occupancy agreements or grants of
other possessory interests, whereby a Property Owner acts as the lessor,
sublessor, licensor, grantor or in another similar capacity, now or hereafter in
force, oral or written, covering or affecting the Land or Improvements, or any
part thereof, together with all rights, powers, privileges, options and other
benefits of any such Property Owner thereunder and any and all guaranties of the
obligations of the lessees, sublessees, occupants, and grantees thereunder, as
such leases, subleases, occupancy agreements or grants may be extended, renewed,
modified or replaced from time to time (exclusive of any ground lease having any
such Property Owner as ground lessee).

“Legal Requirements” means all applicable laws, statutes, ordinances, rulings,
regulations, codes, decrees, orders, policies, guidelines, judgments, covenants,
conditions, restrictions, approvals, permits and requirements or of, from or by
any Governmental Authority, including zoning, subdivision, land use,
environmental, building, safety, health, wetlands and landmark preservation,
housing and fire laws and the Americans with Disabilities Act.

“Lender’s Advisor” is defined in Section 4.9.

“Lien” means any lien, mortgage, pledge, security interest, charge or monetary
encumbrance of any kind, whether voluntary or involuntary (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest) and (b) any negative
pledge or analogous agreement including any agreement not to directly or
indirectly convey, assign, sell, mortgage, pledge, hypothecate, grant a security
interest in, grant options with respect to, transfer or otherwise dispose of,
voluntarily or involuntarily, by operation of law or otherwise, any direct or
indirect interest in an asset or direct or indirect interest in the ownership of
an asset.

“Loan” means the loan in the aggregate stated principal amount of $57,870,000
from Lender to Borrower as evidenced by the Notes. The Loan consists of two
tranches, the first tranche shall be in the maximum principal amount of
$27,000,000 (“Tranche A”) and the second tranche shall be in the maximum
principal amount of $30,870,000 (“Tranche B”). Unless otherwise provided herein,
the term “Loan” shall mean and include both Tranche A and Tranche B.

 

9



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Carveout Guaranty, the
Financing Statements, the Pledge Agreement and all other documents, instruments,
certificates and other deliveries made by Borrower to Lender which otherwise
evidence, secure and/or govern the Loan. Borrower and Lender agree that neither
Put Agreement is a “Loan Document”, and that a default under either Put
Agreement shall not be a Default or an Event of Default hereunder.

“Loan Month” means a calendar month.

“Loan Party” means any of Borrower, Carveout Guarantor and DCTRT.

“Material Adverse Effect” means (A) a material adverse effect upon the business,
operations, properties, assets or financial condition of DCTRT, the Related
Parties or the Properties, taken as a whole, or (B) the impairment, in any
material respect, of the ability of any of any member of the DCTRT Group to
perform its respective material obligations under any of the Loan Documents or
the Put Agreements or of Lender to enforce or collect any of the Obligations. In
determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event does not of itself have such effect, a
Material Adverse Effect shall be deemed to have occurred if the cumulative
effect of such event and all other then existing events would result in a
Material Averse Effect.

“Material Contract” means (i) any management agreement for a Property or
(ii) any contract or other agreement relating to the operation, maintenance or
construction of any Property which is in excess of $1,000,000.00 per annum.

“Maturity Date” is defined in Section 2.4(B).

“Maximum Rate” is defined in Section 2.2(C).

“Mezzanine Minimum Release Amount” means an amount of money for each Property
equal to the sum of the applicable Mezzanine Tranche A Minimum Release Amount
and the applicable Mezzanine Tranche B Minimum Release Amount.

“Mezzanine Release Payment Amount” means, with respect to a Sale of a Property
an amount equal to the lesser of (A) the outstanding balance of the Loan; and
(B) the greater of (i) Net Sale Proceeds with regard to such Sale of a Property
or (ii) the applicable Mezzanine Minimum Release Amount.

“Mezzanine Tranche A Minimum Release Amount” means the applicable amount of
money specified on Exhibit D for the applicable Property in the column labeled
“Mezz A iStar Release Price”.

“Mezzanine Tranche B Minimum Release Amount” means the applicable amount of
money specified on Exhibit D for the applicable Property in the column labeled
“Mezz B iStar Release Price”.

“Modification” is defined in Section 7.3(A).

 

10



--------------------------------------------------------------------------------

“Monthly P&I Mezz A Installment Amount” means One Hundred Fifty-Two Thousand
Three Hundred Seventy-Two and 62/00 Dollars ($152,372.62); provided, however,
upon any prepayment pursuant to Section 2.4(C) (exclusive of amortization by
virtue of payment of the Monthly P&I Mezz A Installment Amount) of Tranche A,
the Monthly P&I Mezz A Installment Amount shall be recalculated by Lender based
upon the then outstanding balance of Tranche A at the applicable Base Rate and a
30 year amortization period.

“Net Adjusted Operating Income” means, without duplication of any item, Net
Operating Income as such amount may be adjusted by Lender in its good faith
discretion (a) to eliminate Operating Income and Operating Expenses to the
extent attributable to a Property that is sold in connection with a Sale of a
Property, (b) to eliminate Operating Income derived from Leases that are
Excluded Leases, (c) to reduce Operating Income by rent reductions expressly
provided for under the Leases to occur during the applicable Debt Service
Coverage Period, and (d) to eliminate lease termination payments, insurance
collections (other than business interruption or rent loss insurance),
condemnation awards, judgment collections, settlement payments, forfeited
security deposits and other non-recurring or extraordinary income and expenses.

“Net Operating Income” shall mean, with respect to any period of time, the
amount obtained by subtracting Operating Expenses from Operating Income.

“Net Refinancing Proceeds” means the Refinancing Proceeds remaining after
application of Refinancing Proceeds to satisfaction (or full defeasance of Liens
securing) the Senior Loan as required pursuant to the Senior Loan Documents. If
a Property is sold to an Affiliate through a Permitted Affiliate Sale of a
Property, Net Refinancing Proceeds, shall mean, following such Permitted
Affiliate Sale of a Property, as to such Property, Net Refinancing Proceeds in
respect of such Property (with references to “Senior Loan” referring to loans
held by Persons that are not members of the DCTRT Group or any Affiliate of any
member of the DCTRT Group).

“Net Sales Proceeds” means, without duplication, any and all monetary
consideration or other economic compensation, whether direct or indirect, that
is received by a Property Owner (or any other Person that is an Affiliate of a
member of the DCTRT Group) for, or in connection with, a Sale of a Property,
including the stated purchase price, cash and prepaid expenses, contracts for
the seller’s service and the service of an Affiliate of Borrower, but deducting
(i) the reasonable, verifiable, customary, actual and bona fide closing costs
incurred in connection with a Sale of a Property not paid to an Affiliate of
Borrower (other than a disposition fee of up to 1% of the stated purchase price
that may be paid to an Affiliate of DCTRT) or other member of the DCTRT Group,
including independent third party brokers’ commissions, title charges, survey
costs, escrow charges, transfer taxes, and net prorations in favor of purchaser
incurred in connection with a Sale of a Property and (ii) any escrows or
holdbacks under the applicable Sale Agreement unless and until released to
Borrower, and (iii) to the extent paid to the Senior Lender or utilized to
effect a partial defeasance of the Senior Mortgage securing the Senior Loan
encumbering the applicable Property, the Applicable Minimum Senior Release
Price. If a Property is sold to an Affiliate through a Permitted Affiliate Sale
of a Property, Net Sales Proceeds shall, following such Permitted Affiliate Sale
mean, as to such Property, without duplication, any and all monetary
consideration or other economic compensation, whether direct

 

11



--------------------------------------------------------------------------------

or indirect, that is received by the applicable seller of the Property that is
an Affiliate of a member of the DCTRT Group (or any other Person that is an
Affiliate of a Property Owner, Holdco, Borrower or DCTRT) for, or in connection
with, a Sale of a Property, including the stated purchase price, cash and
prepaid expenses, contracts for the seller’s service and the service of an
Affiliate of Borrower, but deducting (i) the reasonable, verifiable, customary,
actual and bona fide closing costs incurred in connection with a Sale of a
Property not paid to an Affiliate of Borrower (other than a disposition fee of
up to 1% of the stated purchase price that may be paid to an Affiliate of DCTRT)
or other member of the DCTRT Group, including independent third party brokers’
commissions, title charges, survey costs, escrow charges, transfer taxes, and
net prorations in favor of purchaser incurred in connection with a Sale of a
Property and (ii) any escrows or holdbacks under the applicable Sale Agreement
unless and until released to Borrower, and (iii) to the extent paid to the
holder of the loan encumbering the applicable property (held by a Person that is
not a member of the DCTRT Group or Affiliate of a member of the DCTRT Group) or
utilized to effect a partial defeasance of the liens securing such loan
encumbering the applicable Property, the applicable payment to pay such loan or
to defease such loan.

“Northrop Indemnity” means that certain Indemnity and Direction Agreement, dated
as of the date hereof, between iStar Financial Inc., DCTRT, Dividend Capital
Total Realty Trust Inc., a Delaware corporation, Carveout Guarantor, TRT
Acquisitions LLC, a Delaware limited liability company, and iStar NG LP, a
Delaware limited partnership.

“Northrop VA Property” means the real estate described on Exhibit F attached
hereto and leased to Northrop Grumman Systems Corporation.

“Northrop Transfer” is defined in Section 7.8(E).

“Note” or “Notes” means the Tranche A Promissory Note and the Tranche B
Promissory Note, together with the Substitute Notes and all future advances,
extensions, renewals, substitutions, modifications and amendments of the Tranche
A Promissory Note, the Tranche B Promissory Note and Substitute Notes.

“Obligations” means, in the aggregate, all obligations, liabilities and
indebtedness of every nature of Borrower from time to time owed to Lender under
the Loan Documents, including the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable to Lender under the
Loan Documents whether before or after the filing of a proceeding under the
Bankruptcy Code by or against Borrower. The term “Obligations” shall also
include any judgment against Borrower or the Collateral with respect to such
obligations, liabilities and indebtedness of Borrower.

“OFAC” is defined in Section 4.7.

“Officer’s Certificate” means the certificate of an executive officer, chief
financial officer or other officer or representative with knowledge of the
matters addressed in such certificate.

 

12



--------------------------------------------------------------------------------

“Operating Expenses” means “Operating Expenses” as defined in the Senior Loan
Agreement as in effect as of the date hereof.

“Operating Income” means “Operating Income” as defined in the Senior Loan
Agreement as in effect as of the date hereof.

“Organizational Documents” means, as applicable, for any Person, such Person’s
articles or certificate of incorporation, by-laws, partnership agreement, trust
agreement, certificate of limited partnership, articles of organization,
certificate of formation, shareholder agreement, voting trust agreement,
operating agreement, limited liability company agreement and/or analogous
documents, as amended, modified or supplemented from time to time.

“Payment Date” means the 1st day of each Loan Month commencing on July 1, 2010.

“Permitted Indebtedness” means (i) ordinary and customary trade payables
incurred in the ordinary course of business of ownership of the Collateral which
are payable not later than thirty (30) days after receipt of the original
invoice which are in fact not more than sixty (60) days overdue, and do not at
any one time exceed $100,000 in the aggregate and (ii) the Loan.

“Permitted Modification” is defined in Section 7.3(A).

“Permitted Organizational Modification” means any amendment of Organizational
Documents that (a) does not admit any Person as a member or partner in a
Property Owner or an Intervening Entity, or (b) does not result in a Change of
Control of Borrower and (c) no new equity that is invested in Borrower in
connection with the admission of a new member thereof is paid to the initial
owner(s) of the membership interest in Borrower, (d) does not materially change,
modify, amend or waive, the SPE Provisions of any such Person’s Organizational
Documents and (e) does not cause Borrower to cease to be a Special Purpose
Bankruptcy Remote Entity.

“Permitted Affiliate Sale of a Property” is defined in Section 7.8(B).

“Permitted Sale of a Property” means a Sale of a Property that complies with
Section 7.8(B).

“Permitted Refinancing” means a Refinancing that complies with Section 7.8(C).

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, joint stock companies,
joint ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and governments and agencies and political subdivisions thereof and their
respective permitted successors and assigns (or in the case of a governmental
person, the successor functional equivalent of such Person).

“Pledge Agreement” means that certain Pledge Agreement of even date herewith
between Borrower and Lender.

 

13



--------------------------------------------------------------------------------

“Pledged Interests” means 100% of the membership interests in Holdco including
all rights as a member in Holdco, all rights to profits and losses pertaining to
such membership interests, all distributions, from time to time, pertaining to
such membership interests upon full or partial liquidation or otherwise, all
right, title and interest to participate in the management and voting of Holdco,
all options and other agreements for the purchase of any interests in Holdco and
all documents or certificates representing rights and interests in Holdco.

“Property” means the Land, the Improvements and all other collateral mortgaged
or pledged by the Senior Loan Documents and are identified on Exhibit A or any
individual Property identified on Exhibit A as the context requires. The
Property will also include any Substitute Property in accordance with
Section 7.8. In the event the Northrop Transfer occurs, the Property will also
include the Northrop VA Property.

“Property Owner” is defined in the Recitals.

“Purchase Agreement” means that certain Purchase and Sale Agreement dated as of
May 3, 2010 among TRT Acquisitions LLC, the sellers identified therein and
joined in by iStar Financial Inc. and DCTRT for the purposes specified therein,
as amended from time to time.

“Put Acquisition” is defined in Section 12.1.

“Put Agreement” or “Put Agreements” means the Tranche A Put Agreement and the
Tranche B Put Agreement.

“Refinancing” means a refinancing of the Senior Loan.

“Refinancing Expenses” means the reasonable, verifiable, customary, actual and
bona fide closing costs incurred in connection with a Permitted Refinancing to
the extent not paid to any member of the DCTRT Group or any of their respective
Affiliates, including, independent third party brokers’ commissions, title
charges, survey costs, escrow charges, transfer taxes, attorneys’ fees,
professional and consultant costs, environmental and engineering report costs,
and application and commitment fees, if any, incurred in connection with a
Refinancing.

“Refinancing Proceeds” means the proceeds of any Permitted Refinancing deducting
only the Refinancing Expenses for the Refinancing.

“Related Party” means any of Borrower, Holdco, Intervening Entities, Carveout
Guarantor and Property Owners.

“Resolution” is defined in Section 13.4 of the Purchase Agreement.

“Resolution Conditions” means (a) prior to the fiftieth (50th) day following the
Closing Date, the occurrence of Resolution, and (b) after the fiftieth
(50th) day following the Closing Date, the occurrence of each of (i) Resolution,
(ii) the Northrop Transfer and (iii) the earlier of the consummation of the
Earn-Out Amendment or the funding of the Earn-Out Advance (as defined in the
Senior Loan Agreement as in effect on the date hereof).

 

14



--------------------------------------------------------------------------------

“Resolution Expiration Period” means the period commencing on the Closing Date
and ending on the fiftieth (50th) day following the Closing Date; provided,
however, if both (a) Resolution and (b) the Northrop Transfer occur after the
fiftieth (50th) day following the Closing Date, but on or before the ninetieth
(90th) day following the Closing Date, the Resolution Expiration Period will end
of the ninetieth (90th) day following the Closing Date.

“Sale Agreement” is defined in Section 7.8(B).

“Sale of a Property” means (a) any, direct sale or conveyance, assignment,
transfer, exchange or other disposition of all or any part of a Property; or
(b) any assignment, sale, conveyance, assignment, transfer, exchange, or other
disposition of 100% of the ownership interests, direct or indirect, of a
Property Owner, in each case under (a) or (b) to a Person that is not a member
of the DCTRT Group or any of such Person’s respective Affiliates unless the same
is a Permitted Affiliate Sale of a Property.

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities’ or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Securitization” is defined in Section 10.1.

“Senior Lender” means the holder(s), from time to time, of the Senior Loan
Documents.

“Senior Loan” means that certain $292,000,000.00 loan made by Senior Lender to
Property Owners and, from and after a Permitted Refinancing, includes a
Permitted Refinancing of a Senior Loan.

“Senior Loan Agreement” means (a) that certain Loan Agreement dated as of the
date hereof, between Senior Lender and Property Owners governing the Senior Loan
and (b) from and after a Permitted Refinancing, the loan agreement or analogous
documents pertaining to any Permitted Refinancing Loan.

“Senior Loan Default” means any default by any Person (other than the Senior
Lender) under the Senior Loan Documents.

“Senior Loan Documents” means the Senior Loan Agreement, the Senior Mortgage,
the Senior Note and all other agreements, instruments and documents evidencing,
securing, guarantying, perfecting, and/or governing the Senior Loan.

“Senior Loan Event of Default” means the occurrence of a default or other event
under the Senior Loan Documents that, continues following such notice, curative
or grace periods in the Senior Loan Documents, that results or, at the election
of the Senior Lender or any other Person may result in, acceleration of the
Senior Loan, foreclosure in respect of any collateral for the Senior Loan, the
exercise of any remedies under the Senior Loan Documents including trustee’s
sale, foreclosure, Uniform Commercial Code sale, the appointment of a receiver,
or other remedies.

 

15



--------------------------------------------------------------------------------

“Senior Mortgage” means the “Mortgage” as defined in the Senior Loan Agreement.

“Servicer” is defined in Section 10.1.

“Senior Note” means the promissory note(s) evidencing the Senior Loan.

“SPE Provisions” means provisions of a Person’s Organizational Documents that
are substantially similar to the provisions required to be included in the
Organizational Documents of the Borrower pursuant to Section 5.9 (except
references in the Organizational Documents of the Property Owners will refer to
the Senior Loan and not the Loan and an Independent Person will be required only
for Holdco (for Holdco and actions by the Intervening Entities and Property
Owners) and Borrower, and except as otherwise modified as reflected in the
Organizational Documents for each Property Owner and Intervening Entity
delivered to Lender and in effect as of the date hereof).

“Special Purpose Bankruptcy Remote Entity” is defined in Schedule 4.12.

“Special Purpose Entity” means a Person which is a limited liability company or
limited partnership whose Organizational Documents include the SPE Provisions
and which Person has at all time complied with such SPE Provisions.

“Substitute Note” means all notes given in substitution or exchange for the
Tranche A Promissory Note, the Tranche B Promissory Note or another Substitute
Note.

“Substitute Owner” means the owner of a Substitute Property.

“Substitute Property” means real estate and related property that, pursuant to
the Senior Loan Documents, is substituted for one of the other Properties in
accordance with the Senior Loan Documents and Section 7.8.

“Tax Liabilities” is defined in Section 2.6.

“Title Company” means First American Title Insurance Company.

“Title Insurance Policy” shall mean an owner’s policy(ies) of title insurance
issued by the Title Company (or the closest equivalent available in any given
jurisdiction), in the amount of not less than the allocable purchase price for
the Properties as set forth in the Purchase Agreement, insuring that the
Property Owners own fee simple title to the Property (including any easements
appurtenant thereto) subject only to such defects as the purchaser under the
Purchase Agreement is obligated or has agreed to accept. At Lender’s option and
expense, the Title Policy shall contain a mezzanine loan endorsement.

“Tranche A” is defined in the definition of “Loan”.

“Tranche A Promissory Note” means that certain Promissory Note (Tranche A) dated
of even date herewith made by Borrower to the order of Lender in the maximum
principal amount of $27,000,000.

 

16



--------------------------------------------------------------------------------

“Tranche A Put Agreement” means that certain Put Agreement (Tranche A) by DCTRT
in favor of Lender of even date herewith.

“Tranche B” is defined in the definition of “Loan”.

“Tranche B Promissory Note” means that certain Promissory Note (Tranche B) dated
of even date herewith made by Borrower to the order of Lender in the maximum
principal amount of $30,870,000.

“Tranche B Put Agreement” means that certain Put Agreement (Tranche B) by DCTRT
in favor of Lender of even date herewith.

“Transfer” means, (a) when used as a verb, to, directly or indirectly, lease,
sell, assign, convey, give, exchange, devise, mortgage, encumber, pledge,
hypothecate, alienate, grant a security interest, or otherwise create or suffer
to exist any Lien, transfer or otherwise dispose, or to contract or agreement to
do any of the foregoing, whether by operation of law, voluntarily, involuntarily
or otherwise as well as any other action or omission which has the practical
effect of initiating or completing the foregoing and (b) when used as a noun, a
direct or indirect, lease, sale, assignment, conveyance, gift, exchange, devise,
mortgage, encumbrance, pledge, hypothecation, alienation, grant of a security
interest or other creation or sufferance of a Lien, transfer of other
disposition, or contract or agreement by which any of the foregoing may be
effected, whether by operation of law, voluntary or involuntary and any other
action or omission which has the practical effect of initiating or completing
the foregoing.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“UCC Policy” means a so-called “Eagle 9 UCC Insurance Policy” (or equivalent
satisfactory to Lender such as a “UCC-Plus Policy”) issued by an insurer
reasonably approved by Lender insuring Lender’s first priority perfected
security interest in the Collateral in the amount of the Loan with a
mezzanine/pledged equity endorsement.

1.2 Terms; Utilization of GAAP for Purposes of Financial Statements Under
Agreement. For purposes of this Agreement, all accounting terms not otherwise
defined herein shall have the meanings assigned to such terms in conformity with
GAAP. Financial statements and other information furnished to Lender pursuant to
subsection 5.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation unless otherwise required pursuant to the Senior Loan.

1.3 Other Definitional Provisions. References to “Sections,” “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, respectively, of this
Agreement unless otherwise specifically provided. Any of the terms defined in
Section 1.1 may, unless the context otherwise requires, be used in the singular
or the plural depending on the reference. In this Agreement, “hereof,” “herein,”
“hereto,” “hereunder” and the like mean and refer to this Agreement as a whole
and not merely to the specific section, paragraph or clause in which the
respective word appears; words importing any gender include the other genders;
references to “writing” include printing, typing, lithography and other means of
reproducing words in a tangible visible form; the words “including,” “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
the phrase “and/or” shall mean that either “and” or “or” may apply; the

 

17



--------------------------------------------------------------------------------

phrases “attorneys’ fees,” “legal fees” and “counsel fees” shall include any and
all attorneys’, paralegal and law clerk fees and disbursements, including court
costs, fees and disbursements at the pre-trial, trial and appellate levels
incurred or paid by Lender in protecting its interest in the Properties and the
Collateral and enforcing its rights hereunder and/or the other Loan Documents;
references to agreements and other contractual instruments shall be deemed to
include subsequent amendments, assignments, and other modifications thereto, but
only to the extent such amendments, assignments and other modifications are not
prohibited by the terms of this Agreement or any other Loan Document; references
to Persons include their respective permitted successors and assigns or, in the
case of governmental Persons, Persons succeeding to the relevant functions of
such Persons; references to a Person’s “knowledge” in this Agreement or the
other Loan Documents refers to the actual knowledge of the Person in question;
and all references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.

1.4 Absence of Senior Loan. For purposes of Sections 5 and 7, in the event no
Senior Loan exists, references to “Senior Loan Documents” shall refer to the
Senior Loan Documents pertaining to the then most recently existing Senior Loan
and references to “Senior Lender” shall refer to “Lender” for purposes of all
approvals, consents, acknowledgements and deliveries (other than payment of
monies) provided, that Lender need not be named as “mortgagee” on any casualty
insurance policy.

SECTION 2

AMOUNTS AND TERMS OF THE LOAN

2.1 Loan Disbursement and Notes. Subject to the terms and conditions of this
Agreement, Lender shall lend Thirty-Nine Million Four Hundred Thirty-Eight
Thousand Two Hundred Five Dollars ($39,438,205) of the principal amount of the
Loan to Borrower on the Closing Date of which (a) Twenty-Seven Million Dollars
($27,000,000) shall consist of Tranche A and (b) Twelve Million Four Hundred
Thirty-Eight Thousand Two Hundred Five Dollars ($12,438,205) shall consist of
Tranche B. The proceeds of the Loan shall be used to pay a portion of the
purchase price of the Properties. The initial disbursement of the Loan in
accordance with the foregoing shall be made on the Closing Date. If the Northrop
Transfer occurs, an additional Eighteen Million Four Hundred Thirty-One Thousand
Seven Hundred Ninety-Five Dollars ($18,431,795) shall be deemed advanced (as
part of Tranche B of the Loan) if the principal balance of the Companion Loan
immediately prior to such Northrop Transfer equals or exceeds Eighteen Million
Four Hundred Thousand Seven Hundred Ninety-Five Dollars ($18,431,795) (if not,
the amount deemed advanced shall be equal to the then outstanding principal
balance of the Companion Loan), the amount deemed advanced to be distributed,
notwithstanding any other provision contained in this Agreement, to the
Borrower’s direct and indirect owners and then, as necessary, recontributed to
Companion Borrower simultaneously with such advance, and paid by Companion
Borrower as a deemed prepayment and principal reduction of the Companion Loan.
The Loan shall be evidenced by the Notes. The Obligations of Borrower under this
Agreement, the Notes and the other Loan Documents are secured by, among other
things, the Pledge Agreement and the Liens created or arising under the other
Loan Documents.

 

18



--------------------------------------------------------------------------------

2.2 Interest.

(A) Interest Rate. Subject to the provisions of Section 2.2(C) hereof, the
outstanding principal balance of the Loan shall bear interest at the Base Rate.
However, (a) during the existence of any Event of Default, or (b) after the
Maturity Date, the principal amount of the Loan shall bear interest (“Default
Interest”) at the Default Rate. With respect to any scheduled payments of
principal and interest (excluding the payment due on the Maturity Date),
Borrower will be entitled to a grace period of five (5) days from such date
before Default Interest is imposed by reason of such late payment; provided,
however, if Borrower fails to make the required payment within said five (5) day
period, Default Interest will be calculated from the original due date. Except
as set forth in the preceding sentence, the Default Interest shall commence,
without notice, immediately upon and from the occurrence of (a) or (b) above, as
the case may be, and shall continue until all Events of Defaults are expressly
waived, in writing, by Lender or the Obligations are paid in full. Default
Interest shall be payable upon demand, and, to the extent unpaid, shall be
compounded monthly at the Default Rate. The obligations of the Borrower under
this Agreement, the Notes and the other Loan Documents are secured by, among
other things, the Pledge Agreement.

(B) Computation and Payment of Interest. Interest on the Loan and all other
Obligations owing to Lender shall be computed on the daily principal balance of
the Notes on the basis of actual days elapsed and a 360-day year. Interest on
the Loan is payable in arrears. Payments of interest shall be paid to Lender as
specified in Section 2.3. In addition, all accrued and unpaid interest shall be
paid to Lender on the earlier of the date of prepayment and maturity, whether by
acceleration or otherwise. The Loan shall commence to bear interest on the date
the proceeds of the Loan are to be disbursed to or for the order of Borrower,
provided, however, if the proceeds are disbursed to an escrowee, the Loan shall
commence to bear interest from and including the date of disbursement to such
escrowee regardless of the date such proceeds are disbursed from escrow.

(C) Interest Laws. Notwithstanding any provision to the contrary contained in
this Agreement or the other Loan Documents, Borrower shall not be required to
pay, and Lender shall not be permitted to collect, any amount of interest in
excess of the maximum amount of interest permitted by law (“Excess Interest”).
If any Excess Interest is provided for or determined by a court of competent
jurisdiction to have been provided for in this Agreement or in any of the other
Loan Documents, then in such event: (1) the provisions of this Section shall
govern and control; (2) Borrower shall not be obligated to pay any Excess
Interest; (3) any Excess Interest that Lender may have received hereunder shall
be, at Lender’s option, (a) applied as a credit against the outstanding
principal balance of the Obligations due and owing to Lender (without any
prepayment penalty or premium therefor) or for accrued and unpaid interest
thereunder (not to exceed the maximum amount permitted by law), (b) refunded to
the payor thereof, or (c) any combination of the foregoing; (4) the interest
rate(s) provided for herein shall be automatically reduced to the maximum lawful
rate allowed from time to time under applicable law (the “Maximum Rate”), and
this Agreement and the other Loan Documents shall be deemed to have been and
shall be, reformed and modified to reflect such reduction; and (5) Borrower
shall not have any action against Lender for any damages arising out of the
payment or collection of any Excess Interest. Notwithstanding the foregoing, if
for any period of time interest on any Obligation due and owing to Lender is
calculated at the Maximum Rate

 

19



--------------------------------------------------------------------------------

rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on such Obligations due and owing to Lender shall, to the extent permitted by
law, remain at the Maximum Rate until Lender shall have received or accrued the
amount of interest which Lender would have received or accrued during such
period on Obligations due and owing to Lender had the rate of interest not been
limited to the Maximum Rate during such period.

(D) Late Charges. If any scheduled payment of principal and/or interest or other
amount (excluding the payment due on the Maturity Date) owing pursuant to this
Agreement or the other Loan Documents is not paid when due, Borrower shall pay
to Lender, in addition to all sums otherwise due and payable, a late charge
(“Late Charge”) in an amount equal to four percent (4%) of the unpaid amount.
With respect to regular monthly payments of principal and/or interest (excluding
the payment due on the Maturity Date), Borrower will be entitled to a grace
period of five (5) days from the date due before a late charge is imposed by
reason of such late payment. Any unpaid late charge shall bear interest at the
Default Rate until paid.

2.3 Payments. Interest for the period commencing on the date of disbursement of
the Loan and ending on June 30, 2010 shall be paid on the Closing Date. On each
Payment Date thereafter commencing with the Payment Date occurring in August,
2010, Borrower shall pay to Lender (a) with respect to Tranche A, (x) the
Monthly P&I Mezz A Installment Amount or (y) if the applicable Resolution
Conditions are satisfied prior to the expiration of the Resolution Expiration
Period, commencing on the first Payment Date following the date the final
applicable Resolution Conditions are satisfied, interest on the outstanding
principal of Tranche A accrued from and including the immediately preceding
Payment Date, to, but not including, the Payment Date on which such payment is
to be made, and (b) with respect to Tranche B, interest on the outstanding
principal of Tranche B accrued from and including the immediately preceding
Payment Date, to, but not including, the Payment Date on which such payment is
to be made. A balloon payment will be required on the Maturity Date.

2.4 Payments and Prepayments on the Loan.

(A) Manner and Time of Payment. Borrower agrees to pay all of the Obligations
relating to the Loan as such amounts become due or are declared due pursuant to
the terms of this Agreement and the other Loan Documents. All payments shall be
made without deduction, defense, setoff or counterclaim (except as expressly
provided for in Section 2.8 of this Agreement) by the wire transfer of good
immediately available wire transferred federal funds to Lender’s account at JP
Morgan Chase Bank, New York, ABA# 021000021, Account #230451489, Account Name:
iStar Financial SF Account, Reference: M00153300 Dividend – Fixed Rate, or at
such other place as Lender may direct from time to time by at least ten
(10) days prior notice to Borrower. Borrower shall receive credit for such funds
on the date received if such funds are received by Lender by 1:00 P.M. (Denver
time) on such day. In the absence of timely receipt, such funds shall be deemed
to have been paid by Borrower on the following Business Day. Whenever any
payment to be made under the Loan Documents shall be stated to be due on a day
that is not a Business Day, or any time period relating to a payment to be made
hereunder is stated to expire on a day that is not a Business Day, the payment
may be made on the following Business Day and the period will not expire until
the following Business Day.

 

20



--------------------------------------------------------------------------------

(B) Maturity. The outstanding principal balance of the Loan, all accrued and
unpaid interest thereon and all other sums owing to Lender pursuant to the Loan
Documents, shall be due and payable on the day (the “Maturity Date”) that is the
earlier of (a) June 30, 2020 or (b) the date of acceleration of the Loan by
virtue of an Event of Default.

(C) Prepayments.

(i) The Loan may be prepaid, in whole, or in part, upon not less than fifteen
(15) days’ prior notice to Lender; provided, however, such notice shall become
irrevocable unless revoked by notice from Borrower to Lender given (i) in
connection with the Sale of a Property to a Person that is not a member of the
DCTRT Group or any of their respective Affiliates or in connection with a
Refinancing of a Property where the lender is not a member of the DCTRT Group or
any of their respective Affiliates, at any time if such sale or refinance does
not occur due to any reason other than the applicable seller’s or borrower’s
failure to perform its respective obligations under the applicable Sale
Agreement or Refinancing agreement, or (ii) other than in connection with the
Sale of a Property or a Refinancing of a Property described in part (i) above,
at any time prior to five (5) Business Days before the date such prepayment was
scheduled to be made by the notice of prepayment (if no such prepayment date was
scheduled, then not later than the twenty-fifth (25th) day after the giving of
the notice of prepayment by Borrower to Lender). Any prepayments on the
principal balance of the Loan evidenced by the Notes whether voluntary or
involuntary, shall be accompanied by payment of interest accrued (on the portion
of the principal prepaid) to the date of prepayment.

(ii) In the event of a Sale of a Property or a Refinancing, Borrower shall,
concurrently with the closing of such Sale of a Property, pay to Lender, as a
mandatory prepayment of the Loan an amount equal to the Mezzanine Release
Payment Amount as to a Sale of a Property or Net Refinancing Proceeds of such
Refinancing as the case may be. From and after payment in full of the Companion
Loan, Borrower shall pay to Lender, as a mandatory prepayment of Tranche B and,
following payment in full of Tranche B, Tranche A (but only if the applicable
Resolution Conditions have been satisfied prior to the expiration of the
Resolutions Expiration Period), an amount equal to the amount of the Companion
Proceeds concurrently with payment to a Companion Borrower, any member of the
DCTRT Group or any of their respective Affiliates of any Companion Proceeds. In
the event that the Resolution Conditions have not been satisfied prior to the
end of Resolution Expiration Period, Borrower shall not be required to make any
mandatory prepayment of Tranche A with respect to, or in connection with, the
receipt by any party of Companion Proceeds. Following a Permitted Affiliate Sale
of a Property, to the extent that any member of the DCTRT Group or their
Affiliates receives any Net Sales Proceeds or Net Refinancing Proceeds from the
subsequent Sale of a Property or Refinancing of such Property, Borrower shall,
as a mandatory prepayment of the Loan, pay to Lender an amount equal to the
amount of such Net Sales Proceeds or Net Refinancing Proceeds concurrently with
payment of thereof to any member of the DCTRT Group or any of their respective
Affiliates. To the extent that any Harborside Proceeds are received by any
member of the DCTRT Group or their Affiliates, Borrower shall, as a mandatory
prepayment of the Loan, pay to Lender an amount equal to the amount of such
Harborside Proceeds concurrently with payment of Harborside Proceeds

 

21



--------------------------------------------------------------------------------

to Harborside Owner, any member of the DCTRT Group or any of their respective
Affiliates. If Proceeds exist that are not paid to the Senior Lender in
accordance with the Senior Loan Documents or not applied to the repair and
restoration of a Property, such Proceeds shall, promptly after receipt by any
member of the DCTRT Group or any of their respective Affiliates, be paid to
Lender as a mandatory prepayment of the Loan.

(iii) Any and all amounts prepaid hereunder (other than in connection with a
Sale of a Property, in which event the Mezzanine Tranche A Minimum Release
Amount that is paid shall be applied to Tranche A until Tranche A has been paid
in full (and then to Tranche B) and the balance of the Mezzanine Release Payment
Amount that is paid shall be applied to Tranche B) shall be applied first to
Tranche B until Tranche B has been fully repaid and thereafter to Tranche A;
provided, however, in the event that DCTRT or its nominee acquires the Tranche B
Promissory Note pursuant to the Tranche B Put Agreement (or DCTRT defaults in
its obligation to purchase the Tranche B Promissory Note pursuant to the Tranche
B Put Agreement), then from and after any such acquisition (or default), all
amounts prepaid shall be applied first to Tranche A until Tranche A has been
fully repaid and thereafter to Tranche B.

(iv) Amounts prepaid shall not be reborrowed.

2.5 Lender’s Records; Mutilated, Destroyed or Lost Notes. The balance on
Lender’s books and records shall be presumptive evidence (absent manifest error)
of the amounts due and owing to Lender by Borrower; provided that any failure to
so record or any error in so recording shall not limit or otherwise affect
Borrower’s obligation to pay the Obligations. In case any Note shall become
mutilated or defaced, or be destroyed, lost or stolen, Borrower shall, upon
request from Lender, execute and deliver a new Note of like principal amount in
exchange and substitution for the mutilated or defaced Note, or in lieu of and
in substitution for the destroyed, lost or stolen Note. In the case of a
mutilated or defaced Note, the mutilated or defaced Note shall be surrendered to
Borrower upon delivery to Lender of the new Note. In the case of any destroyed,
lost or stolen Note, Lender shall furnish to Borrower, upon delivery to Lender
of the new Note (i) certification of the destruction, loss or theft of such Note
and (ii) such security or indemnity as may be reasonably required by Borrower to
hold Borrower harmless.

2.6 Taxes. Except as expressly provided for herein, any and all payments or
reimbursements made under the Agreement, the Notes or the other Loan Documents
shall be made free and clear of and without deduction for any and all taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto arising out of or in connection with the transactions
contemplated by the Loan Documents; excluding, however, the following: taxes
imposed on the income of Lender by any jurisdiction or any political subdivision
thereof; taxes that are not directly attributable to the Loan; and any “doing
business” taxes, however denominated, charged by any state or other jurisdiction
(all such taxes, levies, imposts, deductions, charges or withholdings and all
liabilities with respect thereto, excluding such taxes imposed on income, taxes
not directly attributable to the Loan and any “doing business” taxes, herein
“Tax Liabilities”). If Borrower shall be required by law to deduct any such
amounts from or in respect of any sum payable hereunder to Lender, then the sum
payable hereunder shall be increased as may be necessary so that, after making
all required deductions, Lender receives an amount equal to the sum it would
have received had no such deductions been made. In the

 

22



--------------------------------------------------------------------------------

event that, subsequent to the Closing Date, (1) any changes in any existing law,
regulation, treaty or directive or in the interpretation or application thereof;
(2) any new law, regulation, treaty or directive enacted or any interpretation
or application thereof; or (3) compliance by Lender with any new request or
directive (whether or not having the force of law) from any governmental
authority, agency or instrumentality does or shall subject Lender to any tax of
any kind whatsoever with respect to this Agreement, the other Loan Documents or
the Loan, or change the basis of taxation of payments to Lender of principal,
fees, interest or any other amount payable hereunder (except for income taxes,
or franchise taxes imposed in lieu of income taxes, imposed generally by
federal, state or local taxing authorities with respect to interest or
commitment or other fees payable hereunder or changes in the rate of interest or
tax on the overall income of Lender, taxes that are not directly attributable to
the Loan and any “doing business” taxes, however denominated, charged by any
state or other jurisdiction) and the result of any of the foregoing is to
increase the cost to Lender of making or continuing its Loan hereunder, as the
case may be, or to reduce any amount receivable hereunder, then, in any such
case, Borrower shall promptly pay to Lender, within thirty (30) days after its
demand, any additional amounts necessary to compensate Lender, on an after-tax
basis, for such additional cost or reduced amount receivable, as determined by
Lender with respect to this Agreement or the other Loan Documents. If Lender
becomes entitled to claim any additional amounts pursuant to this Section 2.6,
it shall promptly notify Borrower of the event by reason of which Lender has
become so entitled.

2.7 Application of Payments. Except as otherwise expressly provided in the last
sentence of this Section 2.7, all payments made hereunder (other than
(x) prepayments and payments in connection with a Sale of a Property, which
shall each be applied as between Tranche and Tranche B as provided for in
Section 2.4(C)(ii) and (iii) and (y) the payment of the principal portion of the
Monthly P&I Mezz A Installment Amount, which shall only be applied to the
principal amount of Tranche A) shall be applied pro rata between Tranche A and
Tranche B in proportion to the respective amounts thereof then due and owing
under Tranche A and Tranche B (provided, however, in the event that DCTRT or its
nominee acquires the Tranche B Promissory Note pursuant to the Tranche B Put
Agreement (or DCTRT defaults in its obligation to purchase the Tranche B
Promissory Note pursuant to the Tranche B Put Agreement), then from and after
any such acquisition (or default), payments may be applied as the holder of the
Tranche A Promissory Note may elect) in the following order: first, to the
payment of any Late Charges and other sums (other than principal and interest)
due from Borrower to Lender under the Loan Documents, second, to any interest
then due at the Default Rate, third to interest then due at the Base Rate, and
last to the principal amount (to be applied first to the principal balance of
Tranche B until Tranche B has been fully repaid and thereafter to Tranche A;
provided, however, principal amortization payments included in the Monthly P&I
Mezz A Installment Amount shall be applied to the principal of Tranche A;
provided, further, in the event that DCTRT or its nominee acquires the Tranche B
Promissory Note pursuant to the Tranche B Put Agreement (or DCTRT defaults in
its obligation to purchase the Tranche B Promissory Note pursuant to the Tranche
B Put Agreement), then from and after any such acquisition (or default), all
such amounts shall be applied first to the principal balance of Tranche A until
Tranche A has been fully repaid and thereafter to Tranche B). During the
continuance of an Event of Default, all sums collected by Lender shall be
applied in such order of priority to such items set forth below as Lender shall
determine in its sole discretion: (i) to the costs and expenses, including
reasonable, actual attorneys’ and paralegals’ fees and costs of appeal, incurred
in the collection

 

23



--------------------------------------------------------------------------------

of any or all of the Loan due or the realization of any collateral securing any
or all of the Loan; and (ii) to any or all unpaid amounts owing pursuant to the
Loan Documents in any order (and to either Tranche A or Tranche B) of
application as Lender, in its sole discretion, shall determine.

2.8 Right of Set-Off; Escrow Fee. Notwithstanding any provision contained herein
or any of the Loan Documents to the contrary, Borrower has the right to give
notice to Lender that Borrower intends to set off against the payments due
Lender pursuant to this Agreement, the amounts that Borrower (or any of its
Affiliates) is owed under the Northrop Indemnity and/or may set off against
iStar Financial Inc., a Maryland corporation, pursuant to Section 9 of the
Purchase Agreement or the Northrop Indemnity, as applicable, in an amount not in
excess of the amounts permitted pursuant to such Section 9 of the Purchase
Agreement or the Northrop Indemnity, as applicable. If Borrower has given such
notice, and the claim asserted by Borrower (or any of its Affiliates) is not
resolved to the extent required by the Purchase Agreement or the Northrop
Indemnity, as applicable, on or before the expiration of the time period set
forth in the Purchase Agreement for resolution of such claim, Borrower will be
permitted to setoff the amount claimed without such setoff being a Default so
long as (a) Borrower provides Lender with a second notice notifying Lender that
it is exercising its rights of set-off in accordance with the Purchase Agreement
or the Northrop Indemnity, as applicable; (b) Borrower provides Lender with a
certificate of an Authorized Officer certifying that Borrower is asserting its
setoff rights in accordance with the Purchase Agreement or the Northrop
Indemnity, as applicable; and (c) Borrower deposits, in good immediately
available funds, with an independent third-party escrowee reasonably
satisfactory to Lender the amount claimed as a set-off, which funds will be held
by such escrowee in accordance with an escrow agreement reasonably satisfactory
in form and substance to Borrower and Lender. The funds deposited into such
escrow may be invested in FDIC insured money-market accounts and the interest
thereon shall be deposited into and thereafter constitute part of the escrowed
funds. Upon resolution of such claim in accordance with the Purchase Agreement
or the Northrop Indemnity, as applicable, the pertinent funds and interest
allocable thereto, shall be distributed to the parties entitled thereto in
accordance with the Purchase Agreement or the Northrop Indemnity, as applicable,
to the effect that, if the funds are to be distributed to Lender, such funds
shall be distributed to Lender and no Default or Event of Default shall be
deemed to occur by virtue of the delayed payment to Lender (and in such
instance, no Late Charge or such other payment shall be imposed and interest
shall not accrue at the Default Rate on such payment except to the extent Late
Charges and Default Interest may otherwise be owed pursuant to this Agreement)
and if the funds are to be distributed to Borrower, then, to the extent of the
funds claimed as a setoff (and not interest allocable thereto), such amount
shall be deemed to be applied as a reduction of the principal amount of the Loan
as of the date Borrower first sent notice to Lender claiming a right of set-off
(to be applied first to Tranche B until Tranche B has been fully repaid and
thereafter to Tranche A; provided, however, in the event that DCTRT or its
nominee acquires the Tranche B Promissory Note pursuant to the Tranche B Put
Agreement (or DCTRT defaults in its obligation to purchase the Tranche B
Promissory Note pursuant to the Tranche B Put Agreement), then from and after
any such acquisition (or default), all such amounts shall be applied first to
the Tranche A until Tranche A has been fully repaid and thereafter to Tranche
B).

 

24



--------------------------------------------------------------------------------

SECTION 3

CONDITIONS TO LOAN

3.1 Conditions to Funding of the Loan on the Closing Date. The obligation of
Lender to disburse the Loan is subject to the prior or concurrent satisfaction
of the conditions set forth below.

(A) Performance of Agreements; Truth of Representations and Warranties; No
Injunction. The representations and warranties of each Loan Party contained in
the Loan Documents shall be true, correct and complete in all material respects
on and as of the Closing Date to the same extent as though made on and as of
that date. No Legal Requirements shall have been adopted, no order, judgment or
decree of any Governmental Authority shall have been issued or entered, and no
litigation shall be pending or threatened, which in the reasonable judgment of
Lender would enjoin, prohibit or restrain, or impose or result in a Material
Adverse Effect upon the making or borrowing of the Loan or the execution,
delivery or performance of the Loan Documents. No Default or Event of Default
shall have occurred and then be continuing.

(B) Opinion of Counsel. Lender shall have received and approved written opinions
of counsel for the Loan Parties, in form and substance reasonably satisfactory
to Lender and its counsel, dated as of the Closing Date. By execution of this
Agreement, Borrower authorizes and directs its counsel to render and deliver
such opinions to Lender.

(C) Loan Documents. On or before the Closing Date, Borrower shall execute and
deliver and cause to be executed and delivered, to Lender all of the Loan
Documents and the Put Agreements, each, unless otherwise noted, dated the
Closing Date, duly executed, in form and substance satisfactory to Lender and in
quantities designated by Lender (except for the Tranche A Promissory Note and
the Tranche B Promissory Note, of which only the original shall be executed).
Borrower hereby authorizes Lender to file the Financing Statements in such
filing offices as Lender elects.

(D) Insurance Policies and Endorsements. Lender shall have received the policies
of insurance required to be maintained under this Agreement and the other Loan
Documents. If such policies are not delivered to Lender, Lender must receive a
copy of the insurance policies in question and evidence of such insurance
satisfactory to it.

(E) Organizational and Authorization Documents. Lender shall have received all
documents reasonably requested by Lender, including all Organizational
Documents, with regard to the due organization, existence, internal governance,
power and authority, due authorization, execution and delivery, authorization to
do business and good standing of each member of the DCTRT Group, and such other
Persons as Lender may reasonably designate, the validity and binding effect of
the Loan Documents and other matters relating thereto, in form and substance
satisfactory to Lender.

(F) Closing Statement. Lender shall have received and approved a closing and
disbursement statement executed by Borrower with respect to the disbursement of
the proceeds of the Loan.

 

25



--------------------------------------------------------------------------------

(G) Appointment of Agent for Service of Process. Lender shall have received and
approved a letter appointing (and accepted by) National Registered Agents, Inc.
as the Loan Parties’ agent for service of process.

(H) Title Insurance Policy, Searches, Perfection and Priority. Lender shall have
(i) received the Title Insurance Policy and (ii) received and approved copies of
UCC financing statement, judgment, tax lien, bankruptcy and litigation search
reports of such jurisdictions and offices as Lender may reasonably designate
with respect to Borrower, Property Owners, Holdco, any other Intervening
Entities and such other Persons as Lender may reasonably require.

(I) Surveys. Lender shall have received plats of survey for each of the
Properties.

(J) Other Documents and Deliveries. Borrower shall have delivered such other
documents and deliveries as are set forth on the Closing Checklist attached
hereto as Exhibit E.

(K) UCC Policy. Lender shall have received the UCC Policy.

(L) Senior Loan Matters. Lender shall have received a true and complete copy of
the Senior Loan Documents accompanied by Borrower’s certificate to such effect.
No Senior Loan Default or Senior Loan Event of Default shall then exist.

(M) Intercreditor Agreement. Lender and Senior Lender shall have executed and
delivered the Intercreditor Agreement to each other.

(N) Companion Loan Agreement. The “Closing” as defined in the Companion Loan
Agreement shall have occurred.

(O) Purchase Agreement. The “Closing” as defined in the Purchase Agreement shall
have occurred.

(P) Member Agreement. The “Closing” as defined in the Member Interest Purchase
and Sale Agreement dated as of May 3, 2010 between iStar Harborside LLC and TRT
Acquisitions LLC, as amended, shall have occurred.

SECTION 4

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender that, after giving effect to the
Loan, as of the Closing Date:

4.1 Organization, Powers, Qualification and Organization Chart. Each Related
Party is a limited liability company or limited partnership, that is duly
organized, validly existing and in good standing under the laws of its state of
formation and has all requisite power and authority to own and operate its
properties and to carry on its business as now conducted. Borrower and Carveout
Guarantor have all requisite power and authority to enter into each Loan
Document to which it is a party and to perform their respective obligations
thereunder. DCTRT is a corporation, duly formed or organized, validly existing
and in good standing under the laws of its state of formation and has all
requisite power and authority to own and operate its properties, to

 

26



--------------------------------------------------------------------------------

carry on its business as now conducted, and to enter into each Loan Document to
which it is a party and the Put Agreements. Borrower’s U.S. taxpayer
identification number is set forth on Schedule 4.1(A)-1. Each member of the
DCTRT Group is duly qualified and in good standing wherever necessary to carry
on its present business and operations. The organization chart attached hereto
as Schedule 4.1(A)-2 correctly identifies each Person directly owning (and/or
indirectly owing five percent (5%) or more of) the ownership interests in
Borrower, Holdco and Property Owners, and the direct Subsidiaries, indirect
Subsidiaries, and each member of the Intervening Entities and Property Owners.
The principal place of business and chief executive office of Borrower,
Intervening Entities and Property Owners is set forth on Schedule 4.1(A)-3.
Schedule 4.1(A)-4 identifies the correct legal name, jurisdiction of formation,
organization number, type of entity (e.g., corporation, limited partnership,
limited liability company, etc.), of each member of the Intervening Entities and
Property Owners and also, in the case of the Property Owners, the Property owned
by such Property Owner. Each member of the DCTRT Group has filed on or prior to
the date due (subject to lawfully permitted and made extensions) all reports,
documents and other materials required to be filed by it with any Governmental
Authorities, the failure of which would result in a Material Adverse Effect.
Borrower has provided to Lender a true and complete copy of the Organizational
Documents of each member of the DCTRT Group. The organizational chart attached
hereto as Schedule 4.1(A)-5 correctly identifies each Person directly owning
(and/or indirectly owning 5% or more of) the Harborside Property and Harborside
Owner.

4.2 Authorization of Borrowing; No Conflicts; Governmental Consents; Binding
Obligations and License and Security Interests of Loan Documents. Borrower has
the power and authority to be a member in Holdco, to incur the Obligations
evidenced by the Notes and other Loan Documents, to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder and
to continue its businesses and affairs as presently conducted. Each Intervening
Entity has the power and authority to be a partner or member, as applicable, in
each Person that it is a partner or member in, including the Persons as shown on
Schedule 4.1(A)-2. Each Property Owner has the power and authority to own its
Property and to continue its businesses and affairs as presently conducted.
DCTRT and Carveout Guarantor has the power and authority to execute and deliver
the Put Agreements and Carveout Guaranty, as applicable. The incurring of the
Obligations by Borrower and the execution, delivery and performance by each of
the Loan Parties of each of the Loan Documents and the Put Agreements to which
it is a party, the consummation of the transactions contemplated thereby have
been duly authorized by all necessary partnership, corporate or limited
liability company action, as the case may be. The incurring of the Obligations
by Borrower and the execution, delivery and performance by each Loan Party of
the Loan Documents and the Put Agreements to which it is a party, the
consummation of the transactions contemplated thereby and the exercise of
Lender’s rights and remedies under the Loan Documents and the Put Agreements, do
not and will not: (1) violate any provision of law applicable to any member of
the DCTRT Group, the respective Organizational Documents of, or any order,
judgment or decree of any court or other agency of government binding on any
member of the DCTRT Group or their respective properties; (2) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under the Senior Loan Documents or any other material agreement or
document to which any member of the DCTRT Group is a party or by which such
Person or its property may be bound; (3) result in or require the creation or
imposition of any Lien upon the Properties, the Collateral or any assets of any
member of the DCTRT Group (other than the Liens of Lender); or

 

27



--------------------------------------------------------------------------------

(4) subject to the Intercreditor Agreement, require any approval or consent of
any Person under the Senior Loan Documents, the Organizational Documents of any
member of the DCTRT Group or any other agreement or document to which such
Person is a party or by which such Person or its property may be bound (except
to the extent such approvals or consents have been unconditionally obtained on
or before the Closing Date). The incurring of the Obligations, the execution,
delivery and performance by each Loan Party of the Loan Documents and the Put
Agreements to which it is a party, the consummation of the transactions
contemplated thereby and the exercise of Lender’s rights and remedies under the
Loan Documents and the Put Agreements do not and will not require any (as to any
member of the DCTRT Group) registration with, consent or approval of, or notice
to, or other action to, with or by, any federal, state or other Governmental
Authority or regulatory body (except to the extent unconditionally obtained on
or before the Closing Date). The Loan Documents and the Put Agreements, when
executed and delivered by each Loan Party, as applicable, will be the legally
valid and binding obligations of such Loan Parties, as applicable, enforceable
against the Loan Parties, subject to bankruptcy, insolvency, moratorium,
reorganization and other similar laws affecting creditors’ rights generally and
to the application of general equitable principles in connection with the
enforcement thereof. The Pledge Agreement, together with the Financing
Statements to be filed in connection therewith, create a valid, enforceable and
perfected first priority lien and security interest in the Collateral subject to
no other interests, Liens or encumbrances. Borrower is a “registered
organization” (as defined in the UCC) organized under the laws of the State of
Delaware. The proper office in which to file a financing statement to perfect a
security interest that may be perfected by filing under the UCC in the
Collateral is the office of the Secretary of State of Delaware. The membership
interests in Holdco are “securities” (as defined in the UCC) and are
certificated. All certificates representing membership interest in Holdco have
been delivered by Borrower and no other certificates exist. Lender has a
perfected first priority security interest in the Pledged Interests by “control”
(within the meaning of the UCC). The Pledged Interests have been duly and
validly issued and are non-assessable. No Person has any right or option to
acquire any interest in Holdco, any Intervening Entities or any Property Owner
except Lender pursuant to the Loan Documents.

4.3 Indebtedness. As of the Closing Date, after giving effect to the
transactions contemplated hereby, Borrower does not have any Indebtedness other
than Permitted Indebtedness, no Intervening Entity has any Indebtedness and no
Property Owner has any Indebtedness other than the Senior Loan and Indebtedness
permitted under the Senior Loan Documents.

4.4 Title.

(A) Property Owners have fee simple title to the Properties and have not
incurred any Indebtedness secured by Liens not permitted under the Senior Loan
Documents. Holdco has, directly or indirectly, title to 100% of the membership
interests in the Intervening Entities (other than Holdco), free and clear of
Liens and other interests. Each Intervening Entity (other than Holdco and TRT
NOIP Fixed CALP Holdco) is the sole general partner or sole limited partner,
free and clear of other interests, in a Property Owner that is a limited
partnership or the sole member in and owner of 100% of the membership interests
in each Property Owner that is a limited liability company free and clear of
Liens and other interests. No Person that is not directly or indirectly
wholly-owned by Holdco is a general or limited partner in a Property Owner. Each
general partner and limited partner in a Property Owner is the sole holder of
such

 

28



--------------------------------------------------------------------------------

general partnership, or, limited partnership interest, as the case may be, free
and clear of Liens and other interests. Borrower is the direct or indirect owner
of all of the ownership interests in the Intervening Entities and Property
Owners. DCT Real Estate Holdco LLC is the sole member in and owner of 100% of
the membership interests in Borrower free and clear of Liens and other
interests. Carveout Guarantor is the sole member in and owner of 100% of the
membership interests in DCT Real Estate Holdco LLC free and clear of Liens and
other interests. DCTRT is the sole member in and owner of 100% of the membership
interests in Carveout Guarantor free and clear of Liens and other interests

(B) Borrower has good title to the membership interest in Holdco free and clear
of Liens and other interests (other than Liens in favor of Lender), owns 100% of
the membership interest in Holdco and is the sole member in Holdco.

(C) No Default, Event of Default, Senior Loan Default or Senior Loan Event of
Default exists and, to the best of Borrower’s knowledge, no fact, circumstance,
condition or event has occurred or exists which might within the giving of
notice and/or the expiration of an applicable grace or curative period, ripen
into an Event of Default or Senior Loan Event of Default. Except for the Senior
Loan Documents, Property Owners, Intervening Entities and Holdco are not subject
to any restriction or limitation on their ability to distribute funds to the
Borrower.

(D) Borrower has provided Lender with true and complete copies of all Senior
Loan Documents.

4.5 Litigation. There are no judgments outstanding against any Related Parties
or Carveout Guarantor that would have a Material Adverse Effect, nor to
Borrower’s knowledge, is there any litigation, governmental investigation or
arbitration pending or threatened in writing against any Related Party or
Carveout Guarantor that if, adversely determined, is likely to have a Material
Adverse Effect. No petition in bankruptcy, whether voluntary or involuntary, or
assignment for the benefit of creditors has ever been filed under the laws of
the United States of America or any state thereof by or against any member of
the DCTRT Group.

4.6 Payment of Taxes. All tax returns and reports of each member of the DCTRT
Group required to be filed by such Persons have been timely filed, and all
taxes, assessments, fees and other governmental charges upon the Collateral or
the membership interests in Holdco which are due and payable as of the Closing
Date have been paid in full. All taxes that each member of the DCTRT Group are
or were required by Legal Requirements to withhold or collect have been duly
withheld or collected and, to the extent required, have been paid to the
applicable Governmental Authority.

4.7 Governmental Regulation; Margin Loan. No member of the DCTRT Group is, and
after giving effect to the Loan, will not be, subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act or the
Investment Company Act of 1940 or to any federal or state statute or regulation
limiting its ability to incur indebtedness for borrowed money. Borrower shall
use the proceeds of the Loan only for the purposes set forth in this Agreement.
No portion of the proceeds of the Loan shall be used by Borrower in any manner
that might cause the borrowing or the application of such proceeds to violate
Regulation U,

 

29



--------------------------------------------------------------------------------

Regulation T or Regulation X or any other regulation of the Board of Governors
of the Federal Reserve System or to violate the Exchange Act or any other Legal
Requirements. The Loan does not violate the Truth-in-Lending Act (15 U.S.C.A. §§
1601 et seq.). Borrower is not a non-resident alien for purposes of U.S. income
taxation, and Borrower is not a foreign corporation, partnership, foreign trust
or foreign estate (as said terms are defined in the United States Internal
Revenue Code). No member of the DCTRT Group is, and shall not become, a Person
(“Embargoed Person”) with whom Lender is restricted from doing business with
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including, but not limited to, those named on OFAC’s
Specially Designated and Blocked Persons list) or under any statute, executive
order (including, but not limited to, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or other governmental action relating to
terrorism financing, terrorism support and/or otherwise relating to terrorism
and are not and shall not engage in any dealings or transaction or otherwise be
associated with Persons named on OFAC’s Specially Designated and Blocked Persons
list.

4.8 ERISA. Borrower is not an “employee benefit plan” (within the meaning of
section 3(3) of ERISA) to which ERISA applies and Borrower’s assets do not
constitute plan assets. The Loan, the execution, delivery and performance of the
Loan Documents and the transactions contemplated by this Agreement are not a
non-exempt prohibited transaction under ERISA.

4.9 Broker’s Fees. Except for Hudson River Partners Real Estate Investment
Management LP (“Borrower’s Advisor”), no broker’s or finder’s fee, commission or
similar compensation will be payable with respect to the Loan, the issuance of
the Notes or any of the other transactions contemplated hereby or by any of the
Loan Documents or the Put Agreements based upon any broker engaged by a member
of the DCTRT Group or its Affiliates. Borrower shall pay all fees, commissions
and compensation due and owing to Borrower’s Advisor in connection with the
transaction contemplated hereby. Lender represents and warrants that no broker’s
or finder’s fee, commission or similar compensation will be payable with respect
to the Loan, the issuance of the Notes or any of the other transactions
contemplated hereby or by any of the Loan Documents or the Put Agreements based
upon any broker engaged by Lender in connection with the origination of the
Loan, except the fee payable to HFF Securities L.P., an affiliate of Holliday
Fenoglio Fowler, L.P. (“Lender’s Advisor”). Lender shall pay all fees,
commissions and compensation due and owing to Lender’s Advisor in connection
with the transaction contemplated hereby.

4.10 Solvency. As of the date of this Agreement and after giving effect to the
consummation of the transactions contemplated by the Loan Documents, Borrower,
and each of the members of the DCTRT Group: (A) owns and will own assets the
fair saleable value of which are (1) greater than the total amount of its
respective liabilities (including Contingent Obligations), and (2) greater than
the amount that will be required to pay its probable liabilities and its then
existing debts as they become absolute and matured considering all reasonably
available financing alternatives and potential asset sales; (B) has capital that
is not insufficient in relation to its business as presently conducted or any
contemplated or undertaken transaction; and (C) does not intend to incur and
does not believe that it will incur debts beyond its ability to pay such debts
as they become due. The Loan Parties have not entered into the Loan Documents or
the transactions contemplated under the Loan Documents with the actual intent to
hinder, delay, or defraud any creditor.

 

30



--------------------------------------------------------------------------------

4.11 Insurance. Schedule 4.11 sets forth a complete and accurate description of
all policies of insurance that will be in effect as of the Closing Date for
Borrower, Intervening Entities and the Property Owners. All premiums thereon
have been paid in full through the first anniversary of the Closing Date and no
notice of cancellation has been received with respect to such policies.

4.12 Single Purpose Bankruptcy Remote Entities. Borrower hereby represents,
warrants, agrees and covenants that Property Owners and the Intervening Entities
have been or and all times shall be a Person that is a Special Purpose Entity.
Borrower hereby represents, warrants, agrees and covenants that Borrower has, at
all times, from its formation, been, and, at all times will be, a Special
Purpose Bankruptcy Remote Entity.

4.13 Representations Remade. Borrower warrants and covenants that the foregoing
representations and warranties will be true and shall be deemed remade as of the
date of the Closing. All representations and warranties made by Borrower or
Carveout Guarantor in the other Loan Document or in any certificate or other
document delivered to Lender by or on behalf of Borrower pursuant to the Loan
Documents shall be deemed to have been relied upon by Lender, notwithstanding
any investigation made by or on behalf of Lender. All such representations and
warranties shall survive the making of the Loan and any or all of the advances
of the Loan and shall continue in full force and effect until such time as the
Loan has been paid in full.

SECTION 5

AFFIRMATIVE COVENANTS

Borrower covenants and agrees that so long as this Agreement shall remain in
effect or the Notes shall remain outstanding, Borrower shall perform and comply
with all covenants in this Section 5.

5.1 Financial Statements and Other Reports. Borrower will maintain, and will
cause the Property Owners and Intervening Entities to maintain, a system of
accounting in accordance with sound business practices to permit preparation of
financial statements in conformity with GAAP (or such other accounting method as
is permitted under the Senior Loan Documents) and proper and accurate books,
records and accounts reflecting all of the financial affairs of Borrower, Holdco
and the Intervening Entities.

(A) Financial Statements (Senior Loan). Borrower will, not later than the
applicable time specified in the Senior Loan Documents (subject to such
extensions as the Senior Lender may grant), deliver to Lender, true and complete
copies of all financial statements, and other financial certificates, reports
and information required to be provided by the Property Owners to the Senior
Lender, including to the extent so required, rent rolls and debt service yield
and/or coverage calculations and certificates.

(B) Notices, Events of Default and Litigation. Borrower shall promptly deliver,
or cause to be delivered, copies of all material written notices, certificates,
demands, reports or requests given to, or received by Borrower, Holdco, any
Intervening Entity or any Property

 

31



--------------------------------------------------------------------------------

Owner from any Governmental Authorities or the Senior Lender or with respect to
any Indebtedness of Borrower, Holdco, any Intervening Entity or any Property
Owner, and shall promptly notify Lender after Borrower receives written notice
or acquires actual knowledge of, any material violation of Legal Requirements,
investigation, subpoena or audit by any Governmental Authority or default with
respect to any Property or any Indebtedness of Borrower, Intervening Entities or
Property Owners. Promptly upon Borrower obtaining actual knowledge of any of the
following events or conditions, Borrower shall deliver a certificate specifying
the nature of such condition or event that constitutes a Default, Event of
Default, Senior Loan Default or Senior Loan Event of Default. Promptly upon
Borrower obtaining actual knowledge of (1) the institution of any action, suit,
proceeding, governmental investigation or arbitration against or affecting any
member of the DCTRT Group or any Property that, if adversely determined, would
or might reasonably be expected to have a Material Adverse Effect, or (2) any
other or any material development in any such action, suit, proceeding,
governmental investigation or arbitration at any time pending against or
affecting any such Person or any Property that, if adversely determined, would
or might reasonably be expected to have a Material Adverse Effect, Borrower will
give notice thereof to Lender and provide such other information as may be
reasonably available to it to enable Lender and its counsel to evaluate such
matters.

(C) ERISA. Borrower shall deliver to Lender such certifications or other
evidence from time to time throughout the term of the Loan, as Lender, in its
reasonable discretion, may request, that (A) Property Owners, Holdco,
Intervening Entities and Borrower are not and do not maintain an “employee
benefit plan” as defined in Section 3(3) of ERISA, which is subject to Title I
of ERISA, or a “governmental plan’ within the meaning of Section 3(3) of ERISA;
(B) the Property Owners, Holdco, Intervening Entities and Borrower are not
subject to state statutes regulating investments and fiduciary obligations with
respect to governmental plans; and (C) one or more of the following
circumstances is true: (i) equity interests in Borrower are publicly offered
securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2); (ii) less than
twenty-five percent (25%) of each outstanding class of equity interests in
Property Owners, Holdco and Borrower are held by “benefit plan investors” within
the meaning of 29 C.F.R. §2510.3-101(f)(2); or (iii) Property Owners,
Intervening Entities and Borrower each qualifies as an “operating company” or a
“real estate operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) or (e).

(D) Intentionally Omitted.

(E) Estoppel Certificates. Within ten (10) Business Days following a request by
Lender, but not more often than one time per calendar year (and, as Lender may
request, in connection with a Securitization), Borrower shall provide to Lender,
a duly acknowledged written statement confirming the amount of the outstanding
Obligations, the terms of payment and maturity date of the Notes, the date to
which interest has been paid, and whether, to Borrower’s knowledge, any offsets
or defenses exist against the Obligations, and if any such offsets or defenses
are alleged to exist, the nature thereof shall be set forth in detail. Within
ten (10) Business Days following a request from Lender, but not more often than
one time per calendar year (and, as Lender may reasonably request, in connection
with a Securitization), Borrower shall cause each Property Owner to request
Senior Lender to provide to the Lender estoppel certificates, if any, that the
Senior Lender is required to provide to a Property Owner pursuant to the Senior
Loan Documents and shall thereafter use reasonable efforts to obtain such

 

32



--------------------------------------------------------------------------------

certificate and deliver it to Lender. Within ten (10) Business Days following a
request by Borrower, but in no event more than twice per calendar year, Lender
shall provide to Borrower, a duly acknowledged written statement confirming the
then outstanding principal amount of the Loan, the scheduled maturity date of
the Loan, the date to which interest on the Loan has been paid, and whether, to
Lender’s knowledge, any Defaults or Events of Default have occurred under the
Loan Documents that have not been cured or waived by Lender.

(F) Other. With reasonable promptness, Borrower will deliver such other
information and data in the possession or control of Borrower or any other
member of the DCTRT Group with respect to the members of the DCTRT Group, the
Properties and the Collateral as from time to time may be reasonably requested
by Lender.

(G) Electronic Format. Borrower will use reasonable efforts to provide to Lender
a copy of any reports, notices, statements or other deliveries required pursuant
to this Section 5.1 in an electronic format reasonably satisfactory to Lender.

(H) DCTRT. In the event that DCTRT shall cease to be Person required under
applicable law to file reports with the United States Securities and Exchange
Commission, Borrower shall cause DCTRT to provide financial reports and other
information to Lender substantially equivalent to the reports to be filed with
the United States Securities and Exchange Commission under applicable law within
the time periods for filing required, as of the Closing Date, under applicable
securities laws; provided that Lender shall enter into a confidentiality
agreement regarding confidential information regarding DCTRT provided to Lender
by DCTRT reasonably satisfactory in form and substance to Lender, Borrower and
DCTRT.

(I) Sale and Refinancing; Harborside. Promptly after execution and delivery
thereof, Borrower shall provide, or cause to be provided to Lender, a true and
complete copy of any Sale Agreement and amendments and modifications thereof.
Promptly after a Property Owner’s receipt of same (or receipt by any member of
the DCTRT Group or any of their respective Affiliates of same), Borrower shall
provide, or cause to be provided to Lender, a true and complete copy of all term
sheets, applications and commitments in respect of a proposed or actual
Refinancing. Borrower shall provide, or cause to be provided, to Lender, notice
of any proposed sale, disposition, financing or refinancing of any part of the
Harborside Property or Harborside Interests and shall, not later than three
(3) Business Days before the closing of any such sale, disposition, financing or
refinancing, provide, or cause to be provided to Lender, a true and complete
copy of, as applicable, the purchase and sale agreement (or analogous document)
and all amendments thereto or documents evidencing, securing or governing any
loan in respect of a financing or refinancing and amendments thereto, the
executed closing and disbursement statement for such sale, disposition,
financing or refinancing, a statement, setting forth in reasonable detail,
certified by an Authorized Officer of Borrower, the Harborside Proceeds and the
calculation thereof, such evidence as Lender may reasonably require confirming
the amount of the Harborside Proceeds and that Lender will receive payment of an
amount equal to such Harborside Proceeds concurrently with the closing of the
related sale, disposition, financing or refinancing.

(J) Other. Borrower shall provide, or cause to be provided to Lender, upon
Lender’s request, with true and complete copies of all documents that would
constitute Approval Matters were an Event of Default then existing and true and
complete copies of all Senior Loan Documents.

 

33



--------------------------------------------------------------------------------

5.2 Existence; Qualification. Borrower will, and Borrower will cause each other
member of the DCTRT Group to, at all times preserve and keep in full force and
effect its existence, and all rights and franchises, if any, material to their
respective businesses. Borrower will continue, and will cause each other member
of the DCTRT Group to continue, to be qualified in all jurisdictions in which
such Person is required to qualify.

5.3 Payment of Impositions. Subject to Section 2.6, Borrower shall pay any and
all taxes, charges, filing, registration and recording fees, excises and levies
imposed upon Lender by reason of its interests in, or measured by amounts
payable under the Loan Documents (other than income, franchise and doing
business taxes), and shall pay all stamp taxes and other taxes required to be
paid on any of the Loan Documents. If Borrower fails to make such payment within
five (5) Business Days after notice thereof from Lender, Lender may (but shall
not be obligated to) pay the amount due, and Borrower shall reimburse Lender on
demand for all such advances which will bear interest at the Default Rate.

5.4 Insurance.

(A) Borrower shall at all times provide, maintain and keep in force or cause to
be provided, maintained and kept in force, at no expense to Lender, the policies
of insurance with respect to the Properties and Property Owners required
pursuant to the Senior Loan Documents.

(B) All insurance policies required pursuant to this Agreement shall be endorsed
to provide that: (i) Borrower, Holdco and Lender, their successors and/or
assigns, are named as additional named insureds on all liability coverage, with
the agreement that any obligation imposed upon the insureds (including the
liability to pay premiums) shall be the sole obligation of Property Owners and
not of any other insured; (ii) the interests of Lender shall not be invalidated
by any action or inaction of Property Owners, Borrower, Holdco or any other
Person, and such policies shall insure Lender regardless of any breach or
violation by Borrower, Property Owners, Holdco or any other Person of any
warranties, declaration or conditions in such policies; (iii) the insurer under
each such policy shall waive all rights of subrogation against Lender, any right
to set-off and counterclaim and any other right to deduction, whether by
attachment or otherwise; (iv) such insurance shall be primary and without right
of contribution of any other insurance carried by or on behalf of Lender or
Senior Lender; (v) if such insurance is canceled for any reason whatsoever,
including nonpayment of premium or, if any substantial modification, change or
reduction is made in the coverage which affects the interests of Lender, such
cancellation, modification, change or reduction in coverage shall not be
effective as to Lender until thirty (30) days after receipt by Lender of written
notice sent by registered mail from such insurer; and (vi) any such insurance
shall be endorsed to provide in as much as the policy is written to cover more
than one insured, all terms, conditions, insuring agreements and endorsements
with the exception of limits of liability, shall operate in the same manner as
if there were a separate policy covering each insured.

 

34



--------------------------------------------------------------------------------

(C) Borrower shall deliver to Lender a certificate evidencing each insurance
policy, and, if requested by Lender, a copy of each insurance policy. Renewal
certificates (and, if requested by Lender, copies of policies) should be
provided no later than fifteen (15) days prior to the expiration of each policy.
Borrower shall deliver a copy of a certificate evidencing renewed policy or
policies, marked “premium paid,” or accompanied by such other evidence of
payment reasonably satisfactory to Lender with standard non-contributory
mortgagee clause in favor of and acceptable to Lender. No insurance policy may
provide for assessments to be made against Lender or Lender’s servicer, if any.
Lender shall not, by the fact of approving, disapproving, accepting, preventing,
obtaining or failing to obtain any insurance, incur any liability for or with
respect to the amount of insurance carried, the form or legal sufficiency of
insurance contracts, solvency of insurance companies, or payment or defense of
lawsuits, and Borrower hereby expressly assumes full responsibility therefore
and all liability, if any, with respect thereto. If Borrower fails to provide
(or cause Property Owners to provide) to Lender the policies of insurance
required by this Section 5.4 or any other Loan Documents, Lender may (but shall
have no obligation to) procure such insurance or single-interest insurance for
such risks and Borrower will pay all premiums thereon promptly upon demand by
Lender, and until such payment is made by Borrower, the amount of all such
premiums shall bear interest at the Default Rate and shall constitute additions
to the Obligations.

5.5 Inspection; Lender Meeting. Borrower shall, at reasonable business hours and
upon reasonable prior notice upon request from Lender and subject to the rights
of tenants under applicable Leases, permit (and cause to be permitted) Lender’s
designated representatives to (a) visit, examine, audit, and inspect the
Properties, (b) examine, audit, inspect, copy, duplicate and abstract
Borrower’s, Holdco’s, Intervening Entities’ and Property Owners’ financial,
accounting and other books and records, and (c) discuss Borrower’s, Property
Owners’, Intervening Entities’, Holdco’s and the Properties’ affairs, finances
and business with Property Owners’, Intervening Entities’, Holdco’s and
Borrower’s officers, senior management, representatives, independent public
accountants and agents. Borrower shall cause its books and records and the books
and records of Property Owners and Intervening Entities to be maintained at the
principal offices of such Persons located at 518 17th Street, Suite 1700,
Denver, CO 80202. Borrower will not change (or permit Intervening Entities or
Property Owners to change) its principal offices or the location where its books
and records are kept without giving at least thirty (30) days’ advance notice to
Lender. Borrower shall pay Lender’s reasonable, actual costs and expenses
incurred in connection with such annual audit if an Event of Default has
occurred. All audits, inspections and reports shall be made for the sole benefit
of Lender. Neither Lender nor Lender’s auditors, inspectors, representatives,
agents or contractors assumes any responsibility or liability (except to Lender)
by reason of such audits, inspections or reports. Borrower will not rely upon
any of such audits, inspections or reports. The performance of such audits,
inspections and reports will not constitute a waiver of any of the provisions of
the Loans Documents. Borrower shall cooperate, from time to time, with Lender
and use reasonable efforts to assist Lender in obtaining an appraisal of the
Properties (or any one or more of them). Such cooperation and assistance from
Borrower shall include reasonable access to the Properties (or any one or more
of them) subject to the rights of tenants under applicable Leases and upon
reasonable prior notice and books and records pertaining to the Properties (or
any one or more of them) for Lender and its appraiser. The appraiser performing
any such appraisal shall be engaged by Lender. Borrower shall not be responsible
for the expenses of any such appraisal.

 

35



--------------------------------------------------------------------------------

5.6 Compliance with Laws. Borrower will comply and cause the Property Owners and
the Properties to comply, in all material respects, with the requirements of all
Legal Requirements, including Environmental Laws, and the orders and
requirements of any Governmental Authority in all jurisdictions in which it is
now doing business or may hereafter be doing business, the failure to comply
with would be a Senior Loan Default or Senior Loan Event of Default or has, or
might reasonably be expected to have, a Material Adverse Effect.

5.7 Further Assurances. Borrower shall, from time to time, at its sole cost and
expense, execute and/or deliver, or cause execution and/or delivery of, such
documents, agreements and reports, and perform such acts as Lender at any time
may reasonably request to carry out the purposes and otherwise implement the
terms and provisions provided for in the Loan Documents. Borrower shall execute
any documents and take any other actions necessary to provide Lender with a
first priority, perfected security interest in the Collateral. Borrower shall,
at Borrower’s sole cost and expense: (i) upon Lender’s request therefore given
from time to time (but not more frequently than once per calendar year unless an
Event of Default then exists) pay for (a) current reports of Uniform Commercial
Code, federal tax lien, state tax lien, judgment and pending litigation searches
with respect to members of the DCTRT Group, and (b) current good standing and
existence certificates with respect to members of the DCTRT Group; and
(ii) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary, to evidence,
preserve and/or protect the Collateral at any time securing or intended to
secure the Obligations, as Lender may require in Lender’s reasonable discretion.
Borrower shall promptly execute, acknowledge, deliver, file or do, at its sole
cost and expense, all acts, assignments, notices, agreements or other
instruments as Lender may require in order to effectuate, assure, convey,
secure, assign, transfer and convey unto Lender any of the rights granted by the
Loan Documents and to more fully perfect and protect any assignment, pledge,
lien and security interest confirmed or purported to be created under the Loan
Documents or to enable Lender to exercise and enforce their rights and remedies
hereunder, in respect of the Collateral.

5.8 Property Owners and Holdco. Borrower shall cause Property Owners and the
other members of the DCTRT Group to maintain their legal existence. Borrower
shall cause Property Owners to perform all of Property Owners’ material
obligations under the Senior Loan Documents as and when required pursuant to the
Senior Loan Documents. Subject to the terms of the Senior Loan Documents,
Borrower shall cause Property Owners and the Intervening Entities to timely make
sufficient distributions of their respective funds (to the extent available) to
enable Borrower to comply with its obligations under the Loan Documents. If no
Senior Loan exists, Borrower will, if requested by Lender, promptly execute and
deliver to Lender such amendments to this Agreement as Lender may reasonably
require to, in effect, incorporate the “affirmative” and “negative” covenants
and agreements to set forth in the then most recently existing Senior Loan
Documents into this Agreement.

5.9 Special Purpose Entity. Borrower shall, at all times, be a Special Purpose
Bankruptcy Remote Entity.

 

36



--------------------------------------------------------------------------------

SECTION 6

INTENTIONALLY OMITTED

SECTION 7

NEGATIVE COVENANTS

Borrower covenants and agrees that from the date hereof and so long as this
Agreement shall remain in effect or the Notes remain outstanding, Borrower shall
comply with all covenants and agreements in this Section 7.

7.1 Indebtedness. Borrower will not directly or indirectly create, incur,
assume, guaranty, or otherwise become or remain directly or indirectly liable
(or permit any Property Owners (except with respect to a Senior Loan and other
Indebtedness permitted under the Senior Loan Documents) or Intervening Entities
to become so liable) with respect to any Indebtedness except Permitted
Indebtedness and Indebtedness that is being contested in good faith and do not
become a Lien on the Property or Collateral.

7.2 Liens and Related Matters. Borrower will not directly or indirectly create,
incur, assume or permit to exist (or allow Intervening Entities or Property
Owners to directly or indirectly create, incur, assume or permit to exist) any
Lien on or with respect to the Properties (other than, in the case of Property
Owners, Liens created pursuant to the Senior Loan Documents or otherwise
permitted under the Senior Loan Documents), the Collateral or any membership,
partnership or other ownership interest in the Property Owners and the
Intervening Entities, whether now owned or hereafter acquired, or any income or
profits therefrom in each instance unless with respect to a Lien on a Property
not permitted under the Senior Loan Documents such Lien is, in compliance with
the Senior Loan Documents, being contested in good faith or has been bonded
over.

7.3 Senior Loan Documents.

(A) Without Lender’s consent, Borrower shall not (and shall not permit
Intervening Entities and Property Owners to) (i) amend, modify or waive the
performance of material obligations with regard to the Senior Loan Documents or
agree to any Modification, or (ii) request a waiver or consent from, the Senior
Lender or any party to, or issuer of any of the Senior Loan Documents without at
least ten (10) days’ advance notice to Lender. Notwithstanding the foregoing
provisions of this Agreement, any Modification of the Senior Loan Documents that
is a Permitted Modification is not an Event of Default and shall be permitted
without Lender’s consent. A “Permitted Modification” means (i) the Earn-Out
Amendment, and/or (ii) any other amendment, modification, waiver, restatement or
analogous documentation (each a “Modification”) that amends, modifies, waives,
supplements, extends, compromises, renews or restates, all or any of the Senior
Loan Documents with respect to which (a) after giving effect to any such
amendment, modification, waiver, restatement or analogous documentation, the
Debt Service Coverage Ratio is not less than the Debt Service Target Ratio;
(b) the Modification is on market terms; (c) the Loan is not further
subordinated to the Senior

 

37



--------------------------------------------------------------------------------

Loan; (d) the principal amount of the Senior Loan shall not be increased except
to the extent such excess is, on a dollar-for-dollar basis paid to Lender and
applied to the principal of the Loan; (e) none of the Borrower or Intervening
Entities shall have guaranteed any such Senior Loan or incurred any
Indebtedness; (f) Borrower shall have given Lender not less than ten (10) days
advance notice of Modification, which advance notice shall be accompanied by a
true and complete copy of the Modification; and (g) concurrently with the
effectiveness of the Modification in question, Borrower shall have provided
Lender with a certificate of an Authorized Officer that such Modification is a
Permitted Modification. Borrower shall pay Lender’s reasonable and actual
out-of-pocket expenses (including reasonable third party attorneys’ fees) in
confirming that a Modification is a Permitted Modification.

(B) Borrower will not acquire, or permit any member of the DCTRT Group or any of
their respective Affiliates to acquire the Senior Loan, any portion of the
Senior Loan, any direct or indirect participation or other interest in or Lien
upon the Senior Loan or holder thereof or any direct or indirect ownership
interest in any Senior Lender.

7.4 Restriction on Fundamental Changes. Borrower will not (and Borrower will not
permit Property Owners and Intervening Entities to): (1) amend, modify or waive
in any material respect any term or provision of its Organizational Documents,
except for Permitted Organization Modifications, (2) liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution); (3) hereafter
acquire by purchase or otherwise all or any part of the business or assets of,
or stock or other evidence of beneficial ownership of, any Person; or (4) allow
any ownership interests in Property Owners or Intervening Entities to become
certificated or “securities” (as defined in the UCC). Borrower will not
establish any Subsidiaries (other than Holdco, Intervening Entities and Property
Owners) and will not permit Holdco or Property Owners to establish any
Subsidiaries, except, in the case of Holdco, the Intervening Entities, and, in
the case of the Intervening Entities, the Property Owners. Borrower will not
permit any member of the DCTRT Group to liquidate, wind-up or dissolve itself.
Borrower shall give Lender at least ten (10) Business Days (or such lesser
period as may be required by the Senior Loan Documents, but in no event less
than five (5) Business Days) advance notice of the effectiveness of any
amendment or modification of Organizational Documents with such notice of such
amendment or modification accompanied by a true and complete copy of such
amendment or modification, and an certificate of an Authorized Officer
certifying that such amendment or modification is a Permitted Organizational
Modification. Borrower will not become or permit any other Loan Party to become
an Embargoed Person.

7.5 Transactions with Affiliates. Borrower shall not directly or indirectly
enter into or permit to exist (or permit Property Owners or Intervening Entities
to directly or indirectly enter into or permit to exist) any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any director, officer, employee or Affiliate of
any member of the DCTRT Group, except transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the applicable of
Borrower, Intervening Owners, and Property Owners and upon fair and reasonable
terms which are fully disclosed to Lender and are no less favorable to Borrower
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate, director, officer or employee of Borrower, which do
not violate the provisions of any Organizational Documents of such Person and
which are not a Senior Loan Default or Senior Loan Event of Default.

 

38



--------------------------------------------------------------------------------

7.6 Use of Lender’s Name. Borrower shall not use (or permit any member of the
DCTRT Group or any of their respective Affiliates to use) the names of Lender or
any of Lender’s Subsidiaries or Affiliates in connection with the development,
marketing, leasing, use and operation of the Properties. Borrower shall not
disclose or permit (or permit any member of the DCTRT Group or any of their
respective Affiliates to use or permit) to disclose any of the terms and
conditions of the Loan to any Person except (a) to the extent disclosed in the
Loan Documents and the Senior Loan Documents, (b) to the extent such disclosure
is required pursuant to the Loan Documents, applicable Legal Requirements or
applicable legal process or (c) to the extent Lender consents to such
disclosure.

7.7 ERISA. Borrower shall not engage in any transaction which would cause the
Obligations or any action taken or to be taken under this Agreement or the other
Loan Documents (or the exercise by Lender of any of its rights under the Loan
Documents) to be a non-exempt prohibited transaction under ERISA.

7.8 Due on Sale or Encumbrance.

(A) Without Lender’s consent, which consent may be given or withheld in the sole
discretion of Lender, none of the Property Owners, Holdco, Intervening Entities,
Borrower or any other Person directly or indirectly holding any direct or
indirect legal, beneficial, equitable or other interest in the Borrower (at each
and every tier or level of ownership) shall, or permit other Persons to,
Transfer (whether or not for consideration or of record) all or any portion of
any Property, any legal, equitable, beneficial membership, ownership or other
interests in any Property Owner, any Intervening Entity, Holdco, Borrower or
Collateral or any direct or indirect legal, equitable, beneficial or other
interest (1) in all or any portion of any Property, any legal, equitable,
beneficial membership, ownership or other interests in any Property Owner or
Collateral; (2) in any Property Owner, Holdco, any Intervening Entity or
Borrower; or (3) at each and every tier or level of ownership, in Borrower’s,
Holdco’s, Intervening Entities’ or Property Owners’ direct or indirect partners,
members, shareholders, beneficial or constituent owners including any owners of
the direct or indirect owners of any direct or indirect interests in any such
constituent owners, including (a) an installment sales agreement for a price to
be paid in installments; (b) a sale, assignment or other transfer of, or the
grant of a security interest in, Property Owners’ right, title and interest in
and to any Leases or any rents other than pursuant to the Senior Loan Documents
or as permitted under this Agreement; (c) any direct or indirect voluntary or
involuntary sale of any ownership interest in any Property Owner, Holdco, any
Intervening Entity, Borrower or other Person directly or indirectly owning any
direct or indirect interest in any Property Owner, any Intervening Entity,
Holdco or Borrower; (d) the creation, issuance or redemption of direct or
indirect ownership interests by any Property Owner, any Intervening Entity,
Holdco or Borrower or any Person owning a direct or indirect interest in any
Property Owner, any Intervening Entity, Holdco or Borrower (at each every tier
or level of ownership); (e) any merger, consolidation, dissolution or
liquidation; and (f) without limitation of any of the foregoing, any direct or
indirect voluntary or involuntary Transfer by any Person which indirectly
controls any Property Owner, any Intervening Entity, Holdco or Borrower (by
operation of law or otherwise) of its direct or indirect controlling interests
in Property Owner, Holdco, any Intervening Entity or Borrower. Notwithstanding
the foregoing, the following shall not be deemed to be prohibited under this
Section 7.8: (i) Transfers of direct or indirect ownership interests in Borrower
so long as no Change of Control occurs by virtue of any such Transfers and no
new equity invested in Borrower, Property Owner or any Intervening Entity in
connection with such Transfer is paid to the original owner of the interest
transferred; (ii) a sale

 

39



--------------------------------------------------------------------------------

or conveyance of a Property to a Person that is not a member of the DCTRT Group
or any of their respective Affiliates (except and to the extent a sale to an
Affiliate is a Permitted Affiliate Sale of a Property) so long as such sale or
transfer complies with Section 7.8(B); (iii) Liens granted to secure a Senior
Loan that is a Permitted Refinancing Loan; (iv) any Transfer, sale, assignment
or issuance, from time to time, of (a) any securities in DCTRT, or (b) any
operating partnership units in Carveout Guarantor, provided, however, that DCTRT
and Carveout Guarantor shall continue to (x) Control directly or indirectly, the
Borrower and the day to day operations of each Property on the date of (and,
after giving effect to) such Transfer and (y) own, directly or indirectly, at
least 25% of all equity interests in Borrower; (v) any Transfer, sale,
assignment, or issuance from time to time, of all or substantially all of the
shares of stock or assets in DCTRT or Carveout Guarantor; (vi) any Transfer by
operation of law resulting from the merger, consolidation, or non-bankruptcy
reorganization, of DCTRT or Carveout Guarantor; (viii) the listing of the
securities in DCTRT or Carveout Guarantor on a national securities exchange;
(ix) the conversion of DCTRT or Carveout Guarantor, or any subsidiary thereof
(excluding Borrower, any Intervening Entity and any Property Owner), into an
“open end fund”, or (x) a sale, issuance or Transfer of shares or other
securities of DCTRT or any of its affiliates (excluding Borrower, any
Intervening Entity and any Property Owner) which are listed on any national
securities exchange. Borrower acknowledges that Lender has examined and relied
on the experience of the DCTRT Group and their general partners, members,
principals and beneficial owners in owning and operating properties such as the
Properties in agreeing to make the Loan and will continue to rely on such
ownership of the Properties and Collateral, Property Owners, Intervening
Entities, Holdco and Borrower as a means of maintaining the value of the
Collateral as security for repayment of the Loan and the performance of the
other Obligations. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Properties and Collateral so as to ensure that,
should Borrower default in the repayment of the Loan or the performance of the
other Obligations, Lender can recover the Loan by a sale of the Collateral.
Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Loan
immediately due and payable upon any Default under this Section 7.8.

(B) Notwithstanding Section 7.8(A) to the contrary, a Transfer that is a
Permitted Sale of a Property shall not be an Event of Default. A “Permitted Sale
of a Property” is a Sale of a Property that (a) is an all-cash sale; (b) does
not result in and after giving effect to such Sale of a Property there does not
exist, a Senior Loan Default or Senior Loan Event of Default; (c) with respect
to which the Applicable Minimum Senior Release Price is paid to the Senior
Lender and applied to the principal balance of the Senior Loan; (d) funds in an
amount equal to the Mezzanine Release Payment Amount are concurrently with the
closing of such Sale of a Property paid to Lender (to be applied to the
Obligations in accordance with Section 2.7); (e) the buyer in such Permitted
Sale is not a member of the DCTRT Group or any of their respective Affiliates
unless such Sale of a Property is effected in connection with a financing of the
applicable Property and Borrower provides a certificate of Borrower to the
effect that such Sale of a Property is to a member of the DCTRT Group (but not a
Property Owner, Intervening Entity or Borrower) in order to effect a refinancing
(such Sale of a Property, a “Permitted Affiliate Sale of a Property”);
(f) Borrower shall have given Lender not less than ten (10) Business Days
advance notice of such Sale of a Property; (g) Borrower shall, not later than
three (3) Business Days prior to the closing of such Sale of a Property, have
provided Lender with a true and complete copy of the purchase and sale agreement
(or analogous document) (such agreement, the

 

40



--------------------------------------------------------------------------------

“Sale Agreement”) and all amendments thereto, the executed closing and
disbursement statement for such Sale of a Property, a statement, setting forth
in reasonable detail, certified by an Authorized Officer of Borrower, the Net
Sales Proceeds of such Sale of a Property and the calculation thereof, such
evidence as Lender may reasonably require confirming the amount of the Mezzanine
Release Payment Amount, any escrow agreement executed to facilitate such Sale of
a Property and irrevocable instructions to such escrowee to disburse the Net
Sale Proceeds directly to Lender and a true and complete copy of all documents
provided to the Senior Lender in connection with such Sale of a Property,
related release of a Lien, prepayment and/or defeasance and (h) concurrently
with the closing of the Sale of a Property in question, Borrower shall have
provided Lender with a certificate of an Authorized Officer that such Sale of a
Property is a Permitted Sale of a Property. Borrower shall pay Lender’s
reasonable and actual out-of-pocket expenses (including reasonable and actual
out-of-pocket attorneys’ fees) in confirming that a Sale of a Property is a
Permitted Sale of a Property and the correct amount of the Applicable Minimum
Senior Release Price and Net Sales Proceeds. To the extent that any Net Sales
Proceeds are deposited into escrow or held back as contemplated in the
definition of Net Sales Proceeds, such Net Sales Proceeds shall be paid to
Lender concurrently with their release from escrow or holdback if and to the
extent they are released to Borrower.

(C) Notwithstanding Section 7.8(A) to the contrary, a Refinancing that is a
Permitted Refinancing shall not be an Event of Default. A “Permitted
Refinancing” is a Refinancing that (a) satisfies or defeases, in full, the
Senior Loan being refinanced (and, in each such case, the Liens securing such
Senior Loan are released or defeased and, in connection with a defeasance, none
of the Borrower, Intervening Entities or Property Owners shall be an obligor of
the defeased loan after such defeasance); (b) is documented on documents the
terms, provisions and conditions of which are on then market terms; (c) the
principal amount of which does not exceed the principal amount of the Senior
Loan being refinanced except to the extent such excess is paid,
dollar-for-dollar, to Lender to reduce the principal of the Loan; (d) all Net
Refinancing Proceeds are concurrently with the closing of such Refinancing paid
to Lender; (e) the lender and its participants in such Refinancing is not
Borrower, Holdco, DCTRT, a Property Owner or any Affiliate of such Persons;
(f) after giving effect to the borrowing of the full amount of the Refinancing
in question, the Debt Service Coverage Ratio is not less than the Debt Service
Coverage Target Ratio; (g) the Loan is not further subordinated to such Senior
Loan; (h) the applicable Senior Lender providing the Refinancing shall have
entered into an intercreditor agreement affording the Lender substantially the
same rights (and not imposing any additional material obligations or
restrictions) as it has under the Intercreditor Agreement (and, if such
intercreditor agreement affords such rights and does not impose material
additional obligations or restrictions, Lender will execute and deliver such
intercreditor agreement); (i) neither Borrower nor Intervening Entities shall
have guaranteed any such Senior Loan or incurred any Indebtedness; (j) Borrower
shall have given Lender not less than ten (10) Business Days advance notice of
such Refinancing; (k) Borrower shall, not later than five (5) Business Days
prior to the closing of such Refinancing, have provided Lender with a true and
complete copy of the Senior Loan Documents pertaining to such Refinancing, the
executed closing and disbursement statement for such Refinancing, a statement,
setting forth in reasonable detail, certified by an Authorized Officer of
Borrower, the Net Refinancing Proceeds of such Refinancing and the calculation
thereof, any escrow agreement executed to facilitate such Sale Refinancing and
irrevocable instructions to such escrowee to disburse the Net Refinancing
Proceeds directly to Lender; and (l) concurrently with the closing of the
Refinancing in question, Borrower shall have

 

41



--------------------------------------------------------------------------------

provided Lender with a certificate of an Authorized Officer that such
Refinancing is a Permitted Refinancing, which shall, among other things, set
forth a calculation the Debt Service Coverage Ratio. Borrower shall pay Lender’s
reasonable and actual out-of-pocket expenses (including reasonable and actual
out-of-pocket attorneys’ fees) in confirming that a Refinancing is a Permitted
Refinancing and the correct amount of the Net Refinancing Proceeds. To the
extent that any Net Refinancing Proceeds of a Permitted Refinancing are not
disbursed at the closing of such Permitted Refinancing, such Net Refinancing
Proceeds shall be paid to Lender concurrently with their disbursement (for the
avoidance of debt proceeds released following the applicable closing by the
applicable lender that are to be applied to costs and expenses of the operation
or improvement of a Property shall not be considered Net Refinancing Proceeds
for purposes of this sentence).

(D) Borrower will not acquire or permit any Property Owner or Intervening Entity
to acquire any real estate other than, in the case of a Property Owner, the
Property. Borrower will not invest or permit any Intervening Entity to invest in
any other Person except, in the case of Borrower, an investment in Holdco, and,
in the case of an Intervening Entity, an investment in another Intervening
Entity or a Property Owner. Borrower will not establish or permit a Property
Owner or an Intervening Entity to establish any subsidiaries except, in the case
of an Intervening Entity, those subsidiaries of an Intervening Entity disclosed
pursuant to Section 4.1.

(E) Notwithstanding anything to the contrary contained herein, at any time on or
prior to the end of the Resolution Expiration Period, Holdco may, but shall not
be obligated to (except in the event Resolution occurs prior to the end of the
Resolution Expiration Period and the Earn-Out Amendment or the Earn-Out Advance
closes and funds simultaneously with the Northrop Transfer (which Borrower shall
use its good faith efforts to cause to occur), in which case Borrower shall use
its good faith efforts to cause Holdco to), acquire all of the interests in the
Person that is indirectly wholly-owned by a Companion Borrower and owns the
Northrop VA Property (the “Northrop Transfer”) if such acquisition is permitted
pursuant to the Senior Loan Documents and the Organizational Documents. Borrower
will not later than the date of the Northrop Transfer deliver to Lender true and
complete copies of (i) all documents provided to Senior Lender in connection
with the Northrop Transfer, (ii) the transfer documents showing the transfer in
question, (iii) the Organizational Documents of the Property Owner that owns the
Northrop VA Property and of any Intervening Entity not previously provided to
Lender and (vi) a certificate of an Authorized Officer that such transfer
complies with this Section 7.8(E). Borrower will, at Lender’s request and, at
Lender’s sole cost and expense, reasonably cooperate with Lender to cause the
Title Company to issue an endorsement to the Title Policy showing the addition
of the Northrop VA Property as a Property or, at Lender’s election, a mezzanine
endorsement to the owners policy insuring the Property Owner of the Northrup VA
Property. Upon the effectiveness of a Northrop Transfer, such Person shall be
deemed a “Property Owner” hereunder and the Northrop VA Property shall be deemed
a “Property” hereunder. Notwithstanding anything to the contrary contained
herein, in the event the Northrop Transfer has occurred, a Person that is
wholly-owned by Holdco (a “Substitute Owner”) may, after the third
(3rd) anniversary of the Closing Date, acquire substitute real estate
(“Substitute Property”) concurrently with a Sale of the Property of the Northrop
VA Property pursuant to the lease to Northrop as in effect on the Closing Date,
provided such substitution shall (i) have occurred following satisfaction of all
conditions to such substitution set forth in the Senior Loan Documents,
(ii) Lender shall have approved such substitution upon such terms and conditions
as Lender may reasonably require, and (iii) any funds received in connection
with the sale of the Northrop VA Property shall be utilized in their entirety to
acquire to the Substitute Property.

 

42



--------------------------------------------------------------------------------

7.9 Payments; Distributions. Borrower shall not pay any distributions, dividends
or other payments or return any capital to any of its respective partners,
members, owners or shareholders or any other Affiliate or make any distribution
of assets, rights, options, obligations or securities to any of its respective
partners, members, shareholders or owners or any other Affiliate (individually,
or collectively, a “Distribution”) unless (a) on the date of the proposed
Distribution, and after giving effect to the subsequent Distribution, no
monetary Default, material non-monetary Default, Event of Default, monetary
Senior Loan Default, material non-monetary Senior Loan Default or Senior Loan
Event of Default exists; and (b) Borrower is not “insolvent” (as defined in the
Bankruptcy Code) and will not be rendered insolvent by virtue of such
Distribution.

7.10 Approval Matters. Without waiving any Event of Default, if an Event of
Default exists, Borrower will not take, or permit to be taken, any Approval
Matters without Lender’s consent.

SECTION 8

CASUALTY AND CONDEMNATION

After the happening of any casualty or condemnation to any Property or any part
thereof, Borrower shall give prompt notice thereof to Lender. All compensation,
proceeds, damages, claims, insurance recoveries, rights of action and payments
which a Property Owner may receive or to which it may become entitled with
respect to any Property or any part thereof as a result of any casualty or
condemnation (the “Proceeds”), shall be paid over in and applied in accordance
with the Senior Loan Documents. To the extent a Property Owner receives Proceeds
that are not applied to the costs of restoration and/or repair, Borrower will,
subject to the terms and provisions of the Senior Loan Documents, cause such
Proceeds to be disbursed directly to Lender, and Lender shall apply any such
Proceeds, to the payment or prepayment of the Obligations. Any application of
the Proceeds or any portion thereof to the Obligations shall not be construed to
cure or waive any Default or Event of Default or invalidate any act done
pursuant to any such Default or Event of Default. To the extent Property Owner
utilizes Proceeds for restoration, Borrower shall cause the applicable Property
Owner to satisfy the applicable conditions for disbursement set forth in the
Senior Loan Agreement and will comply with the applicable requirements regarding
restoration set forth in the Senior Loan Agreement (in each instance, unless
waived) and keep Lender reasonably apprised of the status of such restoration
upon Lender’s request. Borrower shall cause Property Owner to satisfy all
conditions required to utilize Proceeds for restoration pursuant to the Senior
Loan Documents (in each instance, unless waived).

 

43



--------------------------------------------------------------------------------

SECTION 9

DEFAULT, RIGHTS AND REMEDIES

9.1 Event of Default. “Event of Default” means the occurrence or existence of
any one or more of the following:

(A) Payment. Failure of Borrower to pay (i) on the Maturity Date, the
outstanding principal of, accrued interest in, and other Indebtedness owing
pursuant to the Agreement, the Notes and the other Loan Documents; (ii) within
five (5) days after the due date, any installment of principal or interest due
under the Loan Documents; or (iii) within five (5) days after written notice
from Lender, any other amount due under the other Loan Documents.

(B) Senior Loan. The occurrence of a Senior Loan Event of Default.

(C) Breach of Representation and Warranty. Any representation, warranty,
certification or other written statement made by a Loan Party in any Loan
Document or in any certificate given to Lender by Borrower in writing pursuant
or in connection with any Loan Document (other than occurrences described in
other provisions of this Section 9.1 for which a different grace or cure period
is specified or which constitute immediate Events of Default) is false in any
material respect on the date made which remains uncured for five (5) Business
Days after notice, but no grace or curative period will apply if the
representation, warranty, certification or other statement was known by a Loan
Party to be false when made or deemed made.

(D) Other Defaults Under Loan Documents. A Default by Borrower shall occur in
the performance of or compliance with any term contained in this Agreement or
the other Loan Documents and such default is not remedied or waived within sixty
(60) days after the giving by Borrower of notice from Lender of such default
(other than occurrences described in other provisions of this Section 9.1 for
which a different grace or cure period is specified or which constitute
immediate Events of Default); provided, however, that if such default cannot be
remedied with reasonably diligent effort within a period of sixty (60) days, but
is susceptible to cure, such longer period as Borrower may reasonably need to
remedy such default, if Borrower is proceeding with diligent effort to remedy
such default. The rights to notice and cure periods granted herein shall not be
cumulative with any other rights to notice or a cure period in any other Loan
Document and the giving of notice or a cure period pursuant to this section
shall satisfy any and all obligations of Lender to grant any such notice or cure
period pursuant to any of the Loan Documents.

(E) Involuntary Bankruptcy; Appointment of Receiver, etc. (1) A court enters a
decree or order for relief with respect to any member of the DCTRT Group in an
involuntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, which decree or
order is not stayed or other similar relief is not granted under any applicable
federal or state law; or (2) the continuance of any of the following events for
one hundred twenty (120) days unless dismissed, bonded or discharged: (a) an
involuntary case is commenced against any member of the DCTRT Group under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect; or (b) a decree or order of a court for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any member of the DCTRT Group or over all or a substantial part of
its property, is entered; or (c) an interim receiver, trustee or other custodian
is appointed for any member of the DCTRT Group for all or a substantial part of
the property of any member of the DTRT Group; or

 

44



--------------------------------------------------------------------------------

(F) Voluntary Bankruptcy; Appointment of Receiver, etc. (1) An order for relief
is entered with respect to any member of the DCTRT Group or any member of the
DCTRT Group commences a voluntary case under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consents to the entry of an order for relief in an involuntary case
or to the conversion of an involuntary case to a voluntary case under any such
law or consents to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
(2) any member of the DCTRT Group makes any assignment for the benefit of
creditors; or (3) partners, directors, shareholders, manager or members in any
member of the DCTRT Group adopts any resolution or otherwise authorizes action
to approve any of the actions referred to in this Section 9.1(F); or

(G) Governmental Liens. Any lien, levy or assessment is filed or recorded with
respect to or otherwise imposed upon all or any part of the Collateral by the
United States or any department or instrumentality thereof or by any state,
county, municipality or other governmental agency and such lien, levy or
assessment is not stayed, vacated, paid, discharged or insured or bonded over
within sixty (60) days;

(H) Judgment and Attachments. Any money judgment, writ or warrant of attachment,
or similar process (other than those described in Section 9.1(G)) that has, or,
might reasonably be expected to have, a Material Adverse Effect (not adequately
covered by insurance as to which the insurance company has acknowledged
coverage) is entered or filed against any member of the DCTRT Group and remains
undischarged, unvacated, unbonded, uninsured or unstayed for a period of sixty
(60) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder;

(I) Dissolution. Any order, judgment or decree is entered against any member of
the DCTRT Group decreeing the dissolution or split up of any member of the DCTRT
Group and such order remains undischarged or unstayed for a period in excess of
thirty (30) days; or

(J) Injunction. Either (i) a member of the DCTRT Group is enjoined, restrained
or in any way prevented by the order of any court or any administrative or
regulatory agency from conducting all or any material part of its business that
has, or, might reasonably be expected to have, a Material Adverse Effect and
such order continues for more than sixty (60) days; or (ii) any order or decree
is entered by any court of competent jurisdiction directly or indirectly
enjoining or prohibiting Lender or any member of the DCTRT Group from performing
any of their obligations under this Agreement or any of the other Loan Documents
or any of the Senior Loan Documents; or

(K) Invalidity of Loan Documents. Any of the Loan Documents for any reason,
other than a partial or full release in accordance with the terms of the Loan
Documents, ceases to be in full force and effect or is declared to be null and
void by a court of competent jurisdiction, or any Loan Party denies that it has
any further liability under any Loan Documents to which it is party, or gives
notice to such effect; or

(L) Event of Default. The occurrence of an Event of Default specified elsewhere
in this Agreement or in any of the other Loan Documents; or

 

45



--------------------------------------------------------------------------------

(M) Transfer. The occurrence of a Transfer in violation of Section 7.8; or

(N) Fraud. The occurrence of any fraud with respect to the Loan or the Loan
Documents by, or as directed by, any member of the DCTRT Group or any of their
respective Affiliates; or

(O) Indebtedness. If Borrower, its members, Holdco, Intervening Entities or
Property Owners guarantees the obligations of a Person or lends money to any
Person; and

(P) Special Purpose Entity. If Borrower ceases to be a Special Purpose
Bankruptcy Remote Entity, the Organizational Documents of a Property Owner or
Intervening Entity cease to include SPE Provisions or a Property Owner or
Intervening Entity ceases to comply with the SPE Provisions in its
Organizational Documents.

9.2 Acceleration and Remedies. Upon the occurrence of any Event of Default
specified in Sections 9.1(E) and 9.1(F), payment of all Obligations shall be
accelerated without notice, presentment, demand, protest or notice of protest
and shall be immediately due and payable and, in addition, Lender may in
addition to any other rights and remedies available to Lender at law or in
equity or under any other Loan Documents, exercise one of more of the following
rights and remedies as it, in its sole discretion, deems necessary or advisable.
Upon the occurrence of any Event of Default (other than Events of Default
specified in Sections 9.1(E) and 9.1(F)), Lender, in addition to any other
rights or remedies available to Lender at law or in equity, or under any of the
other Loan Documents, may exercise any one or more of the following rights and
remedies as it, in its sole discretion, deems necessary or desirable:

(a) Acceleration. Declare immediately due and payable, without further notice,
protest, presentment, notice of protest or demand, all Obligations including all
monies advanced under this Agreement, the Notes, the Mortgage and/or any of the
Loan Documents which are then unpaid, together with all interest then accrued
thereon and all other amounts then owing (including any Default Interest, or
prepayment premium owed as a result of such acceleration). If payment of the
Obligations is accelerated, Lender may, in its sole discretion, exercise all
rights and remedies hereunder and under the Notes, the Mortgage and/or any of
the other Loan Documents at law, in equity or otherwise.

(b) Foreclosure. If a Foreclosure Event has occurred, exercise Lender’s rights
under Section 9 of the Pledge Agreement.

(c) No Further Obligations. Terminate Lender’s obligations under this Agreement.

(d) Injunctive Relief. Institute appropriate proceedings for injunctive relief
(including specific performance of the obligations of Borrower).

(e) Approvals. Have the right to consent to any Approval Matters.

(f) Other. Exercise all rights under law or equity including institution of
appropriate legal proceedings and all rights exercisable under any Loan
Documents after the occurrence of an Event of Default.

 

46



--------------------------------------------------------------------------------

9.3 Remedies Cumulative; Waivers; Reasonable Charges. All of the remedies given
to Lender in the Loan Documents or otherwise available at law or in equity to
Lender shall be cumulative and may be exercised separately, successively or
concurrently. Failure to exercise any one of the remedies herein provided shall
not constitute a waiver thereof by Lender, nor shall the use of any such
remedies prevent the subsequent or concurrent resort to any other remedy or
remedies vested in Lender by the Loan Documents or at law or in equity. To be
effective, any waiver by Lender must be in writing and such waiver shall be
limited in its effect to the condition or default specified therein, and no such
waiver shall extend to any subsequent condition or default. It is agreed that
(i) the actual costs and damages that Lender would suffer by reason of an Event
of Default (exclusive of the attorneys’ fees and other costs incurred in
connection with enforcement of Lender’s rights under the Loan Documents) or a
prepayment would be difficult and needlessly expensive to calculate and
establish, and (ii) the amounts of the Default Rate and the Late Charge are
reasonable, taking into consideration the circumstances known to the parties at
this time, and (iii) the Default Rate, the Late Charges and Lender’s reasonable
attorneys’ fees and other costs and expenses incurred in connection with
enforcement of Lender’s rights under the Loan Documents shall be due and payable
upon Lender’s demand, and (iv) the Default Rate, Late Charges and the obligation
to pay Lender’s reasonable attorneys’ fees and other enforcement costs do not,
individually or collectively, constitute a penalty.

9.4 Put Agreements. Lender acknowledges and agrees that a default under either
Put Agreement shall not constitute a Default or an Event of Default under this
Agreement or any of the other Loan Documents nor entitle Lender to exercise any
remedies hereunder or thereunder.

SECTION 10

SECONDARY MARKET TRANSACTION

10.1 Secondary Market Transaction. Borrower agrees that, subject to the terms of
this Section 10, Lender has the absolute right to securitize, syndicate, grant
participations in, or otherwise Transfer all or any portion of the Loan (each
such transaction, a “Securitization”). Lender may determine to Transfer some or
all of the Loan or retain title to some or all of the Loan as part of a
Securitization. Borrower further agrees that Lender may delegate any or all of
Lender’s rights, powers and privileges to a servicer (“Servicer”) and Borrower
shall, upon written notice from Lender, recognize the Servicer as the agent of
Lender. Borrower shall, upon request from Lender, from time to time, reasonably
cooperate, and Borrower shall cause any other Loan Party to reasonably cooperate
in all reasonable respects in connection with a Securitization at Lender’s sole
cost and expense. Such cooperation may, in Lender’s discretion, include
documentation changes, changes in Organizational Documents of the Borrower (and,
if such consent is required, only with the Senior Lender’s consent, the Property
Owners, and Intervening Entities), changes in Payment Dates, Interest Periods,
site inspections, preparation and delivery of financial information or other
diligence requested by Lender provided that no such amendments or documents
shall (1) increase any of the obligations, or reduce any of the rights, of
Borrower or any Loan Party under the Loan Documents, (2) increase any costs or
expenses payable by Borrower or any Loan Party under the Loan Documents or
(3) reduce any of the obligations, or increase any of the rights, of Lender
under the Loan Documents. Such cooperation may include, in Lender’s discretion,
execution of one or more promissory notes and the creation of Liens securing
such notes of differing priority so long as the principal amount, weighted
average interest rate, payment terms and other monetary terms of the Loan do
not, in the aggregate

 

47



--------------------------------------------------------------------------------

change. Borrower will not be required to incur more than de minimis expenses or
costs pursuant to this Section 10.1, except to the extent Borrower is otherwise
obligated under the Loan Documents to pay such costs and expenses. Borrower
will, upon request from Lender, in connection with a Securitization, enter into
such acknowledgments and confirmations of the applicable assignments as Lender
may reasonably request. Borrower shall, subject to the terms and provisions of
this Section 10.1, use reasonable efforts to satisfy the market standards which
Lender determines are reasonably required in the marketplace in connection with
a Securitization. Borrower will not, pursuant to any of the provisions of this
Section 10.1, incur, suffer or accept (except to a de minimis extent) (i) any
lesser rights or greater obligations as are currently set forth in the Loan
Documents or Borrower’s Organizational Documents or (ii) any personal liability
other than as set forth in the Loan Documents. In no event will there be more
than three (3) Lenders and/or participants at any one time in the aggregate as
to both the Loan and the Companion Loan; provided, however, the foregoing shall
not prohibit Lender from pledging, assigning or transferring its right, title
and interest in the Loan to any trustee or agent for the benefit of one or more
persons in connection with any bond financing, term financing or revolving
credit financing (which financings may also be structured as repurchase
agreements) provided to (or guaranteed, in whole or in part by) Lender (or any
of Lender’s subsidiaries) by one or more lenders (or, if a repurchase facility,
buyers) with a committed principal amount of at least $500,000,000.00 at
origination of such financing; and provided, further, from and after the Put
Acquisition pursuant to the Tranche B Put Agreement, the limitations on the
number of Lenders and participants shall apply only to the holders of (and
participants in) the Tranche A Promissory Note. In the event that DCTRT (or its
nominee) shall acquire the Tranche B Promissory Note, the Tranche B Promissory
Note shall not thereafter be sold, pledged, Transferred or otherwise thereafter
made the subject of a Securitization without the prior written consent of the
holder(s) of the Tranche A Promissory Note and the Administrative Agent;
provided, however, the Tranche B Promissory Note may be Transferred by DCTRT (or
its nominee) to a Qualified Transferee (as defined in the Intercreditor
Agreement) without the prior written consent of the holder(s) of the Tranche A
Promissory Note and the Administrative Agent, so long as (a) such Transfer is
permitted under the Intercreditor Agreement and does not otherwise violate the
Intercreditor Agreement or the Senior Loan Documents and is effected in
compliance with the Intercreditor Agreement, (b) the holder(s) of the Tranche A
Promissory Note and the Administrative Agent are provided with (i) at least ten
(10) days prior written notice of such Transfer, and (ii) on or before such
Transfer, a certificate from an executive officer of the assignee that (x) the
assignee is a Qualified Transferee, (y) the assignee agrees to be bound by the
Loan Documents and the Intercreditor Agreement, and (z) the address and wiring
instructions to where any notices and any payments to be provided to assignee
hereunder shall be delivered to Administrative Agent and Requisite Lender. From
and after the Put Acquisition, the provisions of Section 12 of this Agreement
shall apply.

SECTION 11

MISCELLANEOUS

11.1 Expenses and Attorneys’ Fees. Borrower agrees to promptly pay all
reasonable and actual third party fees, costs and expenses (including reasonable
attorneys’ fees, court costs, cost of appeal and the reasonable fees, costs and
expenses of other professionals retained by Lender) incurred by Lender and
Administrative Agent in connection with the following, and all such fees, costs
and expenses shall be part of the Obligations, payable on demand: (A) the
documentation

 

48



--------------------------------------------------------------------------------

and closing of the financing arrangements evidenced by the Loan Documents and
the Senior Loan Documents; (B) the giving or withholding of any consents,
approval or permissions, disbursements of the Loan and in connection with any
amendments, modifications and waivers relating to the Loan Documents and/or
Senior Loan Documents requested by Borrower; (C) the review, documentation,
negotiation and closing of any subordination or intercreditor agreements;
(D) enforcement of this Agreement or the other Loan Documents, the collection of
any payments due from any Loan Party under the Loan Documents or any refinancing
or restructuring of the credit arrangements provided under the Loan Document,
whether in the nature of a “workout’ or in connection with any insolvency or
bankruptcy proceedings or otherwise; and (E) curing Senior Loan Defaults and
Senior Loan Events of Default and payments by Lender to Senior Lender shall be
deemed additional principal advances of the Loan bearing interest at the Default
Rate and payable upon demand from Lender to Borrower. To the extent Lender or
Administrative Agent pays all of the fees, costs and expenses described in this
Section 11.1, Borrower shall reimburse Lender upon demand for such payments by
Lender and such payments by Lender shall bear interest at the Default Rate from
and after demand from Lender or Administrative Agent.

11.2 Certain Lender Matters. Lender may, in accordance with Lender’ customary
practices, destroy or otherwise dispose of all documents, schedules, invoices or
other papers, delivered by any member of the DCTRT Group to Lender unless
Borrower requests, at the time of delivery, in writing, that same be returned.
Borrower and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender. Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender, to
grant Lender any interest in the Properties or to create any interest in the
Collateral other than that of secured party. No provision in this Agreement or
in any of the other Loan Documents and no course of dealing between the parties
shall be deemed to create any fiduciary duty by Lender to Borrower or any other
Person. All attorneys, accountants, appraisers, and other professional Persons
and consultants retained by Lender shall have the right to act exclusively in
the interest of Lender and shall have no duty of loyalty, duty of care or any
other duty to any member of the DCTRT Group or any other Person. By accepting or
approving anything required to be observed, performed or fulfilled or to be
given to Lender pursuant to the Loan Documents, Lender shall not be deemed to
have warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and such
acceptance or approval thereof shall not be or constitute any warranty or
representation with respect hereto or thereto by Lender. Borrower shall rely
solely on its own judgment and advisors in entering into the Loan without
relying in any manner on any statements, representations or recommendations of
Lender or any parent, subsidiary or Affiliate of Lender or their respective
attorneys, advisors, accountants, officers, representatives, directors,
employees, partners, shareholders, trustees, members or managers. Lender shall
not be subject to any limitation whatsoever in the exercise of any rights or
remedies available to it under any of the Loan Documents or any other agreements
or instruments which govern the Loan by virtue of the ownership by it or any
parent, subsidiary or Affiliate of Lender of any equity interest any of them may
acquire in Borrower, and Borrower hereby irrevocably waives the right to raise
any defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies. Borrower acknowledges that
Lender engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.

 

49



--------------------------------------------------------------------------------

NEITHER BORROWER NOR LENDER SHALL HAVE NO LIABILITY HEREUNDER FOR ANY
CONSEQUENTIAL, SPECIAL, PUNITIVE OR INDIRECT DAMAGES. In the case of any
receivership, insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition or other proceedings affecting Borrower, Property Owner or DCTRT, or
their respective creditors or property, Lender, to the extent permitted by law,
shall be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Lender allowed in such
proceedings for the entire secured Obligations at the date of the institution of
such proceedings and for any additional amount which may become due and payable
by Borrower after such date. Lender shall have the right from time to time to
designate, appoint and replace one or more servicers and to allow servicer to
exercise any and all rights of Lender under the Loan Documents. All documents
and other matters required by any of the provisions of this Agreement to be
submitted or provided to Lender shall be in form and substance satisfactory to
Lender. Borrower shall not be entitled to (and does hereby waive any and all
rights to receive) any notices of any nature whatsoever from Lender except with
respect to matters for which the Loan Documents expressly provide for the giving
of notice by Lender to Borrower. In any action or proceeding brought by Borrower
against Lender claiming or based upon an allegation that Lender unreasonably
withheld its consent to or approval of a proposed act by Borrower which requires
Lender’s consent hereunder, Borrower’s sole and exclusive remedy in said action
or proceeding shall be injunctive relief or specific performance requiring
Lender to grant such consent or approval.

11.3 Indemnity. In addition to the payment of expenses pursuant to Section 11.1
and the indemnification obligations set forth in other portions of this
Agreement or the other Loan Documents, Borrower agrees to indemnify, pay, defend
and hold Lender, its officers, directors, members, managers, partners,
shareholders, participants, beneficiaries, trustees, employees, agents
(including Administrative Agent), representatives, successors and assigns, any
subsequent holder of each Note, any trustee, fiscal agent, servicer, underwriter
and placement agent, (collectively, the “Indemnitees”) harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, causes of action, suits, claims, tax liabilities, broker’s or finders
fees, costs, expenses and disbursements of any kind or nature whatsoever
excluding indirect, consequential and punitive damages (including the reasonable
fees and disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitee shall be designated a party thereto) that may be
imposed on, incurred by, or asserted against that Indemnitee, based upon any
third party claims against such Indemnitees in any manner related to or arises
out of (A) any breach by any Loan Party of any representation, warranty,
covenant, or other agreement contained in any of the Loan Documents, (B) any
Senior Loan Default or Senior Loan Event of Default, or (C) the actual or
threatened presence, release, disposal, spill, escape, leakage, transportation,
migration, seepage, discharge, removal, or cleanup of any Hazardous Material
located on, about, within, under, affecting, from or onto any Property or any
violation of any applicable Environmental Law by any member of the DCTRT Group
(or their respective Affiliates) or any Property (the foregoing liabilities
herein collectively referred to as the “Indemnified Liabilities”); provided that
Borrower shall have no obligation to an Indemnitee hereunder with respect to
Indemnified Liabilities arising from the gross negligence or willful misconduct
of that Indemnitee as determined in a final order by a court of competent
jurisdiction or arising with respect to Hazardous Materials determined in a
final order by a court of competent jurisdiction to have been located on a
Property prior to the Closing Date except to the

 

50



--------------------------------------------------------------------------------

extent resulting or arising from actions or negligent omissions of a Property
Owner or its Affiliates on or after the Closing Date. Borrower shall be relieved
of its obligation under clause (C) of this Section 11.3 with respect to
Hazardous Materials first introduced to the Land and Improvements after either
(1) foreclosure pursuant to the Pledge Agreement or (2) the delivery by Borrower
to, and acceptance by, Lender or its designee of an assignment in lieu of
foreclosure with respect to the Collateral. To the extent that the undertaking
to indemnify, pay, defend and hold harmless set forth in the preceding sentence
may be unenforceable because it is violative of any law or public policy,
Borrower shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them. If any such action or
other proceeding shall be brought against Lender, upon written notice from
Borrower to Lender (given reasonably promptly following Lender’s notice to
Borrower of such action or proceeding), Borrower shall be entitled to assume the
defense thereof, at Borrower’s expense, with counsel reasonably acceptable to
Lender; provided, however, Lender may, at its own expense, retain separate
counsel to participate in such defense, but such participation shall not be
deemed to give Lender a right to control such defense, which right Borrower
expressly retains. Notwithstanding the foregoing, each Indemnitee shall,
following notice to and consultation with Borrower, have the right to employ
separate counsel at Borrower’s expense if, in the reasonable opinion of legal
counsel, a conflict or potential conflict exists between the Indemnitees and
Borrower that would make such separate representation advisable. Borrower shall
have no obligation to indemnify an Indemnitee for damage or loss resulting from
such Person’s gross negligence or willful misconduct.

11.4 Amendments and Waivers. Except as otherwise provided herein, no amendment,
modification, termination or waiver of any provision of this Agreement, the
Notes or any other Loan Document, or consent to any departure therefrom, shall
in any event be effective unless the same shall be in writing and signed by
Lender (and, with respect to any amendment or modification, unless also signed
by Borrower). Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on Borrower in any case shall entitle
Borrower, or any other Person to any other or further notice or demand in
similar or other circumstances. To the fullest extent permitted by law,
Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Borrower’s members and others with
interests in Borrower, and of the Collateral, or to a sale in inverse order of
alienation in the event of foreclosure of all or any of the Loan Documents, and
agrees not to assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Collateral for the collection of the obligations without any prior or
different resort for collection or of the right of Lender to the payment of the
obligations owing Lender on account of the Loan Documents out of the net
proceeds of the Collateral in preference to every other claimant whatsoever. In
addition, Borrower, for itself and its successors and assigns, waives, in the
event of foreclosure pursuant to the Pledge Agreement, any equitable right
otherwise available to Borrower which would require the separate sale of any of
any portion of the Collateral or require Lender to exhaust its remedies against
any portion of the Collateral or any combination of the Collateral before
proceeding against any other portion; and further in the event of such
foreclosure, Borrower expressly consents to and authorizes, at the option of
Lender, the foreclosure and sale either separately of

 

51



--------------------------------------------------------------------------------

all or any portion of the Collateral. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents. No failure or delay on
the part of Lender or any holder of any Note in the exercise of any power, right
or privilege hereunder or under the Notes or any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing under this
Agreement, the Notes and the other Loan Documents are cumulative to, and not
exclusive of, any rights or remedies otherwise available. Lender shall not be
under any obligation to marshal any assets in favor of any Person or against or
in payment of any or all of the Obligations. To the extent that any Person makes
a payment or payments to Lender, or Lender enforces its remedies or exercise its
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
if any, rights and remedies therefore, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or
setoff had not occurred. Borrower agrees (to the extent that it may lawfully do
so) that it will not at any time insist upon, or plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
or any usury or other law wherever enacted, now or at any time hereafter in
force, which would prohibit or forgive Borrower from paying all or any portion
of the principal of, premium, if any, or interest on Loan contemplated herein or
in any of the other Loan Documents or which may affect the covenants or the
performance of this Agreement; and Borrower (to the extent that it may lawfully
do so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the holders, but will suffer and permit the execution of every
such power as though no such law had been enacted.

11.5 Notices. Unless otherwise specifically provided herein, any notice or other
communication required or permitted to be given shall be in writing addressed to
the respective party as set forth below and may be personally served, telecopied
(with request for confirmation) or sent by overnight courier service or United
States registered mail return receipt requested, postage prepaid. Any notice so
given shall be deemed effective upon delivery or on refusal or failure of
delivery during normal business hours. Notices shall be addressed to the parties
at the addresses specified on Schedule 11.5 or to such other address as the
party addressed shall have previously designated by written notice to the
serving party, given in accordance with this Section 11.5.

11.6 Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loan hereunder and the execution
and delivery of the Notes. Notwithstanding anything in this Agreement or implied
by law to the contrary, the provisions of Sections 2.6, 11.1, 11.2, 11.3 and
11.12 shall survive the payment of the Loan, satisfaction of the Notes and the
termination of this Agreement. Subject to this Section 11.6, all other
representations, warranties and agreements of Borrower and Lender set forth in
this Agreement shall terminate upon indefeasible payment in full of the Loan and
the termination of this Agreement.

 

52



--------------------------------------------------------------------------------

11.7 Miscellaneous. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect. All covenants and
agreements hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists. The invalidity, illegality or unenforceability in any
jurisdiction of any provision in or obligation under this Agreement, the Notes
or other Loan Documents shall not affect or impair the validity, legality or
enforceability of the remaining provisions or obligations under this Agreement,
the Notes or other Loan Documents or of such provision or obligation in any
other jurisdiction. This Agreement is made for the sole benefit of Borrower and
Lender, and no other Person shall be deemed to have any privity of contract
hereunder nor any right to rely hereon to any extent or for any purpose
whatsoever, nor shall any other person have any right of action of any kind
hereon or be deemed to be a third party beneficiary hereunder. This Agreement,
the Notes, and the other Loan Documents referred to herein embody the final,
entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto. Borrower and Lender acknowledge that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review this Agreement and the other Loan Documents with its legal counsel and
that this Agreement and the other Loan Documents shall be construed as if
jointly drafted by Borrower and Lender. If any term, condition or provision of
this Agreement shall be inconsistent with any term, condition or provision of
any other Loan Document, this Agreement shall control. This Agreement and any
amendments, waivers, consents, or supplements may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which counterparts together shall constitute but one and the same instrument.
This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto.

11.8 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

11.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
except that Borrower may not assign its rights or obligations hereunder or under
any of the other Loan Documents without the written consent of Lender. Any
assignee of Lender’s interest in the Loan Documents shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to the Loan
Documents which Borrower may otherwise have against any assignor of the Loan
Documents.

11.10 CONSENT TO JURISDICTION AND SERVICE OF PROCESS. BORROWER HEREBY CONSENTS
TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF
NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S
ELECTION, ALL ACTIONS

 

53



--------------------------------------------------------------------------------

OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. BORROWER ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS AGREEMENT, THE NOTE, SUCH OTHER LOAN DOCUMENTS OR SUCH
OBLIGATION. BORROWER DESIGNATES AND APPOINTS NATIONAL REGISTERED AGENTS, INC.
AND SUCH OTHER PERSONS AS MAY HEREAFTER BE SELECTED BY BORROWER WITH LENDER’S
APPROVAL WHICH IRREVOCABLY AGREE IN WRITING TO SO SERVE AS ITS AGENT TO RECEIVE
ON ITS BEHALF SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDINGS IN ANY SUCH COURT,
SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY BORROWER TO BE EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT. A COPY OF ANY SUCH PROCESS SO SERVED SHALL BE MAILED
BY REGISTERED MAIL TO BORROWER AT ITS ADDRESS PROVIDED IN SUBSECTION 11.5 EXCEPT
THAT UNLESS OTHERWISE PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY
SHALL NOT AFFECT THE VALIDITY OF SERVICE OF PROCESS. IF ANY AGENT APPOINTED BY
BORROWER AS ITS AGENT FOR SERVICE OF PROCESS REFUSES TO ACCEPT SERVICE OF
PROCESS, BORROWER HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL CONSTITUTE
SUFFICIENT SERVICE. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF LENDER TO BRING
PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

11.11 WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS, OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION AND LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. BORROWER AND LENDER ALSO WAIVE ANY BOND
OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE
REQUIRED OF BORROWER OR LENDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. BORROWER AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. BORROWER AND LENDER FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER

 

54



--------------------------------------------------------------------------------

ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, THE LOAN DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOAN. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

11.12 Publicity. Lender (and Lender’s Affiliates) may, subject to the applicable
limitations on distribution of Confidential Information set forth in this
Section 11.12, and Borrower does hereby authorize (and shall cause Property
Owner, any other Loan Party and Holdco to authorize) Lender (and its Affiliates)
to, refer, in its sole discretion, to the Loan in tombstone advertisements and
reports to investors, which references, may include use of photographs, drawings
and other depictions, images of the Land and Improvements, a description of the
Loan, use of Property Owner’s, Holdco’s and Borrower’s names, and the address of
the Properties. Lender hereby agrees that, without the prior written consent of
Borrower, any written information relating to Property Owner or Borrower or any
member of the DCTRT Group which is provided to Lender in connection with the
Loan (including data and information provided pursuant to Section 5.1(F)) which
is either confidential, proprietary, or otherwise not generally available to the
public (but excluding information Lender has obtained independently from
third-party sources without Lender’s knowledge that the source has violated any
fiduciary or other duty not to disclose such information) and which has been
expressly designated as such by notice to Lender from Borrower (the
“Confidential Information”), will be kept confidential by Lender, using
substantially the same standard of care in safeguarding the Confidential
Information as Lender employs in protecting its own proprietary information
which Lender desires not to disseminate or publish. Notwithstanding the
foregoing, Confidential Information may be disseminated (a) pursuant to the
requirements of applicable law; (b) pursuant to judicial process, administrative
agency process or order of Governmental Authority; (c) in connection with
litigation, arbitration proceedings or administrative proceedings before or by
any Governmental Authority or stock exchange; (d) to Lender’s attorneys,
accountants, advisors and actual or prospective financing sources who will be
instructed to comply with this Section 11.12; (e) to actual or prospective
trustees, assignees, pledgees, participants, agents, servicers, or securities
holders in a Securitization; and (f) pursuant to the requirements or rules of a
stock exchange or stock trading system on which the Securities of Lender or its
Affiliates may be listed or traded. For purposes of this Section 11.12,
Confidential Information will not be deemed to include the Loan amount and the
other terms, conditions and provisions of the Loan Documents, the street address
and common name, if any, of the Land and Improvements, the names of any Loan
Party and any other member of the DCTRT Group and photographs or other
depictions of the Properties. Borrower represents, warrants and covenants that
each Property Owner has agreed to the foregoing. Borrower will not issue or
permit to be issued any press release by Borrower or its Affiliates with respect
to the Loan without Lender’s consent.

11.13 Performance by Lender/Attorney-in-Fact. In the event that Borrower shall
at any time fail to duly and punctually pay, perform, observe or comply with any
of its covenants and agreements hereunder or under the other Loan Documents or
if any Event of Default hereunder shall exist or if any Senior Loan Default or
Senior Loan Event of Default shall exist then Lender may (but shall in no event
be required to) make any such payment or perform any such term, provision,
condition, covenant or agreement or cure any such Event of Default Senior Loan
Default or Senior Loan Event of Default. Lender shall not take action under this
Section 11.13

 

55



--------------------------------------------------------------------------------

prior to the occurrence of an Event of Default, Senior Loan Default or Senior
Loan Event of Default unless in Lender’s good faith judgment reasonably
exercised, such action is necessary or appropriate in order to preserve the
value of the Collateral or a Property, to protect Persons or property, or
Borrower, Holdco or Property Owners have abandoned the Collateral, the
membership interests in Property Owners, any Property or any portion thereof, as
the case may be. Lender shall not be obligated to continue any such action
having commenced the same and may cease the same without notice to Borrower. Any
amounts expended by Lender in connection with such action shall constitute
additional advances hereunder, the payment of which is additional Indebtedness,
secured by the Loan Documents and shall become due and payable upon demand by
Lender, with interest at the Default Rate from the date of disbursement thereof
until fully paid. No further direction or authorization from Borrower shall be
necessary for such disbursements. The execution of this Agreement by Borrower
shall and hereby does constitute an irrevocable direction and authorization to
Lender to so disburse such funds. Borrower hereby irrevocably appoints Lender,
as its attorney-in-fact, coupled with an interest, with full authority in the
place and stead of Borrower and in the name of Borrower or otherwise (A) during
the existence of an Event of Default, Senior Loan Default or Senior Loan Event
of Default in the discretion of Lender, to take any action and to execute any
instrument which Lender may deem necessary to accomplish the purpose of this
Agreement or any other Loan Document, including to execute and/or file, without
the signature of Borrower any Uniform Commercial Code financing statements,
continuation statements, or other filing, and any amendment thereof, relating to
the Loan Account Collateral; (B) to give notice to any third parties which may
be required to perfect Lender’s security interest in the Collateral; and
(C) following the occurrence of a Foreclosure Event, to register, purchase,
sell, assign, transfer, pledge or take any other action with respect to any
Collateral in accordance with this Agreement or any Loan Document.

11.14 Brokerage Claims. Borrower shall protect, defend, indemnify and hold
Lender harmless from and against all loss, cost, liability and expense incurred
as a result of any claim for a broker’s or finder’s fee against Lender or any
Person, in connection with the transaction herein contemplated, provided such
claim is made by or arises through or under Borrower or is based in whole or in
part upon alleged acts or omissions of Borrower. Lender shall protect, defend,
indemnify and hold Borrower harmless from and against all loss, cost, liability
and expense incurred as a result of any claim for a broker’s or finder’s fee
against Borrower or any other Person in connection with the transaction herein
contemplated, provided such claim is made by or arises through or under Lender
or is based in whole or in part upon alleged acts or omissions of Lender.

11.15 Agreement. THE RIGHTS AND OBLIGATIONS OF BORROWER AND LENDER SHALL BE
DETERMINED SOLELY FROM THIS WRITTEN LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
AND ANY PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN LENDER AND BORROWER CONCERNING
THE SUBJECT MATTER HEREOF AND OF THE OTHER LOAN DOCUMENTS ARE SUPERSEDED BY AND
MERGED INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS MAY NOT BE VARIED BY ANY ORAL AGREEMENTS OR DISCUSSIONS
THAT OCCUR BEFORE, CONTEMPORANEOUSLY WITH, OR SUBSEQUENT TO THE EXECUTION OF
THIS LOAN AGREEMENT OR THE LOAN DOCUMENTS. THIS WRITTEN AGREEMENT

 

56



--------------------------------------------------------------------------------

AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENTS BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

SECTION 12

Administrative Agent and Put Acquisition

12.1 Effectiveness of Section 12. Upon the acquisition (such acquisition, a “Put
Acquisition”) of the Tranche B Promissory Note by DCTRT (or its nominee)
pursuant to a Put Agreement, the terms and provisions of this Section 12 shall
take effect.

12.2 Administrative Agent. Effective upon the Put Acquisition, the
Administrative Agent shall have, on behalf of the Lender, all of the rights,
powers, and authority that the Lender has under the terms and conditions of this
Agreement and the other Loan Documents. Borrower hereby agrees (a) to reasonably
cooperate with the Administrative Agent in exercising the rights, duties, and
obligations set forth in this Agreement and in the other Loan Documents;
(b) that all accounts, letters of credit, insurance endorsements, and any other
instrument, account, or document originated or issued pursuant to the terms and
conditions of this Agreement and/or the other Loan Documents shall be in favor
of the Administrative Agent, on behalf of the Lender or its successors and
assigns; (c) that the Administrative Agent, on behalf of the Lender, has the
right to exercise any and all of the rights, duties, obligations, waivers, and
other powers that are otherwise exercisable by, or in favor of, Lender; and
(d) all monies and or other deliverables from Borrower or its Affiliates to
Lender shall be delivered to the Administrative Agent on behalf of Lender or its
successors and assigns.

12.3 Appointment and Authorization. The holder of the Tranche A Promissory Note
shall have the exclusive right to appoint the Administrative Agent and iStar
Financial Inc. is hereby irrevocably appointed and authorized to be the initial
Administrative Agent (the “Administrative Agent”), which Administrative Agent
is, from and after the Put Acquisition, authorized to take such action as
contractual representative on the Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Administrative Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. From and after the Put Acquisition,
the holder of the Tranche A Promissory Note shall be the “Requisite Lender” and
any and all action taken by the Requisite Lender in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lender of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Administrative Agent a trustee or fiduciary for any of the Lenders or to impose
on the Administrative Agent duties or obligations other than those expressly
provided for herein. Without limiting the generality of the foregoing, the use
of the terms “Administrative Agent”, “Agent”, “agent” and similar terms in the
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead, use of such terms is merely a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The

 

57



--------------------------------------------------------------------------------

Administrative Agent shall deliver to each Lender (other than the holder of the
Tranche B Promissory Note following the Put Acquisition), promptly upon receipt
thereof by Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to Administrative Agent
pursuant to the terms hereof that the Borrower is not otherwise required to
deliver directly to the Lender. The Administrative Agent will furnish to any of
the Lenders (other than the holder of the Tranche B Promissory Note following
the Put Acquisition), upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered to such Lender pursuant to the terms of this Agreement or
any such other Loan Document. As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement of the Loan
Documents or collection of the Obligations), the Administrative Agent shall not
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lender, and such
instructions shall be binding upon each of the Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or applicable
law. Not in limitation of the foregoing, the Administrative Agent may exercise
or may refrain from exercising any right or remedy it or the Lender may have
under any Loan Document upon the occurrence of a Default or Event of Default
unless the Requisite Lender have directed the Administrative Agent otherwise and
unless and until Administrative Agent shall have received directions from the
Requisite Lender, Administrative Agent may take such action, or refrain from
taking such action, with respect to any Default or Event of Default as
Administrative Agent shall determine in its sole discretion. Furthermore, and
without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lender
pursuant to the terms hereof.

12.4 iStar Financial Inc. as Lender. iStar Financial Inc., as a Lender, shall
have the same rights and powers under this Agreement and any other Loan Document
as any other Lender and may exercise the same as though it were not the
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include iStar Financial Inc. in each case in its individual
capacity. iStar Financial Inc. and its affiliates may invest in, lend money to,
act as trustee under indentures of, serve as financial advisor to, and generally
engage in any kind of business with the Borrower or any Affiliate thereof as if
it were any other Person and without any duty to account therefor to the other
Lenders. Further, the Administrative Agent and any affiliate may accept fees and
other consideration from the Borrower for services in connection with this
Agreement and otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, iStar
Financial Inc. or its affiliates may receive information regarding the Borrower
and the Borrower’s Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.

 

58



--------------------------------------------------------------------------------

12.5 Collateral Matters; Protective Advances.

(A) Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to a Default, to take any action with respect to the Collateral or Loan
Documents which may be necessary to perfect and maintain perfected the liens
upon the Collateral granted pursuant to any of the Loan Documents.

(B) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any lien granted to or held by the Administrative
Agent upon the Collateral (i) upon indefeasible payment and satisfaction in full
of the Obligations; (ii) as expressly permitted by, but only in accordance with,
the terms of the applicable Loan Document; and (iii) if approved, authorized or
ratified in writing by the Requisite Lender. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release the Collateral pursuant to this Section 12.

(C) The Administrative Agent shall have no obligation whatsoever to the Lenders
or to any other Person to assure that the Collateral exists or is owned by the
Borrower or is cared for, protected or insured or that the liens granted to the
Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Section 12 or in any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, and that the Administrative Agent shall
have no duty or liability whatsoever to the Lenders, except to the extent
resulting from its gross negligence or willful misconduct and Administrative
Agent and Requisite Lender shall not have any liability to the holder the
Tranche B Promissory Note from and after the Put Acquisition for any action or
omission taken in connection with the Loan, the Loan Documents or the Collateral
and the Administrative Agent may take title to the Collateral in its own name or
in the name of a nominee and shall, with the approval or direction of the
Requisite Lender, be entitled to take such actions or omit to take such actions
with respect to such Collateral and its rights in the Holder as the Requisite
Lender, in its sole discretion, shall determine.

12.6 Post-Foreclosure Plans. If all or any portion of the Collateral is acquired
by the Administrative Agent as a result of a foreclosure or the acceptance of an
assignment in lieu of foreclosure, or is retained in satisfaction of all or any
part of the Obligations, the title to the Collateral, or any portion thereof,
shall be held in the name of the Administrative Agent or a nominee or subsidiary
of the Administrative Agent, as agent, for the ratable benefit of all Lenders.
The Administrative Agent shall prepare a recommended course of action for the
Collateral, which shall be subject to the approval of the Requisite Lender.

12.7 Approvals of Lenders. Administrative Agent and Requisite Lender shall not
be required to communicate with the holder of the Tranche B Promissory Note. All
communications from the Administrative Agent to any Requisite Lender requesting
such Lender’s determination,

 

59



--------------------------------------------------------------------------------

consent, approval or disapproval (a) shall be given in the form of a written
notice to such Lender (unless such Lender and the Administrative Agent are the
same Person), (b) shall be accompanied (unless such Lender and the
Administrative Agent are the same Person) by a description of the matter or
issue as to which such determination, approval, consent or disapproval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved, (c) shall include (unless such Lender and the
Administrative Agent are the same Person), if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Administrative
Agent by the Borrower in respect of the matter or issue to be resolved, and
(d) shall include (unless such Lender and the Administrative Agent are the same
Person) the Administrative Agent’s recommended course of action or determination
in respect thereof. Unless Requisite Lender shall give written notice to
Administrative Agent that it specifically objects to the recommendation or
determination of Administrative Agent (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such
recommendation or determination.

12.8 Notice of Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Event of Default unless
the Administrative Agent has received notice from the Requisite Lender or the
Borrower referring to this Agreement, describing with reasonable specificity
such Default, and stating that such notice is a “notice of default.” If any
Lender (excluding any Lender which is also serving as the Administrative Agent)
becomes aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”. Further, if the Administrative
Agent receives such a “notice of default,” the Administrative Agent shall give
prompt notice thereof to the Requisite Lenders. Under no circumstances following
the Put Acquisition is the holder of the Tranche B Promissory Note entitled to
any notice, report or other information from Requisite Lender or Administrative
Agent.

12.9 Successor Administrative Agent. The Administrative Agent may resign at any
time as Administrative Agent under the Loan Documents by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation, the
Requisite Lender shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment within thirty (30) days after the current Administrative Agent’s
giving of notice of resignation, then the current Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 12
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under the Loan Documents.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents to any of its
affiliates by giving the Borrower and each Lender prior written notice.

 

60



--------------------------------------------------------------------------------

12.10 Amendments and Waivers. From and after the Put Acquisition, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document (or in the Intercreditor Agreement) to be given by the Lenders may be
given, (ii) any term of this Agreement or of any other Loan Document (or in the
Intercreditor Agreement) may be amended, (iii) the performance or observance by
the Borrower or any other party to the Loan Documents of any terms of this
Agreement or such other Loan Document may be waived, (iv) the acceleration of
the maturity of the Loan may be rescinded and (v) the continuance of any Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lender, and, in the case of an amendment to any Loan Document,
the written consent of the Borrower. Notwithstanding the foregoing or anything
herein or in the Loan Documents to the contrary, to the extent that this
Agreement or the other Loan Documents condition a consent or approval upon
Requisite Lender’s consent, it is agreed to hereunder that Borrower shall make
all requests of such consent and approval of Administrative Agent
(notwithstanding that Requisite Lender’s consent is required) and all
communication with the Lenders with respect to such matter which Borrower has
made a request shall be to and from the Administrative Agent. It is expressly
understood that Borrower shall not be obligated or have the right to communicate
or interface directly with any Lender or Lenders concerning any consents,
approvals, modifications or amendments or waivers hereunder.

12.11 No Joint Venture or Partnership; No Third Party Beneficiaries; No
Liability of Administrative Agent and Lenders.

 

  (A) Borrower, Administrative Agent and Lender intend that the relationships
created under this Agreement and the other Loan Documents be solely that of
borrower and lender. Nothing herein or therein is intended to create a joint
venture, partnership, tenancy-in-common, or joint tenancy relationship between
Borrower, Administrative Agent and/or Lenders nor to grant Administrative Agent
or any Lender any interest in the Collateral other than that of mortgagee,
beneficiary or lender.

 

  (B) This Agreement and the other Loan Documents are solely for the benefit of
Administrative Agent, Lenders and Borrower and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Administrative Agent, Lenders and Borrower any right to insist upon
or to enforce the performance or observance of any of the obligations contained
herein or therein.

12.12 Administrative Agent’s and Lender’s Agents. Administrative Agent and/or
any Requisite Lender may designate an agent or independent contractor to
exercise any of such Person’s rights under this Agreement or any of the other
Loan Documents. Any reference to Administrative Agent or any Lender Requisite
herein or in any of the other Loan Documents shall include Administrative
Agent’s and such Lender’s agents, employees or independent contractors.

 

61



--------------------------------------------------------------------------------

12.13 Other.

(A) No Lender shall be responsible for the failure of any other Lender to
perform any obligation to be made or performed by such other Lender hereunder,
and the failure of any Lender to perform any obligation to be made or performed
by it hereunder shall not relieve the obligation of any other Lender to make or
to perform any obligation to be made or performed by such other Lender. The
liability of each Lender hereunder shall be several and not joint.

(B) Following the Put Acquisition, if the holder of the Tranche B Promissory
Note shall receive payment of any principal of any Note or of interest thereon
at any time that the other Obligations of the Borrower are not then fully
satisfied, the holder of the Tranche B Promissory Note shall promptly pay such
payments over to the holder of the Tranche A Promissory Note.

(C) From and after the Put Acquisition, the holder of the Tranche B Promissory
Note shall be bound by the terms and provisions of this Agreement as if it were
a party hereto.

 

62



--------------------------------------------------------------------------------

Witness the due execution hereof by the undersigned as of the date first written
above.

 

BORROWER:

 

TRT NOIP FIXED MEZZ HOLDCO LLC, a

Delaware limited liability company

By:  

/s/ GREG MORAN

Name:  

Greg Moran

Its:  

Authorized Signer

LENDER:

 

iSTAR FINANCIAL INC., a Maryland corporation

By:  

/s/ SAMANTHA GARBUS

Name:  

Samantha Garbus

Its:  

Senior VP



--------------------------------------------------------------------------------

EXHIBIT A

Each Property and Property Owner

 

Property

  

Property Owner

2000 & 2100 Corporate Center Dr., Newbury Park, CA    TRT NOIP Corporate Center
Drive – Newbury Park LP 3701 Doolittle Drive, Redondo Beach, CA    TRT NOIP
Doolittle – Redondo Beach LP 5200 Sheila Street, Commerce, CA    TRT NOIP Sheila
– Commerce LP 1920 E. Maple Drive, El Segundo, CA    TRT NOIP Maple – El Segundo
LP 6000 Connection Drive, Irving, TX    TRT NOIP Connection – Irving LP 1460 N.
Glenville Dr., Richardson, TX    TRT NOIP Glenville – Richardson LP 6 Sylvan
Way, Parsippany, NJ    TRT NOIP Sylvan Way – Parsippany LLC 1600–1601 SW 80th
Street, Plantation, FL    TRT NOIP SW 80 – Plantation LLC 200 Corporate Drive,
Dixon, IL    TRT NOIP Corporate Drive – Dixon LLC 11493 Sunset Hills Road,
Reston, VA    iStar CTL Sunset Hills – Reston LLC 3201 Columbia Road, Richfield,
OH    TRT NOIP Columbia – Richfield LLC 1150 South Columbia Drive,
Campbellsville, KY    TRT NOIP Columbia – Campbellsville LLC 15350–15395 Vickery
Drive, Houston, TX    TRT NOIP Eagle LP 18300 East 28th Avenue, Aurora, CO   
TRT NOIP East 28 – Aurora LLC



--------------------------------------------------------------------------------

EXHIBIT B

Legal Description of Land

(attached hereto)



--------------------------------------------------------------------------------

6 Sylvan Way, Parsippany, NJ (AVIS BUDGET GROUP)

All that certain lot, parcel, tract of land situate, lying and being in the
Township of Parsippany-Troy Hills, County of Morris, and the State of New Jersey
and is more particularly described as follows:

BEGINNING at a point in the Northeasterly line of Sylvan Way, said point being
distant 668.37 feet Southeasterly along various courses and distances from the
corner formed by the intersection of the Northeasterly line of Sylvan Way and
the Southeasterly line of Century Drive running thence

(1) North 28 degrees 44 minutes 05 seconds East, 1235.73 feet to a point; thence

(2) South 80 degrees 57 minutes 24 seconds East, 78.00 feet to a point; thence

(3) North 88 degrees 31 minutes 45 seconds East, 166.60 feet to a point; thence

(4) North 11 degrees 08 minutes 00 seconds East, 43.72 feet to a point; thence

(5) South 67 degrees 38 minutes 15 seconds East, 630.45 feet to a point; thence

(6) South 28 degrees 37 minutes 00 seconds West, 380.08 feet to a point; thence

(7) North 61 degrees 15 minutes 55 seconds West, 226.37 feet to a point; thence

(8) North 81 degrees 41 minutes 11 seconds West, 40.50 feet to a point; thence

(9) South 28 degrees 44 minutes 05 seconds West, 869.81 feet to a point in the
Northeasterly line of Sylvan Way; thence

(10) Along the Northeasterly line of Sylvan Way North 68 degrees 01 minutes 43
seconds West, 35.01 feet to a point; thence

(11) Still along the Northeasterly line of Sylvan Way North 80 degrees 46
minutes 52 seconds West, 488.47 feet to a point; thence

(12) Continuing along the Northeasterly line of Sylvan Way North 81 degrees 13
minutes 00 seconds West, 76.60 feet to the point or place of BEGINNING.

Being also known as Lot 1.09 in Block 202 on map entitled “Final Plat Section 2,
Bellemead Development Corporation Lot 1.09 Block 202 sheets 71 and 72
Parsippany-Troy Hills, Morris County, New Jersey” said map being filed in the
Morris County Clerk’s Office on November 7, 1977 as Map # 3640.

Together with the rights of a 15 foot wide storm sewer easement recorded in Deed
Book 2540 at Page 906, as amended in Deed Book 2738 at Page 722.

Together with the rights to storm drainage easement recorded in Deed Book 2034
at Page 1152.



--------------------------------------------------------------------------------

200 Corporate Drive, Dixon, IL (SPECTRUM BRANDS)

Lot Three (3) of Lee County Business Park—Phase 2, located in part of
Section 16, Township 21 North, Range 9 East of the Fourth Principal Meridian,
Lee County, Illinois, according to the Plat thereof recorded March 19, 2002 in
Book 0203 at Page 2755 as Document No. 2002002280 and filed in Plat Book L at
page 31.



--------------------------------------------------------------------------------

6000 Connection Drive, Irving, TX (NOKIA)

BEING all of LOT 1, BLOCK A, RONOKO ADDITION, as recorded in Volume 97099, Page
2254, Deed Records, Dallas County, Texas, situated in the JAMES A. MOORE SURVEY,
ABSTRACT NO. 908 and the D.W. BARNETT SURVEY, ABSTRACT NO. 216, Dallas County,
Texas and being more particularly described as follows:

BEGINNING at 1/2” iron rod found for corner at the most southerly corner of said
LOT 1, being in the northerly right-of-way of SH 114;

THENCE North 57 degrees 14 minutes 19 seconds West a distance of 58.30 feet a
1/2-inch iron rod found corner at the beginning of a non-tangent curve to the
right having a central angle of 02 degrees 05 minutes 06 seconds, a radius of
520.00 feet, a chord distance of 18.92 feet and bearing North 48 degrees 21
minutes 44 seconds West;

THENCE along said curve to the right an arc length of 18.92 feet to a 1/2-inch
iron rod found at the point of beginning of a curve to the left having a central
angle of 09 degrees 44 minutes 51 seconds, a radius of 275.00 feet, a chord
distance of 46.73 feet and bearing North 52 degrees 11 minutes 36 seconds west;

THENCE along said curve to the left an arc length of 46.79 feet to a 1/2-inch
iron rod found for corner;

THENCE North 57 degrees 15 minutes 45 seconds West a distance of 99.43 feet to a
1/2-inch iron rod found for corner at the beginning of a curve to the right
having a central angle of 85 degrees 45 minutes 04 seconds a radius of 40.00
feet, a chord distance of 54.43 feet and bearing North 14 degrees 23 minutes 13
seconds West;

THENCE along said curve to the right an arc length of 59.87 feet to a Y” cut
found for corner;

THENCE North 28 degrees 29 minutes 19 seconds East a distance of 128.17 feet to
a 1/2-inch iron rod found for corner at the beginning of a curve to the left
having a central angle of 13 degrees 11 minutes 49 seconds, a radius of 605.46
feet, a chord distance of 139.15 feet and bearing of North 19 degrees 18 minutes
05 seconds East;

THENCE along said curve to the left an arc length of 139.46 feet to a “X” cut
found for corner;

THENCE North 12 degrees 42 minutes 10 seconds East a distance of 333.73 feet to
a 1/2-inch iron rod found for corner;

THENCE North 62 degrees 53 minutes 50 seconds East a distance of 15.62 feet to a
1/2-inch iron rod found for corner;

THENCE North 12 degrees 42 minutes 10 seconds East a distance of 126.79 feet to
a 1/2-inch iron rod found for corner;

THENCE North 41 degrees 59 minutes 45 Seconds East a distance of 32.75 feet to a
1/2-inch iron rod found for corner in the south right of way line of Old Royal
Lane, said iron rod also being South 05 degrees 51 minutes 23 seconds East a
distance of 3.34 feet from the new right of way alignment of Royal Lane;



--------------------------------------------------------------------------------

THENCE South 5 degrees 51 minutes 23 seconds East a distance of 30.81 feet to a
1/2-inch iron rod found for corner;

THENCE South 12 degrees 26 minutes 23 seconds East a distance of 95.00 feet to a
1/2-inch iron rod found for corner;

THENCE South 31 degrees 46 minutes 23 seconds East a distance of 76.00 feet to a
1/2-inch iron rod found for corner;

THENCE South 63 degrees 01 minutes 23 seconds East a distance of 93.00 feet to a
1/2-inch iron rod found for corner;

THENCE South 80 degrees 31 minutes 23 seconds East a distance of 188.88 feet to
a 1/2-inch iron rod found for corner;

THENCE South 18 degrees 21 minutes 23 seconds East a distance of 35.39 feet to a
1/2-inch iron rod found for corner;

THENCE South 58 degrees 11 minutes 22 seconds East a distance of 182.22 feet to
a 1/2-inch iron rod found for corner;

THENCE South 71 degrees 12 minutes 56 seconds East a distance of 260.67 feet to
a 1/2-inch iron rod found for corner;

THENCE South 66 degrees 12 minutes 52 seconds East a distance of 253.32 feet to
a 1/2-inch iron rod found for corner;

THENCE South 56 degrees 26 minutes 02 seconds West a distance of 35.70 feet to a
1/2-inch iron rod found for corner;

THENCE South 72 degrees 50 minutes 18 seconds West a distance of 1040.96 feet to
a 1/2-inch iron rod found for corner in the northeast right of way line of State
Highway No. 114 and the POINT OF BEGINNING, CONTAINING 10.978 acres or 478,186
square feet of land.



--------------------------------------------------------------------------------

18300 East 28th Avenue, Aurora, CO (EAGLE DENVER)

Lot 2, Block 1, Upland Park II Subdivision Filing No. 9, County of Adams, State
of Colorado.



--------------------------------------------------------------------------------

15350–15395 Vickery Drive, Houston, TX (EAGLE HOUSTON)

Tract I

All that certain 23.592 acres (1,027,654 square feet) of land being that same
certain called 23.5513 acre tract described in the deed dated December 31, 2001,
from EGL, Inc. to iStar Eagle LP, filed for record in Clerk’s File No. V508695,
Film Code No. 547-37-1679, of the Official Public Records of Real Property of
Harris County, Texas and being all of Restricted Reserve “A”, Eagle USA
according to the plat thereof filed for record at Film Code No. 386032, of the
Map Records of Harris County, Texas, out of the E.F. Marshall Survey, A-1316 and
the W.H. Lloyd Survey, A-1407, Houston, Harris County, Texas and being more
particularly described by metes and bounds as follows:

BEGINNING at a called for and found 5/8” iron rod marking the northwest corner
of said Eagle USA and the southwest corner of Rosovich Limited Partnership Plat
according to the plat thereof filed for record at Film Code No. 360057, of the
Map Records of Harris County, Texas, being further described in the deed for the
called 8.000 acre tract, dated June 1, 2007, from Marbru Limited Partnership to
AMB Property II, L.P., filed for record in Clerk’s File No. 20070459686, Film
Code No. RP 047-69-0523, of the Official Public Records of Real Property of
Harris County, Texas, said rod located in the east right-of-way line of Vickery
Drive (Width Varies);

THENCE, S 75º 14’ 12” E – 886.48’, with the south line of said Rosovich Limited
Partnership Plat and said 8.000 acre tract, to a called for and found 5/8” iron
rod marking the southeast corner of said Rosovich Limited Partnership Plat and
said 8.000 tract;

THENCE, N 02º 48’ 21” W – 333.99’, with the east line of said Rosovich Limited
Partnership Plat and said 8.000 acre tract, to a called for and found 5/8” iron
rod marking the southwest corner of that certain called 7.591 acre tract
described in the deed dated February 15, 1994, from Ithaca Investments, Ltd. to
Kafco Trucking, Inc., filed for record in Clerk’s File No. P717364, Film Code
No. 200-56-0708, of the Official Public Records of Real Property of Harris
County, Texas;

THENCE, N 87º 10’ 16” E – 537.52’, along a line 8.03’ north of and parallel with
the south line of Unrestricted Reserve “F, World/Houston International Business
Center, according to the plat thereof recorded in Volume 278, Page 25, of the
Map Records of Harris County, Texas and with the south line of said 7.591 acre
tract, to a set 5/8” iron rod with cap marking the southeast corner of said
Reserve “F” and said 7.591 acre tract, and being located in the east line of
said Reserve “F” common with west line of Lot 122, Farmstead Acres according to
the plat thereof recorded in Volume 21, Page 5, of the Map Records of Harris
County, Texas, from which a found 1/2” iron rod bears S 66º 55’ 19” W – 1.00’;

THENCE, S 02º 43’ 46” E – 8.03’, with said east line Reserve “F” common with the
west line of said Lot 122, Farmstead Acres, to a called for and found 5/8” iron
rod marking the southeast corner of said Reserve “F”;

THENCE, S 02º 57’ 41” E – 389.54’, continuing with said west line of Lot 122, to
a set 5/8” iron rod with cap marking the southwest corner of said Lot 122 and
being located in the north right-of-way line of Edward Drive (60’ Wide), from
which a found 1” iron pipe bears N 82º 44’ 59” E – 1.29’, said rod being a point
on a curve to the right having a central angle of 42º 50’ 19”, a radius of
25.00’ and a chord bearing N 71º 32’ 41” W – 18.26’, the center of said curve
being located on a radial line bearing N 02º 58’ 05” W, from said point;



--------------------------------------------------------------------------------

THENCE, with the right-of-way line of Edward Drive and said curve to the right
for an arc distance of 18.69’, to a set 5/8” iron rod with cap marking the Point
of Reverse Curvature of a curve to the left having a central angle of 265º 39’
49”, a radius of 50.00’ and a chord bearing S 02º 57’ 41” E – 73.34’;

THENCE, continuing with said right-of-way line of Edward Drive and with said
curve to the left for an arc distance of 231.84’, to a set 5/8” iron rod with
cap marking the Point of Reverse Curvature of a curve to the right having a
central angle of 42º 50’ 19”, a radius of 25.00’ and a chord bearing N 65º 37’
19” E – 18.26’;

THENCE, continuing with said right-of-way line of Edward Drive and said curve to
the right for an arc distance of 18.69’, to a set 5/8” iron rod with cap marking
the northwest corner of Lot 123, of said Farmstead Acres, from which a found
5/8” iron rod bears S 69º 44’ 59” W – 0.83’;

THENCE, S 02º 57’ 41” E – 361.45’, with the west line of said Lot 123, to a
found 1/2” iron pipe marking the southwest corner of said Lot 123 and being in
the north right-of-way line of the 150’ wide Houston Lighting and Power Company
Easement recorded in Volume 1440, Page 246, of the Deed Records of Harris
County, Texas, from which a found  1/2” iron rod bears N 54º 14’ 30” W – 3.36’;

THENCE, S 84º 12’ 46” W – 1,417.94’, with said north line of the 150’ wide
Houston Lighting & Power Company easement, to a found 3/4” iron pipe from
corner, located in the aforementioned east right-of-way line of Vickery Drive;

THENCE, N 02º 45’ 36” W – 479.79’, with said east right-of-way line of Vickery
Drive, to a set 5/8” iron rod with cap marking a point on a curve to the right
having a central angle of 10º 17’ 00”, a radius of 1,940.00’ and a chord bearing
N 02º 16’ 32” E – 347.72’, the center of said curve being located on a radial
line bearing N 87º 08’ 02” E, from said point;

THENCE, continuing with said east right-of-way line of Vickery Drive and with
said curve to the right for an arc distance of 348.19’, to the POINT OF
BEGINNING of the herein described tract and containing 23.592 acres (1,027,654
square feet) of land, more or less.

Tract II

All that certain 14.0314 acres of land out of that certain 14.0339 acre tract
described in the deed dated October 10, 2000, from Houston D. & F., Ltd. (f/k/a
D. & F., Ltd.) and William R. Durrill, Jr., as Successor Trustee of the Trust
created under the Will of Paul W. Drummet, deceased to EGL Eagle Global
Logistics, LP, recorded at Clerk File No. U674628, Film Code No. 535-17-3281, of
the Official Public Records of Real Property of Harris County, Texas, out of
Eagle Global Logistics, according to the plat thereof recorded at Film Code
No. 475078, of the Map Records of Harris County, Texas, out of the Mary E. Colby
Survey, A-1649 and the W.C.R.R. Company Survey, A-1078, Houston, Harris County,
Texas and being more particularly described by metes and bounds as follows:

BEGINNING at a found 1-1/2” aluminum disk in concrete marking the southeast
corner of said Eagle Global Logistics located in the west right-of-way line of
Vickery Drive (Width Varies) (called 3.92 acre tract) described in the deed
dated July 19, 1978, from William G. Thompson, Trustee to Public dedication of
street easement, recorded at Clerk File No. F-747174, Film Code No. 104-99-2222,
of the Official Public Records of Real Property of Harris County, Texas;



--------------------------------------------------------------------------------

THENCE S 84° 13’ 06” W – 330.29’, with the north line of that certain called
1.137 acre tract being described in the deed dated January 30, 1975, from Paul
W. Drummet to Houston Lighting & Power Company, recorded at Clerk File No.
E-373341, Film Code No. 116-20-1491, of the Official Public Records of Real
Property of Harris County, Texas, to a found 5/8” iron rod for corner;

THENCE N 02° 09’ 42” W – 49.60’, with the east line of that certain called 3.889
acre tract described in the deed dated July 25, 1978, from Joe Price, Trustee to
World/Houston, Inc., recorded at Clerk File No. F-710988, Film Code
No. 102-91-1098, of the Official Public Records of Real Property of Harris
County, Texas, to a found 5/8” iron rod for corner;

THENCE S 86° 10’ 29” W – 453.01’, with the north line of said 3.889 acre tract
and the north line of that certain called 120’ Public Drainage Easement recorded
at Clerk File No. F-737749, Film Code No. 104-87-1904, of the Official Public
Records of Real Property of Harris County, Texas, to a found 1” iron pipe for
corner;

THENCE N 03° 01’ 19” W – 790.41,’ with the west right-of-way line of the Public
Drainage Easement recorded at Clerk File No. F-737748, Film Code
No. 104-87-1897, of the Official Public Records of Real Property of Harris
County, Texas, and its extension, to a found 5/8” iron rod with cap for corner
in the south right-of-way line of World/Houston Parkway (110’ Wide) a called
3.359 acre tract described in the document dated February 6, 1979, from Robert
P. Kelly to Public Dedication of Street Easement, recorded at Clerk File No.
F985072, Film Code No. 121-88-1610, of the Official Public Records of Real
Property of Harris County, Texas;

THENCE N 87° 39’ 30” E – 252.70,’ with said south right-of-way line of World
Houston Parkway, to a found 5/8” iron rod with cap for a Point of Curvature of a
curve to the right having a central angle of 08° 11’ 45” and a radius of
1,145.00’;

THENCE continuing with said south right-of-way line of World/Houston Parkway and
said curve to the right for an arc distance of 163.79’, to a found 5/8” iron rod
with cap for the Pont of Tangency;

THENCE S 84° 08’ 45” E – 358.96’, continuing with said south right-of-way line
of World/Houston Parkway, to a set 5/8” iron rod with cap marking a cutback
corner;

THENCE S 43° 27’ 51” E – 22.75’, with said cutback line, to a set 5/8” iron rod
with cap for a cutback corner in the aforementioned west right-of-way line of
Vickery Drive;

THENCE S 02° 46’ 58” E – 728.43’, with said west right-of-way line of Vickery
Drive, to the POINT OF BEGINNING of the herein described tract and containing
14.0314 acres (611,206 square feet) of land, more or less.



--------------------------------------------------------------------------------

1600–1601 SW 80th Street, Plantation, FL (CRAWFORD)

Parcel 1 - “Kemper Site 1”

All of Tract C of JACARANDA PARCEL 834, according to the map or plat thereof as
recorded in Plat Book 133, at Page 28, of the Public Records of Broward County,
Florida, LESS that part described as “Lake” on said Plat of JACARANDA PARCEL
834:

and

That portion of Tract D, according to the Plat of JACARANDA PARCEL 834, as
recorded in Plat Book 133, page 28, of the Public Records of Broward County,
Florida, being more particularly described as follows:

Commencing at the Northwest corner of said Tract D, said point being on the arc
of a circular curve, concave to the East and to said Point A radial line bears
North 70°48’08” West; thence Southerly along the West boundary of said Tract D,
along the arc of said curve, having a radius of 470.00 feet and a central angle
of 21°38’44”, an arc distance of 177.56 feet to the point of tangency; thence
South 02°26’51” East, a distance of 67.57 feet to the Point of Beginning; thence
continue along the West boundary line of said Tract D, South 02°26’51” East, a
distance of 208.35 feet to the point of curvature of a circular curve, concave
to the Northeast; thence Southeasterly along the arc of said curve, having a
radius of 320.00 feet and a central angle of 33°55’05”, an arc distance of
189.43 feet; thence North 54°49’34” East, a distance of 157.61 feet to a point
on the arc of a circular curve concave to the East and to said point a radial
line bears South 52°35’50” West; thence Northerly along the arc of said curve
having a radius of 192.84 feet and a central angle of 32°20’27”, an arc distance
of 108.85 feet; thence North 89°49’23” West, a distance of 69.30 feet; thence
North 02°11’44” West, a distance of 131.10 feet; thence North 12°14’15” East, a
distance of 45.85 feet; thence North 79°49’09” West, a distance of 97.80 feet to
the Point of Beginning. Said lands situate, lying and being in Broward County,
Florida.

Parcel 2 - “Kemper Site 2”

A portion of Tract D, according to the Plat of JACARANDA PARCEL 834, as recorded
in Plat Book 133, at Page 28, of the Public Records of Broward County, Florida,
being more particularly described as follows:

Commencing at the Northwest corner of said Tract D, said point being on the arc
of a circular curve concave to the East and to said Point A, radial line bears
North 70°48’08” West; thence Southerly along the West boundary of said Tract D,
along the arc of said curve, having a radius of 470.00 feet and a central angle
of 3°02’51”, an arc distance of 25.00 feet to the Point of Beginning; thence
continue Southerly along the arc of said curve concave to the Southeast, having
a radius of 470.00 feet and a central angle of 18°35’51”, an arc distance of
152.56 feet to the Point of Tangency; thence South 02°26’51” East, a distance of
67.57 feet; thence South 79°49’09” East, a distance of 97.80 feet; thence South
12°14’15” West, a distance of 45.85 feet; thence South 02°11’44” East, a
distance of 131.10 feet; thence South 89°49’23” East, a distance of 69.30 feet
to a point on the arc of a circular curve concave to the East and to said Point
A, radial line bears South 84°56’17” West; thence Southerly along the arc of
said curve having a radius of 192.84 feet and a central angle of 32°20’27”, an
arc distance of 108.85 feet; thence South 54°49’34” West, a distance of 157.61
feet to a point on the arc of a circular curve concave to the Northeast and to
said Point A, radial line bears South 53°38’04” West; thence Southeasterly along
the arc of said curve having a radius of 320.00 feet and a central angle of
38°51’35”, an arc



--------------------------------------------------------------------------------

distance of 217.03 feet; thence South 75°13’33” East, a distance of 535.66 feet
to the Point of curvature of a circular curve concave to the North; thence
Easterly along the arc of said curve having a radius of 270.00 feet and a
central angle of 25°30’28”, an arc distance of 120.20 feet; thence North
20°26’06” West, a distance of 348.54 feet; thence North 75°13’33” West, a
distance of 321.32 feet; thence North 22°50’26” East, a distance of 90.69 feet;
thence North 04°22’48” West, a distance of 76.45 feet to a point on the arc of a
circular curve concave to the Northwest and to said Point A, radial line bears
South 00°06’30” East; thence Northwesterly along the arc of said curve, having a
radius of 400.00 feet and a central angle of 10°41’25”, an arc distance of 74.63
feet; thence North 79°25’05” West, a distance of 333.97 feet to the point of
curvature of a circular curve concave to the Northeast; thence Northerly along
the arc of said curve, having a radius of 75.00 feet and a central angle of
76°02’30”, an arc distance of 99.54 feet to the Point of compound curvature of a
circular curve concave to the East; thence Northerly along the arc of said curve
having a radius of 450.00 feet and a central angle of 17°05’17” an arc distance
of 134.21 feet to the point of reverse curvature of a circular curve concave to
the Southwest; thence Northwesterly along the arc of said curve having a radius
of 20.00 feet and a central angle of 88°46’51”; an arc distance of 30.99 feet to
the Point of Beginning. Said lands situate, lying and being in Broward County,
Florida.

Parcel 3 - “Kemper Site 3”

A portion of Tract D, according to the Plat of JACARANDA PARCEL 834, as recorded
in Plat Book 133, Page 28, of the Public Records of Broward County, Florida,
being more particularly described as follows:

Commencing at the Northwest corner of said Tract D; thence along the North
boundary line of said Tract D, South 70°48’08” East, a distance of 254.00 feet;
thence continue along the North line of said Tract D, North 85°12’01” East, a
distance of 199.79 feet; thence South 04°22’48” East, a distance of 252.42 feet
to the Point of Beginning, said point of beginning being on the arc of a
circular curve concave to the Northwest and to said point a radial line bears
South 00°06’30” East; thence Northeasterly along the arc of said curve, having a
radius of 400.00 feet and a central angle of 49°58’35”, an arc distance of
348.90 feet to the point of reverse curvature; thence continue Northeasterly
along the arc of said curve having a radius of 150.00 feet and a central angle
of 29°37’55”, an arc distance of 77.58 feet to the point of reverse curvature;
thence continue Northeasterly along the arc of said curve having a radius of
100.00 feet and a central angle of 74°20’49” an arc distance of 129.76 feet to a
point on the North line of said Parcel D; thence along said North line, North
85°12’01” East, a distance of 80.78 feet to the Northeast corner of said Tract
D; thence South 02°19’59” East along the East line of said Tract D, a distance
of 61.65 feet to the point of curvature; thence Southerly along the arc of a
circular curve concave to the East, having a radius of 472.20 feet and a central
angle of 10°20’15” an arc distance of 85.20 feet to the point of tangency;
thence South 12°40’14” East, a distance of 404.20 feet to the point of
curvature; thence along the arc of said curve, concave to the Northwest having a
radius of 270.00 feet and a central angle of 91°56’13”, an arc distance of
433.24 feet; thence North 20°26’06” West, a distance of 348.54 feet; thence
North 75°13’33” West, a distance of 321.32 feet; thence North 22°50’26” East, a
distance of 90.69 feet; thence North 04°22’48” West, a distance of 76.45 feet to
the Point of Beginning. Said lands situate, lying and being in Broward County,
Florida.



--------------------------------------------------------------------------------

KEMPER SITE 1, KEMPER SITE 2, AND KEMPER SITE 3 COLLECTIVELY BEING THE SAME
PROPERTY DESCRIBED AS FOLLOWS:

Parcel 1:

All of Tract C of JACARANDA PARCEL 834, according to map or Plat thereof as
recorded in Plat Book 133, at Page 28, of the Public Records of Broward County,
Florida, less that part described as “Lake” on said Plat of Jacaranda Parcel
834;

and

That portion of Tract D, according to the Plat of JACARANDA PARCEL 834, as
recorded in Plat Book 133, at Page 28 of the Public Records of Broward County,
Florida, being more particularly described as follows:

Commencing at the NW corner of said Tract D; thence along the Westerly boundary
of said Tract D, on the arc of a curve to the left, having a radius of 470 feet
and a central angle of 3°02’52”; run Southerly 25 feet to the Point of
Beginning; thence continue along said Westerly boundary on the arc of said curve
to the left, having a radius of 470 feet and a central angle of 18°35’51”; run
Southerly 152.26 feet to a point of tangency; thence S. 2°26’51” E, 275.92 feet
along said Westerly boundary, being the tangent extended, to a point of
curvature of a curve to the left; thence along said Westerly boundary on the arc
of said curve to the left, having a radius of 320 feet and a central angle of
47°42’20”, run Southeasterly 266.44 feet; thence run N. 39°50’49” E, 190.72 feet
along a line radial to the last described course; thence run N. 2°26’51” W,
256.57 feet along a line 233 feet East of, as measured at right angles, and
parallel with said Westerly boundary of Tract D, thence run N. 79°25”05” W,
158.95 feet to a point of curvature of a curve to the right; thence along the
arc of said curve to the right, having a radius of 75 feet and a central angle
of 76°02’30”, run Northwesterly 99.54 feet to a point of compound curvature;
thence along the arc of a curve to the right, having a radius of 450 feet and a
central angle of 17°05’17”, run Northerly 134.21 feet to a point of reverse
curvature; thence along the arc of a curve to the left, having a radius of 20
feet and a central angle of 88°46’51”, run Northwesterly 30.99 feet to the Point
of Beginning.

Parcel 2:

Tract D, according to the Plat of JACARANDA PARCEL 834, as recorded in Plat Book
133, at Page 28, of the Public Records of Broward County, Florida; excepting
therefrom that portion thereof being more particularly described as follows:

Commence at the Northwest corner of said Tract D; thence along the Westerly
boundary of said Tract D, on the arc of a curve to the left, having a radius of
470 feet and a central angle of 3°02’52”, run Southerly 25 feet to the Point of
Beginning; thence continue along said Westerly boundary on the arc of said curve
to the left, having a radius of 470 feet and a central angle of 18°35’51”, run
Southerly 152.26 feet to a point of tangency; thence run South 2°26’51” East,
275.92 feet along said Westerly boundary, being the tangent extended, to a point
of curvature of a curve to the left, thence along said Westerly boundary on the
arc of said curve to the left, having a radius of 320 feet and a central angle
of 47°42’20”, run Southeasterly, 265.44 feet; thence run North 39°50’49” East,
190.72 feet along a line radial to the last described course; thence run North
2°26’51” West, 256.57 feet along a line 233 feet East of, as measured at right
angles, and parallel with said Westerly boundary of Tract D; thence run North
79°25’05” West, 158.95 feet to a point of curvature of a curve to the right;
thence along the arc of said curve to the right, having a radius of 75 feet and
a central angle of 76°02’30”, run Northwesterly 99.54 feet to a point of
compound curvature; thence along the arc of a curve to the right, having a
radius of 450 feet and a central angle of 17°05’17”, run Northerly 134.21 feet
to a point of reverse curvature; thence along the arc of a curve to the left,
having a radius of 20 feet and a central angle of 88°46’51”, run Northwesterly
30.99 feet to the Point of Beginning, and excepting therefrom that portion
thereof described as follows:



--------------------------------------------------------------------------------

That portion of Tract D, according to the Plat of JACARANDA PARCEL 834, as
recorded in Plat Book 133, at Page 28, of the Public Records of Broward County,
Florida, described as follows:

Commencing at the Northeast corner of said Tract D; thence run South 85°12’01”
West, (on a grid bearing) 80.79 feet along the Northerly boundary of said Tract
D, to the Point of Beginning, being a point of curvature of a curve running
Southwesterly to the right; thence along the arc of said curve to the right (the
Southwesterly projection of the last described course being radial to said
curve) having a radius of 100 feet and a central angle of 74°20’49”, run
Southwesterly 129.76 feet to a point of reverse curvature; thence along the arc
of a curve to the left, having a radius of 150 feet and a central angle of
29’37’55”, run Southwesterly, 77.58 feet to a point of reverse curvature; thence
along the arc of a curve to the right, having a radius of 400 feet and a central
angle of 60°40’, run Southwesterly and Northwesterly 423.53 feet to a point of
tangency; thence run North 79°25’05” West, 333.97 feet along the tangent
extended to a point of curvature of a curve to the right; thence along the arc
of said curve to the right, having a radius of 75 feet and a central angle of
76°02’30”, run Northwesterly 99.54 feet to a point of compound curvature; thence
along the arc of a curve to the right, having a radius of 450 feet and a central
angle of 17°05’17”, run Northerly 134.21 feet to a point of reverse curvature;
thence along the arc of a curve to the left, having a radius of 20 feet and a
central angle of 88°46’51”, run Northwesterly 30.99 feet to a point of
intersection with the arc of a curve running Northeasterly to the right, a
radial at said point bearing South 73°51’ East; thence along the arc of said
curve to the right, having a radius of 470 feet and a central angle of 3°02’52”,
run Northeasterly 25 feet to the Northwest corner of said Tract D; thence run
South 70°48’08” East 254 feet along the Northerly boundary of said Tract D to a
point of intersection; thence run North 85°12’01” East, 654.05 feet along said
Northerly boundary, to the Point of Beginning. Said lands situate in the City of
Plantation, Broward County, Florida.



--------------------------------------------------------------------------------

3201 Columbia Road, Richfield, OH (FEDEX)

Situated in the Village of Richfield, County of Summit and State of Ohio and
known as being part of Block “F” in the Friedman Industrial Park Allotment of
Part of Original Richfield Township Lot 14, Tract 5, as shown by the recorded
Plat in Volume 67, Pages 63-65 of Summit County Plat Records, and part of
Original Richfield Township Lots 14 and 15, Tract 5, and bounded and described
as follows:

Beginning at the Northwesterly corner of said Original Lot 14, said point being
in the Summit County/Cuyahoga County line;

Thence South 02 deg. 51’ 17” West along the Westerly line of said Original Lot
14, 438.56 feet to its intersection with the Northeasterly line of Columbia
Road, 60 feet wide, and the principal place of beginning of the parcel herein
described, and from which point a 5/8 inch iron pin found bears South 02 deg.
51’ 17” West, 0.13 feet, South 87 deg. 58’ 43” East, 0.08 feet;

Thence South 87 deg. 58’ 08” East along the Southerly line of Block “E” in said
Friedman Industrial Park Allotment, being also the Southerly line of a parcel of
land conveyed to Eott Energy OP by deed recorded in Volume 1654, Page 33 of the
Official Records of Summit County, 994.28 feet to its intersection with the
Easterly line of said land so conveyed, and from which point a 5/8 inch iron pin
bears North 87 deg. 58’ 08” West, 0.05 feet, North 02 deg. 01’ 52” East, 0.39
feet;

Thence North 02 deg. 51’ 17” East along the Easterly line of said Block “E” and
said land conveyed to Eott Energy OP, 438.56 feet to its intersection with the
Summit County/Cuyahoga County line, and from which point a 5/8 inch iron pin
bears North 02 deg. 51’ 17” East, 0.34 feet, North 87 deg. 08’ 43” West, 0.03
feet;

Thence South 87 deg. 58’ 08” East along the Northerly line of Summit County,
99.94 feet to an iron pin found at its intersection with the Westerly line of
Original Lot 15, and from which point a 5/8 inch iron pin bears North 02 deg.
00’ 17” East, 0.34 feet, South 87 deg. 59’ 43” East, 0.15 feet;

Thence South 87 deg. 59’ 43” East along the Northerly line of Summit County,
2,219.75 feet to its intersection with a Westerly line of the remainder of a
parcel of land conveyed to the Cleveland Electric Illuminating Company by deed
recorded in Volume 4703, Page 152 of Summit County Records, and from which point
a 5/8 inch pin bears North 02 deg. 00’ 17” East, 0.95 feet, South 87 deg. 59’
43” East, 0.19 feet;

Thence South 02 deg. 00’ 17” West along said Westerly line of the remainder of
said land conveyed to the Cleveland Electric Illuminating Company, 60.42 feet to
its intersection with the Northwesterly line of the remainder of said land so
conveyed, and from which point a 5/8 inch iron pin bears North 02 deg. 00’ 17”
East, 0.81 feet, South 87 deg. 59’ 43” East, 0.24 feet;

Thence South 66 deg. 51’ 31” West along the Northwesterly line of the remainder
of said land conveyed to the Cleveland Electric Illuminating Company and its
Southwesterly prolongation, 2403.33 feet to its intersection with the Easterly
line of a parcel of land conveyed to Bath Development Co. by deed recorded in
Volume 2325, Page 1072 of the Official Records of Summit County, and from which
point a 5/8 inch iron pin bears North 02 deg. 51’ 17” East, 0.05 feet, South 87
deg. 08’ 43” East, 0.22 feet;



--------------------------------------------------------------------------------

Thence North 02 deg. 51’ 17” East along the Easterly line of said land conveyed
to Bath Development Co., 543.18 feet to its intersection with the Northerly line
of said land so conveyed, and from which point a 5/8 inch iron pin bears North
02 deg. 51’ 17” East, 0.07 feet, South 87 deg. 08’ 43” East, 0.23 feet;

Thence North 87 deg. 58’ 08” West along the Northerly line of said land conveyed
to Bath Development Co. and its Westerly prolongation, 1,037.20 feet to its
intersection with the Southeasterly prolongation of the Northwesterly line of
Columbia Road, from which point a 5/8 inch iron pin bears South 02 deg. 01’ 52”
West, 0.02 feet, South 87 deg. 58’ 08” East, 0.16 feet;

Thence North 47 deg. 09’ 48” West along the Southeasterly prolongation of the
Northeasterly line of Columbia Road and along said Northeasterly line, 153.02
feet to the principal place of beginning and containing 32.4489 acres of land
according to a survey by the North Coast Engineering and Surveying Co., Inc. in
July of 1999, be the same more or less, but subject to all legal highways.

The courses used in this description are referenced to an assumed meridian and
are used to indicate angles only.

PM: 50-02370; PPN: RI-00004-99-001.000



--------------------------------------------------------------------------------

1460 N. Glenville Dr., Richardson, TX (NORTEL)

BEING 6.7036 acres of land in the Baurch Cantrell Survey, Abstract Number 265 in
the city of Richardson, Dallas County, Texas, and also being Lot 3C in Block 7
of Corporate Square Subdivision, an addition to the city of Richardson, Dallas
County, Texas, as recorded in Volume 95232, Page 475 of the Deed Records of
Dallas County, Texas, and the subject tract being more particularly described by
metes and bounds as follows:

COMMENCING at a point on the east right-of-way line of Glenville Drive (80’
right-of-way), said Point of Commencing being the southwest corner of Lot 3B of
the replat of Lots 3A, 3B, and 3C of Block 7 of Corporate Square, as recorded in
Volume 95007, Page 727 of the D.R.D.C.T. and said Point of Commencing also being
the northwest corner of the Revised Lot 1, Block 7 Second Installment of
Corporate Square;

THENCE North, a distance of 780.28 feet along the said east right-of-way line of
Glenville Drive, same being the west boundary of the said Lot 3B, to a 1/2-inch
found iron rod with yellow plastic cap stamped “HALFF ASSOC. INC.” (hereafter
referred to as “with cap” at the northwest corner of the said Lot 3B, said point
also being the POINT OF BEGINNING for the herein described tract of land;

THENCE North, a distance of 459.91 feet along the said east right- of-way line
of Glenville Drive to an “X” in concrete found at the point of curvature for a
curve to the right having a radius of 25.00 feet;

THENCE Northeasterly along said curve to the right, an arc distance of 39.27
feet through a central angle of 90 degrees 00 minutes 00 seconds (chord bearing
North 45 degrees 00 minutes 00 seconds East, a distance of 35.36 feet) to a
1/2-inch found iron rod with cap at the point of tangency for said curve, said
point being on the south right-of-way line of Commerce Drive (60’ right-of-way);

THENCE East, a distance of 552.44 feet along the said south right-of-way line to
a 1/2-inch found iron rod with cap at the point of curvature for a curve to the
right having a radius of 25.00 feet;

THENCE Southeasterly along said curve to the right; an arc distance of 39.24
feet through a central angle of 89 degrees 55 minutes 15 seconds (chord bearing
South 45 degrees 02 minutes 23 seconds East, a distance of 35.33 feet) to a
1/2-inch found iron rod with cap at the point of tangency, said point being on
the west right-of-way line of Presidential Drive (60’ right-of-way);

THENCE South 00 degrees 04 minutes 45 seconds East, a distance of 459.94 feet
along the said west right-of-way line to a 1/2-inch found iron rod with cap,
said point being the northeast corner of Lot 3A of the aforementioned replat and
said point also being North 00 degrees 04 minutes 45 seconds West, a distance of
780.28 feet from the northeast corner of the aforementioned Revised Lot 1;



--------------------------------------------------------------------------------

THENCE West, at a distance of 340.25 feet along the north line of the said Lot
3A passing the north common corner of Lots 3A and 3B, and continuing along the
north line of the said Lot 3B for a total distance of 603.08 feet to the POINT
OF BEGINNING AND CONTAINING 292,008 square feet, or 6.7036 acres of land, more
or less.



--------------------------------------------------------------------------------

2000 & 2100 Corporate Center Dr., Newbury Park, CA (WELLPOINT)

Parcel 1 of that Parcel Map Waiver No. 129 and Notice of Merger recorded
December 16, 1997, as Instrument No. 97-170830 of Official Records, being all of
Parcels 1 and 2 of Parcel Map No. 4750, in the City of Thousand Oaks, County of
Ventura, State of California, as shown on map filed in Book 52, Page 86 of
Parcel Maps, in the Office of the County Recorder of said County.

Except the Northeasterly 2.00 feet of said Parcel 2.

Also except all oil, gas and hydrocarbon substances in, under and upon said
land, without the right to drill, dig or mine through the surface of the land
therefore, and without the right to enter or encroach upon any portion of said
land lying within 500 feet of the surface.

Also except all surface and underground water and water rights in, on and under
said land, as granted to Rancho Conejo Mutual Water Co., in deed recorded
October 6, 1959, in Book 1784, Page 393, Official Records, and re-recorded on
December 17, 1959, in Book 1808, Page 175, Official Records.

Parcel 2 of that Parcel Map Waiver No. 129 and Notice of Merger recorded
December 16, 1997, as Instrument No. 97-170830, Official Records, being all of
Parcel 7 of Parcel Map No. 4013, in the City of Thousand Oaks, County of
Ventura, State of California, as shown on map filed in Book 41, Page 13, of
Parcel Maps, in the Office of the County Recorder of said County.

Together with the Northeasterly 2.00 feet of Parcel 2 of Parcel Map No. 4750, in
the City of Thousand Oaks, County of Ventura, State of California, as shown on
map recorded in Book 52, Page 86, of Parcel Maps, in the Office of the County
Recorder of said County.

Except all oil, gas and hydrocarbon substances in, under and upon said land,
without the right to drill, dig or mine through the surface of the land
therefor, and without the right to enter or encroach upon any portion of said
land lying within 500 feet of the surface.

Also except all surface and underground water and water rights in, on and under
said land, as granted to Rancho Conejo Mutual Water Co., in deed recorded
October 6, 1959, in Book 1784, Page 393, Official Records, and re-recorded on
December 17, 1959, in Book 1808, Page 175, Official Records.

Together with non-exclusive easements for parking, vehicular and pedestrian
ingress and egress established by that certain Reciprocal Easement Agreement
dated June 23, 1997, recorded as Instrument No. 97-080355 of Official Records.



--------------------------------------------------------------------------------

1920 E. Maple Drive, El Segundo, CA (EQUINOX)

Parcel 1:

A portion of that certain 68.970 Acre Parcel No. 2, as shown on Record of Survey
Map of a portion of the North half of Section 7, Township 3 South, Range 14
West, in the Rancho Sausal Redondo, in the City of El Segundo, County of Los
Angeles, State of California, as per map filed in Book 66, Page 5 of Record of
Surveys, in the Office of the County Recorder of said County, more particularly
described as follows:

Beginning at the intersection of that certain North line of said Parcel 2, shown
as having a bearing of North 89° 59’ 20” East and a length of 2352.16 feet on
said map, with the Westerly line of that certain Parcel “E” as described in deed
to the Atchison, Topeka and Santa Fe Railway Company, recorded in Book 45888,
Page 319, Official Records of said County, said point being distant North 89°
59’ 20” East along said North line and its Westerly prolongation, 784.83 feet,
more or less, from the West line of said Parcel 2; thence Southerly along the
Westerly line of said Parcel “E”, along the arc of a curve concave Easterly and
having a radius of 369.27 feet, a distance of 75.02 feet to a point in a line
that is parallel with and distant Easterly 777.23 feet at right angles from the
Westerly line of said Parcel 2; thence along said parallel line and the Westerly
line of said Parcel “E”, South 0° 00’ 20” East 322.49 feet to a point in a line
that is parallel with and distant Southerly 397.00 feet at right angles from the
North line of said Parcel 2; thence along last said parallel line South 89° 59’
20” West 328.34 feet to a point in a line that is parallel with and distant
30.00 feet Easterly at right angles from the Easterly line of that certain 8.00
acre parcel of land as described in deed dated July 20, 1954 to Santa Fe Land
Improvement Company, recorded in Book 45853, Page 297, Official Records of said
County; thence along last said parallel line North 0° 00’ 20” West 397.00 feet
to a point in the North line of said Parcel 2; thence along last said North line
North 89° 59’ 20” East 335.94 feet to the point of beginning.

Except all natural gas contained in or under or that may be produced from said
land, but with no surface rights together with the exclusive right to drill for
and produce such natural gas from said land by whipstocking or directional
drilling or other subsurface operations conducted from surface locations on
other land, and the exclusive right to use the subsurface of said land for the
purpose of injecting natural gas therein for storage and for repressuring the
formations underlying said land but without the right of surface entry in any
manner for the purpose of discovering or extracting such natural gas as conveyed
to Standard Oil Company of California, a corporation, by deed recorded July 27,
1943, in Book 20145, Page 298, Official Records.

Also except all oil, hydrocarbon and mineral substances, if any, except natural
gas, contained in or under or that may be produced from said land, but with no
surface rights together with all those certain rights reserved by and unto the
first party in that certain deed recorded in Book 20145, Page 298, Official
Records, but without the right of surface entry for the purpose of extracting
any such oil, hydrocarbon and mineral substances nor for any other purpose, as
conveyed to Chanslor-Canfield Midway Oil Company, a Corporation, by deed
recorded September 7, 1945, in Book 22243, Page 336, Official Records.



--------------------------------------------------------------------------------

Parcel 2:

That certain real property situated in the City of El Segundo, County of Los
Angeles, State of California, being a portion of that certain 60.970 Acre Parcel
2, as shown on Record of Survey Map of a portion of the North half of Section 7,
Township 3 South, Range 14 West, in the Rancho Sausal Redondo, as per map filed
in Book 66, Page 5, of Record of Surveys, in the Office of the County Recorder
of said County, and being more particularly described as follows:

Beginning at the point of intersection of a line that is parallel with and
distant Easterly 448.89 feet, measured at right angles, from the Westerly line
of said Parcel 2, with a line that is parallel with and distant Southerly 397.00
feet, at right angles, from that certain Northerly line of said Parcel 2, shown
on said Record of Survey Map as having a bearing of North 89° 59’ 20” East and a
length of 2352.16 feet, said point being also the Southwest corner of that
certain 3.00 acre parcel as described in deed dated October 24, 1955, from Santa
Fe Land Improvement Company to Douglas Building Corporation, recorded January 5,
1956, as Instrument No. 1578, in Book 49965, Page 441, Official Records of said
County; thence North 89° 59’ 20” East along last said parallel line, being also
the Southerly line of said 3.00 acre parcel, 328.34 feet to a point in the
Westerly line of that certain Parcel “E”, as described in deed dated October 1,
1954, from Santa Fe Land Improvement Company to the Atchison, Topeka and Santa
Fe Railway Company, recorded October 20, 1954, as Instrument No. 3604, in Book
45888, Page 319, Official Records, said Westerly line being parallel with and
distant Easterly 777.23 feet, measured at right angles, from the Westerly line
of said Parcel 2; thence South 0° 00’ 20” East along last said parallel line,
133.00 feet to a point in a line that is parallel with and distant Southerly
133.00 feet, measured at right angles, from the Southerly line of said 3.00 acre
parcel; thence South 89° 59’ 20” West along last said parallel line, 328.34
feet, more or less, to a point in a line that is parallel with and distant
Easterly 448.89 feet, measured at right angles, from the Westerly line of said
Parcel 2; thence North 0° 00’ 20” West along last said parallel line, 133.00
feet, more or less, to the point of beginning.

Except all natural gas contained in or under or that may be produced from said
land, but with no surface rights together with the exclusive right to drill for
and produce such natural gas from said land by whipstocking or directional
drilling or other subsurface operations conducted from surface locations on
other land, and the exclusive right to use the subsurface of said land for the
purpose of injecting natural gas therein for storage and for repressuring the
formations underlying said land but without the right of surface entry in any
manner for the purpose of discovering or extracting such natural gas as conveyed
to Standard Oil Company of California, a corporation, by deed recorded July 27,
1943, in Book 20145, Page 298, Official Records.

Also except all oil, hydrocarbon and mineral substances, if any, except natural
gas, contained in or under or that may be produced from said land, but with no
surface rights together with all those certain rights reserved by and unto the
first party in that certain



--------------------------------------------------------------------------------

deed recorded in Book 20145, Page 298, Official Records, but without the right
of surface entry for the purpose of extracting any such oil, hydrocarbon and
mineral substances nor for any other purpose, as conveyed to Chanslor-Canfield
Midway Oil Company, a Corporation, by deed recorded September 7, 1945, in Book
22243, Page 336, Official Records.

Assessor’s Parcel Number: 4138-006-011



--------------------------------------------------------------------------------

11493 Sunset Hills Road, Reston, VA (UNISYS CORP.)

All that certain lot or parcel of land situate, lying and being in Fairfax
County, Virginia and being more particularly described as follows:

Parcel No. 1:

Block 6, Section 913, Reston, as the same is duly dedicated, platted and
recorded among the Land Records of Fairfax County, Virginia in Deed Book 5695 at
page 176.

Parcel No. 2:

TOGETHER WITH that non-exclusive easement for ingress and egress created by that
certain Easement Agreement dated November 13, 1978, and recorded December 4,
1979, in Deed Book 5368 at page 578.



--------------------------------------------------------------------------------

3701 Doolittle Drive, Redondo Beach, CA (NORTHROP SPACE & MISSION SYSTEMS)

Parcel A:

Lot 4 of Tract No. 43672, in the City of Redondo Beach, County of Los Angeles,
State of California, as per map recorded in Book 1058, Pages 4 through 6
inclusive of Maps, in the Office of the County Recorder of said County.

Except therefrom all oil, gas and other hydrocarbon substances and all minerals
lying within and under said land, without the right to go upon the surface of
said land, or within 100 feet below the surface thereof for the purpose of
exploring for, developing or producing any of said substances, as reserved by
Santa Fe Land Improvement Company, a California Corporation, in the deed
recorded December 6, 1955, as Instrument No. 1607, in Book 49710, Page 372, of
Official Records.

Parcel B:

An appurtenant easement for surface drainage purposes over the Westerly 259.00
feet of the Easterly 449.00 feet of the Northerly 5.00 feet of the Southerly
239.00 feet of Lot 3 of said Tract No. 43672.

Parcel C:

An appurtenant easement for ingress and egress purposes over the Northerly 12.50
feet of the Easterly 449.00 feet of said Lot 3 of said Tract No. 43672.

Parcel D:

An appurtenant easement for underground electrical distribution purposes over
those certain strips of land, all lying within Lots 2 and 3 of said Tract
No. 43672, described as follows:

The Northerly 6.00 feet of said Lot 2.

Also the Easterly 6.00 feet of the Westerly 362.89 feet of said Lot 2.

Also the Easterly 6.00 feet of the most Westerly 15.00 feet of Lot 3 of said
Tract No. 43672.

Also the Northwesterly 6.00 feet of said Lot 3.

Parcel E:

An appurtenant easement for fire line purposes over a strip of land 6.00 feet in
width, lying within Lots 2, 3, 5, 6 and 7 of said Tract No. 43672, the
centerline of said strip being described as follows:

Beginning at the Southwest corner of said Tract No. 43672; thence South 89° 58’
57” East 319.00 feet to the true point of beginning; thence North 00° 01’ 33”
East parallel with the Easterly line of said Tract No. 43672, 689.06 feet to the
Southerly line of Lot 4 of said Tract No. 43672.



--------------------------------------------------------------------------------

Also, beginning at the Southeast corner of Lot 5 of said Tract No. 43672; thence
North 89° 58’ 27” West 840.83 feet to the true point of beginning; thence North
00° 01’ 00” East 232.93 feet; thence South 89° 58’ 57’ East 350.00 feet; thence
North 00° 01’ 00” East 10.00 feet; thence South 89° 58’ 57” East 416.00 feet;
thence South 00° 01’ 00” West 10.00 feet; thence South 89° 58’ 57” East 74.86
feet to the Easterly line of said Tract No. 43672.

Parcel F:

An appurtenant easement for telephone purposes over a strip of land 6.00 feet in
width, lying within Lots 2, 3, 5 and 7 of said Tract No. 43672, the centerline
of said strip being described as follows:

Beginning at the Northwest corner of Lot 2 of said Tract No. 43672; thence South
00° 01’ 00” West 204.15 feet to the true point of beginning; said point lying on
the Westerly line of said Lot 2, also, lying along a curve concave to the
Northwest having a radius of 36.00 feet and to which point a radial line bears
South 68° 32’ 34” East; thence Northeasterly 13.47 feet along said curve through
a central angle of 21° 26’ 17”; thence North 00° 01’ 00” East 85.60 feet to the
beginning of a curve concave to the Southeast having a radius of 36.00 feet and
to which beginning a radial line bears North 89° 59’ 00” West; thence
Northeasterly 56.55 feet along said curve through a central angle of 90° 00’
08”; thence South 89° 58’ 19” East 147.69 feet to the beginning of a curve
concave to the Northwest having a radius of 20.00 feet and to which beginning a
radial line bears South 00° 01’ 41” West; thence Northeasterly 20.00 feet along
said curve through a central angle of 57° 17’ 45” to the beginning of a
non-tangent curve concave to the Southeast having a radius of 153.00 feet and to
which beginning a radial line bears North 57° 16’ 04” West; thence Northeasterly
51.00 feet along said curve through a central angle of 19° 05’ 55” to the
beginning of a non-tangent curve concave to the Northwest having a radius of
196.00 feet and to which beginning a radial line bears South 50° 25’ 49” East;
thence Northeasterly 138.57 feet along said curve through a central angle of 40°
30’ 26”; thence North 00° 01’ 33” East 145.44 feet to a point lying on that
certain Northerly course shown as North 44° 59’ 00” West 127.99 feet of Lot 3 of
said Tract No. 43672.

Also, beginning at the Southeast corner of Lot 5 of said Tract No. 43672; thence
North 89° 58’ 27” West along the Southerly line of said Lot 5, 24.85 feet to the
true point of beginning; thence North 00° 01’ 33” East 269.81 feet to the
Northerly line of said Lot 5.

Also, beginning at the Southeast corner of Lot 5 of said Tract No. 43672; thence
North 89° 58’ 27” West along the Southerly line of Lots 5, 6 and 7 of said Tract
No. 43672, 838.40 feet to the true point of beginning; thence North 00° 01’ 33”
East 239.69 feet to the Northerly line of Lot 7 of said Tract No. 43672.



--------------------------------------------------------------------------------

Parcel G:

A License as set forth in an Assignment and Assumption of Leases from
Massachusetts Mutual Life Insurance Company, a Massachusetts Corporation to
Trinet Essential Facilities X, Inc., a Maryland Corporation, recorded
February 9, 1995, as Instrument No. 95-227337, Official Records.



--------------------------------------------------------------------------------

5200 Sheila Street, Commerce, CA (UNIFIED WESTERN GROCERS)

Parcel A:

Parcels 2 and 3 of Parcel Map No. 11171, in the City of Commerce, County of Los
Angeles, State of California, as per map filed in Book 113, Page 7 of Parcel
Maps, in the Office of the County Recorder of said County.

Except therefrom that portion of Parcel 3 described as follows:

Beginning at the most Westerly corner of said Parcel 3; thence along the
Northwesterly line of said Parcel North 22° 23’ 00’ East 361.13 feet; thence
leaving said Northwesterly line South 67° 37’ 12” East 396.81 feet to a point on
the Southeasterly line of said Parcel 3; said point being distant North 22° 16’
55” East 360.65 feet from the most Southerly corner of said Parcel; thence along
said Southeasterly line South 22° 16’ 55” West 360.65 feet to the most Southerly
corner of said Parcel; thence along the Southwesterly line of said Parcel North
67° 41’ 22” West 397.44 feet to the point of beginning.

Said land is also known as Parcel “A” on Record of Survey filed in Book 139,
Page(s) 23 and 24 of Record of Survey, in the Office of the County Recorder of
said County.

Also excepting therefrom the entire mineral estate in the property described
lying not less than 500 feet beneath the natural surface, for purposes of this
reservation the mineral estate shall include all substances which have been
discovered or which may in the future be discovered upon or under the property
described, which are now or may in the future be valuable, and which are now or
may be in the future enjoyed through extraction from the property described,
without limiting the generality of the foregoing, the mineral estate shall
include all forms of geothermal energy, all coal, all gases, all hydrocarbon
substances, all fissionable materials, all metallic minerals, and all
non-metallic minerals.

Notwithstanding ownership of the mineral estate, neither grantor nor it
successors or assigns shall have the right to enter upon the surface of the
property described for the purpose of extracting any constituents of the mineral
estate grantor reserves the right, on behalf of itself, its successor and
assigns, (1) to extract the constituents of the mineral estate from the property
described by means of wells, shafts, tunnels, or other subsurface accesses which
may be constructed, drilled or dug on or from other land and which may penetrate
into the property described below a depth of 500 feet, and (2) to excavate,
construct, maintain, and operate subsurface facilities below a depth of 500 feet
of the property described for the extraction of the constituents of the mineral
estate so long as the subsurface facilities do not unreasonably interfere with
the use and enjoyment of the surface estate in the property described, as
reserved by Santa Fe Pacific Realty Corporation, successor by merger with Santa
Fe Land Improvement Company, in Deed recorded August 15, 1989 as Instrument no.
89-1309080, Official Records.



--------------------------------------------------------------------------------

Parcel B:

An easement for landscaping, utilities, and open space on, over and across a
strip of land 10.00 feet in width by 174.25 feet in length as shown on Parcel
Maps No. 11171 as per map filed in Book 113, Page 7, of Parcel Maps.

Assessor’s Parcel Number: 6335-007-021



--------------------------------------------------------------------------------

1150 South Columbia Drive, Campbellsville, KY (AMAZON)

BEGINNING at an iron pin, set this survey, on the southeast side of the railroad
right-of-way corner of the H.E. Dowell property (Deed Book 50, Page 431);

Thence with the lines of said Dowell property and with an existing fence line as
follows: South 37 degrees 23 minutes 38 seconds East 1692.00 feet to an iron
pin, set this survey; South 23 degrees 45 minutes 33 seconds East 321.06 feet to
an iron pin, set this survey; South 14 degrees 20 minutes 18 seconds East
1377.05 feet to an iron pin, set this survey, North 60 degrees 26 minutes 42
seconds East 186.80 feet to an iron pin, set this survey, in the line of said
Dowell property, corner of the Floyd Sallee property (Deed Book 176, Page 640);

Thence with the line of said Sallee property and then with the line of the Mabel
M. Fox property (Deed Book 163, Page 197) South 01 degree 55 minutes 53 seconds
East 900.00 feet to an iron pin, set this survey in an existing fence line, said
iron pin being in the line of said Fox property and being a new division corner
in the Tommy E. Dowell property (Deed Book 157, Page 565 and Deed Book 186, Page
598);

Thence with new division lines in said Dowell property as follows: North 42
degrees 32 minutes 25 seconds West 3334.36 feet to an iron pin, set this survey;
North 51 degrees 00 minutes 34 seconds East 450.00 feet to an iron pin, set this
survey; North 36 degrees 48 minutes 20 seconds West 500.00 feet to an iron pin,
set this survey, on the southeast side of old Columbia Road (Ky. Hwy. 3183),
said iron pin being a new division corner in said Dowell property;

Thence with the southeast side of old railroad right-of-way as follows: North 46
degrees 52 minutes 57 seconds East 73.57 feet, North 37 degrees 58 minutes 11
seconds East 747.25 feet to the Beginning containing 72.89 acres, more or less.

THERE BEING EXCEPTED from the above property the following tract which was
conveyed to Tommy E. Dowell and his wife, Sue S. Dowell, by Union Underwear
Company, Inc. by deed dated May 18, 1994, and recorded in Deed Book 192, Page
174, in the Office of the Taylor County Court Clerk;

BEGINNING at an iron pin corner of the Union Underwear Company, Inc. Property
(Deed Book 186, Page 135); and the Tommy E. Dowell Property (Deed Book 186, Page
598);

THENCE North 51 degrees 00 minutes 34 seconds East 100 feet to an iron stake in
the line of said Union Underwear Company, Inc. Property and the Tommy E. Dowell
property this being a new division corner in said Union Underwear Company, Inc.
Property;

THENCE with a new division line in said Union Underwear Company, Inc. Property
South 04 degrees 14 minutes 04 seconds West 136.97 feet to an iron pin in the
said Union Underwear Company, Inc. Property this being another new division
corner in said Union Underwear Company, Inc. Property and the line of said Tommy
E. Dowell Property;

THENCE with said Union Underwear Company, Inc. Property and said Tommy E. Dowell
Property North 42 degrees 32 minutes 25 seconds West 100 feet to the beginning
containing 0.114 acres more or less;



--------------------------------------------------------------------------------

THERE FURTHER BEING EXCEPTED from the above property the following tract which
was conveyed to Commonwealth of Kentucky, for the use and benefit of the
Transportation Cabinet,

Bureau of Highways by Union Underwear Company, Inc. by deed dated May 3, 1994,
and recorded June 10, 1994, in Deed Book 192, Page 203, in the Office of the
Taylor County Court Clerk;

BEGINNING at a point in the existing right-of-way line 19.08 feet right of
proposed KY 3183 station 36 + 84.14;

THENCE with the existing right-of-way line North 27 degrees 03 minutes 53
seconds East 15.17 feet to a point in the existing right-of-way line 19.19 feet;
right of proposed KY 3183 station 36+ 99.32;

THENCE with the existing right-of-way line 66.69 feet along an arc to the right,
having a radius of 2521.48 feet, the chord of which is North 27 degrees 24
minutes 22 seconds East, 66.69 feet to a point in the grantor West property line
19.30 feet right of proposed KY 3183 station 39+ 66.45;

THENCE with the grantors West property line North 39 degrees 41 minutes 46
seconds East 134.27 feet to a point in the proposed right-of-way line 43.50 feet
right of proposed KY 3183 station 39 + 00.00;

THENCE with the proposed right-of-way line South 28 degrees 12 minutes 54
seconds West, 196.88 feet to a point in the proposed right-of-way line 45.00
feet right of proposed KY 3183 station 37 + 00.00;

THENCE with the proposed right-of-way line South 26 degrees 38 minutes 54
seconds West, 28.80 feet to a point in the grantors South property line 45.00
feet right of proposed KY 3183 station 36 + 71.20;

THENCE with the South property line North 36 degrees 49 minutes 04 seconds West,
28.97 feet to the point of beginning.

The above described parcel contains 0.093 acres (4,070 square feet), more or
less.

BEING the same property conveyed to Carlsen Investments, LLC, a California
limited liability company, Carl D. Panattoni, a married man, as his sole and
separate property, Carl D. Panattoni and Mary Jane Panattoni, husband and wife,
as community property, and Rieger Investments, LLC, a Delaware limited liability
company, by deed from Valley Holdings, Inc. dated September 8, 1999, and
recorded in Deed Book 217, Page 309, in the office of the Taylor County Court
Clerk.

Said property is also described as follows:

Beginning at an existing iron pin, corner of the Campbellsville Housing and
Redevelopment Authority property (Deed Book 192, Page 178) and also corner of
the Tommy E. Dowell property (Deed Book 230, Page 107); thence with the lines of
said Dowell property as follows: South 37 degrees 23 minutes 38 seconds East
1692.00 feet to an existing iron pin; South 23 degrees 45 minutes 33 seconds
East 321.06 feet to an existing iron pin; South 14 degrees 20 minutes 18 seconds
East 1377.05 feet to an existing iron pin; North 60 degrees 26 minutes 42



--------------------------------------------------------------------------------

seconds East 186.80 feet to an existing iron pin in the line of said Dowell
property, corner of the John Patrick Pierce, Jr. property (Deed Book 221, Page
52); thence with the line of said Pierce property and then with the line of the
Leonard Bryant property (Deed Book 221, Page 46); South 01 degree 55 minutes 52
seconds East 900.00 feet to an existing iron pin in the line of said Bryant
property and being a corner of the Tommy E. Dowell property (Deed Book 157, Page
565; Deed Book 186, Page 598; Deed Book 192, Page 174);

THENCE with the lines of said Dowell property as follows: North 42 degrees 32
minutes 25 seconds West 3234.36 feet to an iron pin (set this survey); North 04
degrees 14 minutes 04 seconds East 136.97 feet to an iron pin (set this survey);
North 51 degrees 00 minutes 34 seconds East 350.00 feet to an existing iron pin;
North 36 degrees 48 minutes 20 seconds West 465.76 feet to an existing iron pin
on the southeast side of South Columbia Avenue (right-of-way varies), corner of
said Dowell property; thence with the southeast side of said Columbia Avenue as
follows: North 26 degrees 37 minutes 18 seconds East 29.27 feet; North 28
degrees 11 minutes 18 seconds East 93.48 feet to an existing iron pin on the
southeast side of said South Columbia Avenue, corner of the City of
Campbellsville property (old railroad right-of-way, deed not recorded); thence
with the line of said City of Campbellsville property and then with the line of
the Campbellsville Housing and Redevelopment Authority property North 37 degrees
58 minutes 11 seconds East 708.10 feet to the beginning containing 72.741 acres,
more or less.



--------------------------------------------------------------------------------

EXHIBIT C

Legal Description of Harborside Property

ALL that certain lot, parcel or tract of land, situate and lying in the City of
Jersey City, County of Hudson and State of New Jersey being more particularly
described as follows:.

PARCEL ONE:

Beginning at a point on the southerly side of Second Street Extension (52’ wide)
said point being the following two (2) courses along said southerly side of
Second Street Extension (52’ wide) as extended, from its intersection with the
easterly side of Hudson Street (62’ wide) as extended, and running; thence

a. South 83 degrees 50 minutes 02 seconds East 195.11 feet to a bend; thence

b. South 84 degrees 47 minutes 48 seconds East 102.62 feet to a point of
beginning and running; thence

 

  1. South 84 degrees 47 minutes 48 seconds East 35.65 feet along the southerly
side of Second Street Extension (52’ wide) to a point of curvature; thence

 

  2. Along a curve to the right having a radius of 50.00 feet, an arc length of
60.93 feet (chord which bears South 49 degrees 53 minutes 06 seconds East 57.23
feet) to a point of reverse curvature; thence

 

  3. Along a curve to the left having a radius of 60.00 feet, an arc length of
160.03 feet along the easterly terminus of Second Street Extension (chord which
bears North 88 degrees 37 minutes 11 seconds East 116.64 feet) to a point on
curve, thence

 

  4. South 83 degrees 50 minutes 02 seconds East 98.17 feet to a point; thence

 

  5. South 06 degrees 09 minutes 58 seconds West 23.06 feet to a point on curve;
thence

 

  6. Southerly along a curve to the right having a radius of 502.36 feet, an arc
length of 195.70 feet (chord which bears South 00 degrees 42 minutes 02 seconds
West 194.47 feet) to a point on curve; thence

 

  7. North 87 degrees 59 minutes 06 seconds West 204.55 feet to a point; thence

 

  8. North 75 degrees 59 minutes 06 second West 120.02 feet to a point; thence

 

  9. North 08 degrees 00 minutes 54 seconds East 231.23 feet to the point of
beginning.

Being known as proposed Lot 35.01 in Block 15 as shown on a certain map entitled
“Proposed Subdivision of Lots 35 & 36 in Block 15 and Lots 6 & 18 in Block 10
prepared for Mack-Cali Realty Corp. in the City of Jersey City, Hudson County,
New Jersey” prepared by John Zanetakos Associates, Inc., dated January 30, 2001
and labeled Job No. 00-7628-300, and filed in the Hudson County Clerk’s office
on August 29, 2001 as map number 3813.

TOGETHER WITH the easements granted to American Financial Exchange, L.L.C. in
the Cross Reciprocal Easement Agreement (“CREA”) between and among American
Financial Exchange, L.L.C., Plaza VIII & IX Associates, L.L.C., and Cali
Harborside (Fee) Associates, L.P., dated September 29, 2003 and recorded on
October 7, 2003 in the Hudson County Register’s office in Deed Book 7147, at
page 157; as such easements are defined and described therein:

 

  •  

“Plaza X Storm Water Easement” in, to, under and within the “Plaza 8/9 Storm
Water Easement Area”



--------------------------------------------------------------------------------

  •  

“Plaza X Communication Easement” in, to, under and within the “Plaza 8/9
Communication Easement Area”

 

  •  

“Temporary Plaza X Communication Easement” in, to, under and within the
“Temporary Communication Easement Area”

 

  •  

“Plaza X Water Easement” in, to, under and within the ‘Plaza 8/9 Water Main
Easement Area”

 

  •  

“Plaza X Vehicular Easement” over and across the “Plaza 8/9 Vehicular Easement
Area”

 

  •  

“Plaza X Pedestrian Easement” over and across the “Plaza 8/9 Pedestrian Easement
Area”

 

  •  

“Plaza X Parking Easement” over, on, along and across the “Plaza 8/9 Parking
Easement Areas”

PARCEL TWO:

Beginning at a point in the dividing line between Lot 48 in Block 15 as shown on
the City of Jersey City Tax Assessment to the south and Lot 30 in Block 15 (Tax
Map) to the north, said point of beginning being S 83°50’02” E, 48.53 feet along
the dividing line between Lots 48 and 30 in Block 15 (Tax Map) from its
intersection with the easterly line of Second Street Extension and running;
thence

 

  1. N 06°09’58” E 1.66 feet to a point; thence

 

  2. S 83°54’00” E 50.74 feet to a point; thence

 

  3. S 05°35’27” W 23.12 feet to a point on curve; thence

 

  4. Southerly along a curve to the right having a radius of 694.85 feet an arc
length of 136.45 feet, a central angle of 11°15’06” and a chord which bears S
04°19’57” E 136.23 feet to a point of compound curvature; thence

 

  5. Southerly along a curve to the right having a radius of 395.13 feet, an arc
length of 60.77 feet, a central angle of 08°48’42” and a chord which bears S
05°41’57” W 60.71 feet to a point on curve; thence

 

  6. N 87°59’06” W 8.16 feet along the easterly extension of the dividing line
between Lots 48 and 49 in Block 15 (Tax Map); thence the following three
(3) courses along the easterly line of Lot 48 in Block 15 (Tax Map)

 

  7. Northerly along a curve to the left having a radius of 502.36 feet, an arc
length of 195.70 feet, a central angle of 22°19’ 15” and a chord which bears N
00°42’02” E 194.47 feet to a point on curve; thence

 

  8. N 06°09’58” E 23.06 feet to a point on curve; thence

N 83°50’02” W 49.64 feet to a point, the point and place of beginning



--------------------------------------------------------------------------------

EXHIBIT D

Mezzanine Minimum Release Amount

 

   

Property

  

Location

  

Mezz A iStar

Release Price

  

Mezz B iStar

Release Price

  

Total Mezz

Release Price

  Amazon.com, Inc.    Campbellsville, KY    2,015,982    928,711    2,944,693  
Avis Budget Group, Inc.    Parsippany, NJ    2,845,636    1,310,911    4,156,547
  CEVA Freight, LLC    Various    3,714,059    1,710,971    5,425,031   Crawford
& Company    Plantation, FL    3,411,662    1,571,665    4,983,327   Equinix
Operating Co., Inc.    El Segundo, CA    2,946,435    1,357,347    4,303,782  
FedEx Ground Package System    Richfield, OH    1,550,755    714,393   
2,265,148 *   Northrop Grumman IT, Inc.    Tyson’s Corner, VA       21,196,564
   21,196,564   Nokia Siemens Networks US LLC    Irving, TX    4,156,024   
1,914,574    6,070,598   Nortel Networks, Inc.    Richardson, TX    620,302   
285,757    906,059   Northrop Grumman Space & Mission Systems    Redondo Beach,
CA    1,783,369    821,552    2,604,921   Spectrum Brands, Inc.    Dixon, IL   
1,550,755    714,393    2,265,148   Unified Western Grocers, Inc.    Commerce,
CA    1,849,276    851,914    2,701,190   Unisys Corporation    Reston, VA   
2,434,686    1,121,597    3,556,283   Wellpoint Health Networks Inc.    Thousand
Oaks, CA    2,171,058    1,000,150    3,171,208                       Total   
   31,050,000    35,500,500    66,550,500                      

*  If Northrop Transfers occurs.



--------------------------------------------------------------------------------

EXHIBIT E

Closing Checklist

(attached hereto)



--------------------------------------------------------------------------------

EXHIBIT F

Legal Description of Northrop VA Property

7555 Colshire Drive, McLean, VA (NORTHROP GRUMMAN)

Parcel B-1-A2, containing 11.7931 acres, more or less, WESTGATE INDUSTRIAL PARK,
as set forth in and as shown on plat attached to Deed of Resubdivision recorded
in Deed Book 12845 at Page 103, among the land records of Fairfax County,
Virginia, and being more particularly described by metes and bounds as set forth
below:

BEGINNING AT A POINT ON THE SOUTHERLY RIGHT-OF-WAY OF COLSHIRE DRIVE, ROUTE
6471, WIDTH VARIES, SAID POINT BEING A NORTHWESTERLY CORNER OF THE REMAINDER OF
LOT 3A, WESTGATE INDUSTRIAL PARK.

THENCE DEPARTING THE SOUTHERLY RIGHT-OF-WAY OF COLSHIRE DRIVE AND WITH THE
WESTERLY LINE OF THE REMAINDER OF LOT 3A S 13° 06’ 39” W 59.90 FEET TO A POINT;

77.77 FEET ALONG THE ARC OF A CIRCLE CURVING TO THE LEFT, HAVING A RADIUS OF
88.00 FEET, A DELTA OF 50° 37’ 53”, AND A CHORD BEARING AND DISTANCE OF S 12°
12’ 18” E 75.26 FEET TO A POINT; S 37° 31’ 14” E 187.25 FEET TO A POINT; S 52°
28’ 46” W 20.00 FEET TO A POINT; 53.41 FEET ALONG THE ARC OF A CIRCLE CURVING TO
THE LEFT, HAVING A RADIUS OF 68.00 FEET, A DELTA OF 45° 00’ 00”, AND A CHORD
BEARING AND DISTANCE OF S 29° 58’ 45” W 52.04 FEET TO A POINT; S 07° 28’ 46” W
80.49 FEET TO A POINT; S 37° 31’ 14” E 81.58 FEET TO A POINT; S 52° 28’ 46” W
421.54 FEET TO A POINT ON THE NORTHERLY LINE OF FAIRFAX COUNTY PARK AUTHORITY,
SAID POINT BEING THE SOUTHWESTERLY CORNER OF THE REMAINDER OF LOT 3A.

THENCE WITH THE NORTHERLY AND EASTERLY LINES OF FAIRFAX COUNTY PARK AUTHORITY N
66° 15’ 44” W 823.27 FEET TO A POINT; N 33° 31’ 06” E 102.53 FEET TO A POINT; N
42° 19’ 21” E 74.39 FEET TO A POINT, SAID POINT BEING THE SOUTHEASTERLY CORNER
OF PARCEL B-1-A1.

THENCE DEPARTING THE EASTERLY LINE OF FAIRFAX COUNTY PARK AUTHORITY AND WITH THE
EASTERLY LINE OF PARCEL B-1-A1 N 84° 46’ 30” E 112.47 FEET TO A POINT; 50.31
FEET ALONG THE ARC OF A CIRCLE CURVING TO RIGHT, HAVING A RADIUS OF 50.00 FEET,
A DELTA OF 57° 39’ 17” , AND A CHORD BEARING AND DISTANCE OF S 66° 23’ 52” E
48.22 FEET TO A POINT; S 37° 34’ 13” E 39.49 FEET TO A POINT; N 52° 25’ 47” E
234.57 FEET TO A POINT; N 37° 34’ 06” W 59.95 FEET TO A POINT; 13.09 FEET ALONG
THE ARC OF A CIRCLE CURVING TO THE RIGHT HAVING A RADIUS OF 62.50 FEET, A DELTA
OF 12° 00’ 13”, AND A CHORD BEARING AND DISTANCE OF N 31° 34’ 05” W 13.07 FEET
TO A POINT; N 25° 34’ 05” W 3.78 FEET TO A POINT; N 52° 25’ 54” E 275.90 FEET TO
A POINT; 93.21 FEET ALONG THE ARC OF A CIRCLE CURVING TO THE RIGHT, HAVING A
RADIUS OF 99.50 FEET, A DELTA OF 53° 40’ 28”, AND A CHORD BEARING AND DISTANCE
OF N 79° 16’ 08” E 89.84 FEET TO A POINT; N 51° 24’ 46” E 86.08 FEET TO A POINT;
N 77° 22’ 06” E 100.10 FEET TO A POINT ON THE AFOREMENTIONED SOUTHERLY
RIGHT-OF-WAY COLSHIRE DRIVE.



--------------------------------------------------------------------------------

THENCE WITH THE SOUTHERLY RIGHT-OF-WAY OF COLSHIRE DRIVE S 38° 35’ 14” E 8.90
FEET TO A POINT; 17.27 FEET ALONG THE ARC OF A CIRCLE CURVING TO THE RIGHT,
HAVING A RADIUS OF 40.00 FEET, A DELTA OF 24° 44’ 39” , AND A CHORD BEARING AND
DISTANCE OF S 26° 12’ 55” E 17.14 FEET TO A POINT; S 13° 50’ 35” E 89.89 FEET TO
A POINT; 64.96 FEET ALONG THE ARC OF A CIRCLE CURVING TO THE LEFT, HAVING A
RADIUS OF 73.00 FEET, A DELTA OF 50° 59’ 13” AND A CHORD BEARING AND DISTANCE OF
S 39° 20’ 12” E 62.84 FEET TO THE POINT OF BEGINNING AND CONTAINING 11.7931
ACRES OF LAND, MORE OR LESS.

TOGETHER WITH a non-exclusive, perpetual easement to use the Colshire Drive
extension for ingress and egress in the areas identified as “Access Easement”
and one (1) curb cut onto the Colshire Drive extension in the area identified as
“Curb Cut” both on Exhibit 2(a) as set forth in as shown on plat attached to
Cross Easement Agreement recorded in Deed Book 10990 at Page 691, the easement
for ingress and egress is modified by Instrument recorded in Deed Book 15343 at
page 1576, among the aforesaid land records.

TOGETHER WITH a non-exclusive 25’ utility easement as set forth in and as shown
on plat identified as Exhibit 2c to Cross Easement Agreement recorded in Deed
Book 10990 at Page 691, among the aforesaid land records.

TOGETHER WITH a ten foot (10’) retaining wall maintenance easement as set forth
in Cross Easement Agreement recorded in Deed Book 12887 at Page 1271, among the
aforesaid land records.



--------------------------------------------------------------------------------

Schedule 4.1(A)-1

Borrower’s U.S. taxpayer identification number is: 27-2866421



--------------------------------------------------------------------------------

Schedule 4.1(A)-2

The attached organizational chart shows each Person directly owning (and/or
indirectly owing five percent (5%) or more of) the ownership interests in
Borrower, Holdco and Property Owners.



--------------------------------------------------------------------------------

Schedule 4.1(A)-3

The principal place of business and chief executive office of Borrower,
Intervening Entities and Property Owners is set forth below:

c/o Dividend Capital Total Realty Operating Partnership LP

518 17th Street, Suite 1700

Denver, Colorado 80202

 



--------------------------------------------------------------------------------

Schedule 4.1(A)-4

Attached is a list of the correct legal name, jurisdiction of formation,
organization number, direct Subsidiaries, indirect Subsidiaries, type of entity
(e.g., corporation, limited partnership, limited liability company, etc.), of
each member of the Intervening Entities and Property Owners and also, in the
case of the Property Owners, the Property owned by such Property Owner.

(attached hereto)



--------------------------------------------------------------------------------

Please see Exhibit A of the Loan Agreement for a list of the Property owned by
each Property Owner.

 

Name of Entity

  

Jurisdiction of Formation / Type of

Entity

  

Organizational

Number

TRT NOIP Fixed Mezz Holdco LLC    Delaware Limited Liability Company    4831228
TRT NOIP Fixed Real Estate Holdco LLC    Delaware Limited Liability Company   
4831234 TRT NOIP Fixed CA LP Holdco LLC    Delaware Limited Liability Company   
4831235 TRT NOIP Corporate Center Drive - Newbury Park GP LLC    Delaware
Limited Liability Company    4831286 TRT NOIP Doolittle - Redondo Beach GP LLC
   Delaware Limited Liability Company    4831288 TRT NOIP Sheila - Commerce GP
LLC    Delaware Limited Liability Company    4831289 TRT NOIP Maple - El Segundo
GP LLC    Delaware Limited Liability Company    4831292 TRT NOIP CEVA Lease
Holdco LLC    Delaware Limited Liability Company    4831237 TRT NOIP Eagle GP
LLC    Delaware Limited Liability Company    4831297 TRT NOIP Connection -
Irving LP LLC    Delaware Limited Liability Company    4831279 TRT NOIP
Connection - Irving GP LLC    Delaware Limited Liability Company    4831293 TRT
NOIP Glenville - Richardson LP LLC    Delaware Limited Liability Company   
4831283 TRT NOIP Glenville - Richardson GP LLC    Delaware Limited Liability
Company    4831295 TRT NOIP Sunset Hills - Reston LLC    Delaware Limited
Liability Company    4831417



--------------------------------------------------------------------------------

Schedule 4.1(A)-5

The attached organizational chart correctly identifies each Person directly
owning (and/or indirectly owning 5% or more of) the Harborside Property and
Harborside Owner.



--------------------------------------------------------------------------------

Schedule 4.11

Insurance Policies

(attached hereto)



--------------------------------------------------------------------------------

Schedule 4.12

A “Special Purpose Bankruptcy Remote Entity” is an entity which is a limited
liability company which at all times since its formation and at all times
thereafter (and whose Organizational Documents require compliance with the
following):

(i) not guarantee any obligation of any Person, including any Affiliate, or
become obligated for the debts of any other Person or hold out its credit as
being available to pay the obligations of any other Person;

(ii) not engage, directly or indirectly, in any business other than the
ownership of the Pledged Interests ;

(iii) not incur, create or assume any indebtedness or liabilities other than,
with respect to Borrower only, the Loan and, to the extent such unsecured trade
payables constitute Permitted Indebtedness, unsecured trade payables incurred in
the ordinary course of its business that are related to the ownership of the
Interests;

(iv) not make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person, except (1) for Holdco and
(2) that Borrower may invest in those investments permitted under the Loan
Documents;

(v) not, to the fullest extent permitted by law, engage in any dissolution,
liquidation, consolidation, merger, sale or other transfer of any of its assets;

(vi) not buy or hold evidence of indebtedness issued by any other Person (other
than cash or investment-grade securities);

(vii) except for Holdco and the Subsidiaries (as such term is defined in the
Holdco LLC Agreement), not form, acquire or hold any subsidiary (whether
corporate, partnership, limited liability company or other) or own any equity
interest in any other entity;

(viii) own any asset or property other than the Interests and incidental
personal property necessary for the ownership of the Interests; or

(ix) maintain books and records and bank accounts separate from those of any
other Person;

(x) maintain its assets in such a manner that it is not costly or difficult to
segregate, identify or ascertain such assets;

(xi) comply with all limited liability company formalities necessary to maintain
its separate existence;

(xii) hold itself out to creditors and the public as a legal entity separate and
distinct from any other entity;

(xiii) maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any



--------------------------------------------------------------------------------

financial statement of any other Person; except that Borrower’s assets may be
included in a consolidated financial statement of its Affiliate so long as
appropriate notation is made on such consolidated financial statements to
indicate the separateness of Borrower from such Affiliate and to indicate that
Borrower’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person;

(xiv) prepare and file its own tax returns separate from those of any Person to
the extent required by applicable law, and pay any taxes required to be paid by
applicable law;

(xv) allocate and charge fairly and reasonably any common employee or overhead
shared with Affiliates;

(xvi) except as contemplated by the Loan Documents, not enter into any
transaction with any Affiliate, except on an arm’s-length basis on terms which
are intrinsically fair and substantially similar to those that would be
available for unaffiliated third parties, and pursuant to written, enforceable
agreements;

(xvii) conduct business in its own name, and use separate stationery, invoices
and checks bearing its own name;

(xviii) except as contemplated by the Loan Documents, not commingle its assets
or funds with those of any other Person;

(xix) except as contemplated by the Loan Documents, not assume, guarantee or pay
the debts or obligations of any other Person;

(xx) correct any known misunderstanding as to its separate identity;

(xxi) except as contemplated by the Loan Documents, not permit any Affiliate to
guarantee or pay its obligations;

(xxii) not make loans or advances to any other Person;

(xxiii) pay its liabilities and expenses out of and to the extent of its own
funds;

(xxiv) maintain a sufficient number of employees in light of its contemplated
business purpose and pay the salaries of its own employees, if any, only from
its own funds;

(xxv) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities; provided, however, that the foregoing shall only
apply to the extent that there is positive net cash flow from the Interests
after the payment of all operating expenses and debt service, and shall not
require any equity owner to make additional capital contributions to Borrower;

(xxvi) cause the managers, officers, employees, agents and other representatives
of Borrower to act at all times with respect to Borrower consistently and in
furtherance of the foregoing and in the best interests of Borrower;



--------------------------------------------------------------------------------

(xxvii) not take any action if, as a result of such action, it would have been
or would be required to register as an investment company under the Investment
Company Act of 1940, as amended; and

(xxviii) such Person’s Organizational Documents incorporate provisions that
require such Person to be a Special Purpose Bankruptcy Remote Entity.

“Independent Person” shall mean a natural person that (i) is engaged by Borrower
from an Approved Independent Manager Provider, (ii) who is, and continues to be
during the term of engagement by Borrower, as Independent Manager employed by
and in good standing with such Approved Independent Manager Provider and
(iii) who is not at the time of initial appointment as Independent Manager and
has not been at any time during the five (5) years preceding such initial
appointment and shall not be at any time while serving as Independent Manager of
Borrower: (i) a stockholder, director, manager (with the exception of serving as
an Independent Manager of Borrower), officer, trustee, employee, partner,
member, attorney or counsel of Borrower, or any Affiliate of either of them;
(ii) a creditor, customer, supplier, or other Person who derives any of its
purchases or revenues from its activities with Borrower or any Affiliate;
(iii) a Person controlling or under common control with any Person excluded from
serving as Independent Manager under (i) or (ii); or (iv) a member of the
immediate family by blood or marriage of any Person excluded from serving as
Independent Manager under (i) or (ii). (As used above, “Approved Independent
Manager Provider” means each of CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company and Lord Securities Corporation; provided, that, (a) the foregoing shall
only be deemed Approved Independent Manager Providers to the extent acceptable
to the rating agencies and (b) additional national providers of professional
Independent Managers may be deemed added to the foregoing hereunder to the
extent approved in writing by the Lender and the rating agencies.)



--------------------------------------------------------------------------------

Schedule 11.5

Addresses for Notice

 

If to Borrower:    TRT NOIP Fixed Mezz Holdco LLC    c/o Dividend Capital Total
Realty Operating Partnership LP    518 17th Street, Suite 1700    Denver,
Colorado 80202    Attention: Guy Arnold, President    Telephone: 303-228-2200   
Facsimile: 303-577-9797 With a copy to:    TRT NOIP Fixed Mezz Holdco LLC    c/o
Dividend Capital Total Realty Operating Partnership LP    518 17th Street, Suite
1700    Denver, Colorado 80202    Attention: Joshua J. Widoff, Senior Vice
President and General Counsel    Telephone: 303-597-0483    Facsimile:
303-869-4602 With a copy to:    Greenberg Traurig, LLP    200 Park Avenue    New
York, New York 10166    Attn: Robert Ivanhoe, Esq.    Telephone: (212) 801-9200
   Facsimile: (212) 801-6400 If to Lender:    iStar Financial Inc.    1114
Avenue of the Americas    New York, New York 10036    Attn: Chief Operating
Officer    Loan No.: M00153300    Telephone: 212-930-9400    Facsimile:
212-930-9494 With a copy to:    iStar Financial Inc.    1114 Avenue of the
Americas    New York, New York 10036    Attn: Nina B. Matis, Esq./General
Counsel    Loan No.: M00153300    Telephone: 212-930-9406    Facsimile:
212-930-9492



--------------------------------------------------------------------------------

With a copy to:    iStar Asset Services Inc.    180 Glastonbury Boulevard, Suite
201    Glastonbury, Connecticut 06033    Attn: President    Loan No.: M00153300
   Telephone: 860-815-5900    Facsimile: 860-815-5901 With a copy to:    Katten
Muchin Rosenman LLP    525 West Monroe Street    Chicago, Illinois 60661-3693   
Attn: Kenneth M. Jacobson, Esq.    and    George P.L. Pierce, Esq.    Loan No.:
    M00153300    Reference:   208972-00731    Telephone: 312-902-5445 (KMJ)   
                    312-902-5541 (GPLP)    Facsimile:   312-577-8646 (KMJ)   
                    312-577-8893 (GPLP)

 